Exhibit 10.1

Execution Copy

LEASE

BY

480 ARSENAL GROUP LLC LANDLORD

TO

AILERON THERAPEUTICS, INC., TENANT

 

LINX Building

490 Arsenal Way

Watertown, Massachusetts 02472

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

ARTICLE 1:

BASIC TERMS1

 

ARTICLE 2:

PREMISES, APPURTENANT RIGHTS AND PARKING4

 

 

2.01.

Lease of Premises; Appurtenant Rights4

ARTICLE 3:

LEASE TERM7

 

 

3.01.

Lease Term; Construction7

 

3.02.

Hold Over7

 

3.03.

Right to Extend7

ARTICLE 4:

RENT9

 

 

4.01.

Base Rent9

 

4.02.

Additional Rent9

 

4.03.

Late Charge12

 

4.04.

Interest12

 

4.05.

Method of Payment12

 

4.06.

Tenant’s Pro Rata Share13

ARTICLE 5:

TAXES13

 

 

5.01.

Taxes13

 

5.02.

Definition of “Taxes”13

 

5.03.

Personal Property Taxes14

ARTICLE 6:

BUILDING SERVICES AND SPECIAL BUILDING FACILITIES14

 

 

6.01.

Utility Services14

 

6.02.

Building Services and Building Systems16

 

6.03.

Service Interruptions19

ARTICLE 7:

OPERATING EXPENSES20

 

 

7.01.

Operating Expenses20

ARTICLE 8:

INSURANCE24

 

 

8.01.

Coverage24

 

8.02.

Avoid Action Increasing Rates27

 

8.03.

Waiver of Subrogation27

 

8.04.

Landlord’s Insurance27

ARTICLE 9:

USE OF PREMISES28

 

 

9.01.

Permitted Uses28

i



--------------------------------------------------------------------------------

 

 

9.02.

Indemnification28

 

9.03.

Compliance With Legal Requirements28

 

9.04.

Hazardous Materials30

 

9.05.

Signs34

 

9.06.

Landlord’s Access34

 

9.07.

Landlord’s Rules and Regulations35

 

9.08.

Compliance With Insurance Requirements35

 

9.09.

Floor Load; Heavy Machinery36

 

9.10.

LEED/Energy Conservation Measures36

 

9.11.

Emergency Generator37

 

9.12.

Rooftop Rights40

ARTICLE 10:

CONDITION AND MAINTENANCE OF PREMISES AND PROPERTY41

 

 

10.01.

Existing Conditions41

 

10.02.

No Landlord Liability41

 

10.03.

Landlord’s Repair and Maintenance Obligations42

 

10.04.

Tenant’s Obligations43

 

10.05.

Tenant Work43

 

10.06.

Condition upon Termination48

 

10.07.

Decommissioning of the Premises49

ARTICLE 11:

DAMAGE OR DESTRUCTION; CONDEMNATION51

 

 

11.01.

Damage or Destruction of Premises51

 

11.02.

Eminent Domain52

ARTICLE 12:

ASSIGNMENT AND SUBLETTING53

 

 

12.01.

Landlord’s Consent Required53

 

12.02.

Terms54

 

12.03.

Related Party Transfers54

 

12.04.

Procedures54

 

12.05.

Excess Rents55

 

12.06.

No Release55

ARTICLE 13:

EVENTS OF DEFAULT AND REMEDIES56

 

 

13.01.

Events of Default56

 

13.02.

Remedies for Default58

ARTICLE 14:

SECURITY DEPOSIT60

 

ARTICLE 15:

PROTECTION OF LENDERS/GROUND LANDLORD62

 

ii



--------------------------------------------------------------------------------

 

 

15.01.

Rent Assignment63

 

15.02.

Other Instruments64

 

15.03.

Estoppel Certificates64

 

15.04.

Financial Condition65

ARTICLE 16:

MISCELLANEOUS PROVISIONS65

 

 

16.01.

Landlord’s Consent Fees65

 

16.02.

Landlord’s Default65

 

16.03.

Quiet Enjoyment65

 

16.04.

Interpretation66

 

16.05.

Notices66

 

16.06.

No Recordation66

 

16.07.

Corporate Authority66

 

16.08.

Joint and Several Liability67

 

16.09.

Force Majeure67

 

16.10.

No Warranties; Limitation of Liability67

 

16.11.

Brokers68

 

16.12.

No Waiver; Accord and Satisfaction68

 

16.13.

Applicable Law and Construction69

 

16.14.

Waiver of Trial by Jury; Venue; Prevailing Party70

 

16.15.

No Representations or Inducements70

 

16.16.

No Surrender70

 

16.17.

Arbitration70

 

16.18.

Patriot Act72

 

16.19.

Confidentiality73

 

 

iii



--------------------------------------------------------------------------------

 

LEASE

ARTICLE 1:

BASIC TERMS

The following terms used in this Lease shall have the meanings set forth
below.  Other terms are defined throughout this Lease and indexed on Schedule 1
attached hereto and made a part hereof.

Date of Lease:

As of March 28, 2018

Landlord:

480 Arsenal Group LLC,
a Massachusetts limited liability company

Original Address of Landlord:

c/o Boylston Properties
800 Boylston Street, Suite 1390
Boston, Massachusetts 02199
Attention:  Mark A. Deschenes

With copies to:

Sherin and Lodgen, LLP
101 Federal Street
Boston Massachusetts 02110
Attention:  Peter Friedenberg, Esq.

Tenant:

Aileron Therapeutics, Inc.,
a Delaware corporation

Original Address of Tenant:

281 Albany Street
Cambridge, Massachusetts 02139
Attention:  Chief Financial Officer

With copies to:

Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 02109
Attention:  Keith R. Barnett, Esq.

Guarantor:

N/A

Address of Property:

490 Arsenal Way
Watertown, Massachusetts 02472

 



--------------------------------------------------------------------------------

 

Building and Property:

The building known as and numbered 490 Arsenal Way, containing a total rentable
area of approximately 185,015 rentable square feet (“Building”), in the City
known as the Town of Watertown, Massachusetts, situated on a parcel of land
described in Exhibit A attached hereto (the Building and such parcel of land,
together with

all other improvements now or hereafter located thereon, are collectively
referred to as the (“Property”)).

Premises:

A total rentable area of 18,609 rentable square feet on the second floor of the
West Wing of the Building, as shown on Exhibit B attached hereto, as measured in
accordance with the provisions of Section 2.01(e).

Tenant’s Pro Rata Share:

10.06%. See Section 4.06.

Term Commencement Date:

The earliest of (a) the date upon which the Initial Tenant Work is
“Substantially Complete” (as defined in the Work Letter), or (b) the date on
which Tenant first occupies any portion of the Premises for the operation of its
business therein, or (c) October 1, 2018.

Rent Commencement Date:

One (1) month after the Term Commencement Date.

Term:
Initial Term:

 

The period commencing on the Term Commencement Date and expiring on the day
(“Term Expiration Date”) which is eight (8) years after the Rent Commencement
Date.

Extension Term:

One (1) extension term of five (5) Lease Years.  See Section 3.03(a).

Lease Year:

The first Lease Year begins at 12:01 a.m. on the Term Commencement Date and ends
at 11:59 p.m. on the day before the first anniversary of the Rent Commencement
Date (i.e., the first Lease Year may contain more than twelve (12) full calendar
months).  Each subsequent Lease Year ends at 11:59 p.m. twelve (12) months after
the last day of the preceding Lease Year.

Permitted Uses:

General office, laboratory, research and development, and any other lawful use,
all to the extent permitted under the Watertown Zoning Ordinance as in effect
from time to time.

Landlord’s Broker:

Cushman & Wakefield

Tenant’s Broker:

Newmark Knight Frank

Security Deposit:

Five Hundred Sixty-Eight Thousand Four Hundred Twelve ($568,412.00), subject to
reduction as provided in Article 14.

Parking Allotment:

Parking spaces at a ratio of 2.9 parking spaces per 1,000 rentable square feet
in the Premises (54 parking spaces for the Premises).  See Section 2.01(f).

2



--------------------------------------------------------------------------------

 

Base Rent:

 

Initial Term:

The following amounts:

PeriodAnnual Base Rent Rate per Rentable Square FootMonthly Base Rent
AmountAnnual Base Rent AmountRent Commencement Date - expiration of Lease Year
1$53.00$82,189.75$986,277.00Lease Year 2$54.59$84,655.44$1,015,865.31Lease Year
3$56.23$87,198.67$1,046,384.07Lease Year 4$57.92$89,819.44$1,077,833.28Lease
Year 5$59.66$92,517.75$1,110,212.94Lease Year
6$61.45$95,293.59$1,143,523.05Lease Year 7$63.29$98,146.97$1,177,763.61Lease
Year 8$65.19$101,093.39$1,213,120.71

 

Extension Term:

Fair Market Rent (as defined in Section 3.03(b).

Initial Tenant Work:

As set forth in Exhibit C attached hereto.

Base Building Work:

As set forth in Exhibit C attached hereto.

3



--------------------------------------------------------------------------------

 

Exhibits:

Schedule 1:Index of Defined Terms

Exhibit A (Art 1):The Property

Exhibit B (Art. 1):Building Floor Plan showing the Premises

Exhibit C (Sec. 3.01):Work Letter

Exhibit C-1 (Sec. 2.01(e)):List of Base Building Plans and Specifications

Exhibit C-2:Intentionally deleted

Exhibit C-3:Lab Shell Specifications Tenant Landlord Matrix of Responsibility

Exhibit D (Sec. 10.06):Removable Tenant Equipment

Exhibit E (Sec. 6.02):Cleaning Specification for Common Areas and Landlord
Services

Exhibit F (Sec. 6.02):Shuttle Service

Exhibit G (Sec. 9.07):Rules and Regulations

Exhibit H (Sec. 10.05(b)):Construction Documents Requirements

Exhibit I (Sec. 10.05(c)):Tenant Work Insurance Schedule

Exhibit J (Sec. 15.01):Form of SNDA

Exhibit K (Sec. 15.04):Form of Estoppel Certificate

Exhibit L (Sec. 16.06):Form of Notice of Lease

Exhibit M (Art. 14):Form of Letter of Credit

ARTICLE 2:

PREMISES, APPURTENANT RIGHTS AND PARKING

2.01.Lease of Premises; Appurtenant Rights.

(a)General.  Subject to the terms of this Lease, Landlord hereby leases the
Premises to Tenant, and Tenant hereby leases the Premises from Landlord, for the
Term.  Subject to Force Majeure, Landlord’s Rules and Regulations and the
provisions of this Lease, Tenant shall have access to the Premises, the parking
areas serving the Premises, and the common areas of the Building and the
Property necessary for Tenant’s use of, or access to and egress from, the
Premises 24 hours a day, 7 days a week; provided, however, that in times of
emergency as determined by Landlord, Landlord shall have the right to
temporarily limit access to the Building by Tenant and all other tenants,
provided that any such limits on access shall cease as soon as the emergency is
resolved and Landlord shall use commercially reasonable efforts to limit
interference with Tenant’s business in connection with any exercise of its
rights hereunder.  For purposes of this Lease, an “emergency” shall mean an
event, such as a natural disaster, fire or act of terrorism, not within the
reasonable control of either party hereto, that poses an immediate threat to
life or the Property.

(b)Exclusions.  The Premises exclude the perimeter walls thereof (other than the
inner surfaces thereof), as well as all common areas and facilities of the
Property, including the common stairways and stairwells, entranceways and the
main lobby, elevators and elevator lobbies, fan rooms, roofs, on-floor and
off-floor electric and telephone closets, freight elevators, loading areas, and
pipes, ducts, conduits, wires and appurtenant fixtures serving other parts of
the Property (exclusively or in common with other tenants of the Building) and
other common areas and facilities from time to time designated as such by
Landlord.  If the Premises includes less than the entire rentable area of any
floor, then the Premises also exclude the common corridors, elevator lobby, and
toilets (with the exception of those restrooms located entirely within the
Premises and for the exclusive use of Tenant) located on such floor, as well as
common on-floor electric, telephone and janitor closets located on such floor.

(c)Appurtenant Rights.  Tenant shall have, as appurtenant to the Premises, the
right to use in common with others, and subject to Landlord’s Rules and
Regulations:  (a) the common areas and facilities of the Building, including the
common loading docks, lobbies, hallways, stairways and passenger, freight and
service elevators of the Building serving the Premises in common with other
portions of the Building, the bike repair and storage room on the first floor of
the Building, showers and lockers located on the first floor of the Building and
other Building amenities, (b) dumpster for trash and refuse generated by
Tenant’s operations at the Premises which does not contain Hazardous Materials
or otherwise require special handling in accordance with applicable Legal
Requirements, (c) the common sidewalks, walkways and roadways necessary for
access to the Building, (d) if the Premises include less than the entire
rentable area

4



--------------------------------------------------------------------------------

 

of any floor, the common toilets and other common facilities of such floor; (e)
wireless internet access provided in the common areas of the Building, (f) the
risers, conduits and roof areas of the Building for Tenant’s business,
telecommunications and computer needs, which roof areas are subject to Sections
9.11 and 9.12; (g) locker rooms with showers and changing areas; and (h) an
indoor bike storage and repair center.  All costs, charges and expenses
associated with the commencement of the provision by a particular utility
service provider or telecommunications service provider of service to Tenant or
to the Premises at the request of Tenant (e.g., installation charges, service
deposits) shall be the sole responsibility of Tenant.

(d)Reservations.  In addition to other rights reserved herein or by law,
Landlord reserves the right from time to time, without incurring any liability
to Tenant or otherwise affecting Tenant’s obligations under this Lease, provided
that Landlord shall provide at least forty-eight (48) hours prior notice to
Tenant (except in the case of an emergency, in which case notice shall be
provided as soon as reasonably practicable) and shall use commercially
reasonable efforts to avoid (except in emergency) unreasonable interruption of
Tenant’s use and access to the Premises:  (i) to make additions, alterations,
improvements, repairs or replacements to the Building, including all common
areas and facilities located therein; (ii) to install, use, maintain, repair,
replace and relocate for service to the Premises and other parts of the
Building, or either, chases, shafts, pipes, ducts, conduits, wires and
appurtenant fixtures wherever located in the Premises, the Building or elsewhere
in the Property; (iii) to alter, eliminate or relocate any common area or
facility, including the lobbies and entrances; and (iv) to grant easements and
other rights with respect to the Property; provided that (a) to the maximum
extent practicable, no such installations, replacements or relocations in the
Premises shall be placed below ceiling surfaces, above floor surfaces or to the
inside of perimeter walls, (b) Tenant’s use of and access to the Premises, the
common areas and its parking spaces shall not be materially adversely impacted
by any such additions, alterations, improvements, repairs, installations,
replacements or relocations, and (c) all such work necessitating entry into the
Premises shall be subject to the provisions of Section 9.06.

This Lease, and Tenant’s leasehold interest in the Premises, are subject to all
rights, agreements, easements, restrictions and other matters of record and all
agreements applicable to the Property which have been executed as of the Date of
Lease and which have been, prior to the Date of Lease, either provided to Tenant
or recorded with the Middlesex South Registry of Deeds; and all permits and
approvals for the construction and/or use of the Building.

(e)Measurement.  The total rentable area of the Premises set forth in Article 1
has been determined by (i) measuring the usable area of the same based on the
proposed location of the demising walls of the Premises as shown on Exhibit B
attached hereto, using the modified BOMA International Standard Method of
Measurement for Office Buildings (ANSI/BOMA Z65.1-2010) (the “Measurement
Standard”) and (ii) applying an add-on factor of 19% thereto.

To the extent to which Landlord, in the exercise of its reserved rights pursuant
to Section 2.01(d), constructs or installs any chase, shaft or similar
enclosures within the Premises for the exclusive use of other tenants (any such
construction or installation being subject to this Section 2.01), or grants to
Tenant exclusive rights to use any portion of the Building situated outside the
boundaries of the Premises, such areas shall be excluded or included in the
Premises (as the case may be) and Landlord shall cause its architect to measure
such areas and either add them or subtract

5



--------------------------------------------------------------------------------

 

them (in each case together with an 19% add-on factor) to or from the total
rentable area of the Premises as otherwise determined in accordance with the
provisions of this Lease.

If the rentable area changes on account of the provisions of this Section
2.01(e), Landlord and Tenant shall then enter into an amendment to this Lease
confirming any such change in the rentable area, as well as any changes to the
boundaries of the Premises, and proportional changes in the Base Rent and any
other charges or rights under this Lease that are based upon the rentable square
footage in question.

(f)Parking.

(i)During the Term, Tenant shall have the appurtenant right to use, at no
additional charge, the total number of parking spaces (such amount, the “Parking
Allotment”) set forth in Article 1 in the garage (the “Parking Garage”) and/or
surface parking areas (collectively, with the Parking Garage, the “Parking
Facilities”) serving the Building, in common with all persons now or hereafter
entitled to use the same.  These parking spaces shall be used only by Tenant and
Tenant’s employees and business invitees for the parking of passenger vehicles
only.  At no time may Tenant use more parking spaces in the Parking Facilities
than the Parking Allotment.

(ii)Use of the parking spaces in the Parking Facilities shall be on a
non-exclusive, non-reserved basis.  The provisions of this Lease, including
Landlord’s Rules and Regulations, shall apply to the Parking Facilities and
Tenant’s use thereof.  Landlord shall have the right to alter the Parking Garage
or any other portion of the Parking Facilities, or the operation thereof, from
time to time, and to temporarily close portions thereof for maintenance, repair
or improvement, as necessary; provided, however, that (i) Landlord shall provide
at least two weeks’ prior notice (except in the case of an emergency, in which
event notice shall be provided as soon as reasonably practicable) to Tenant of
any such closure, and (ii) Landlord shall use reasonable efforts to minimize
interference with Tenant’s use and access to the Premises or the other portions
of the Parking Facilities during any such closure and shall prosecute such work
diligently to completion.

(iii)None of Tenant’s rights under this Section may be assigned, subleased or
otherwise transferred except in connection with a Transfer or Related Party
Transfer effected in accordance with the provisions of Article 12
below.  Neither Landlord nor any operator of the Parking Facilities shall be
responsible for any loss or damage due to fire or theft or otherwise to any
automobile parked in the Parking Facilities or to any personal property therein.

(iv)Tenant acknowledges receipt of copies of (i) that certain License Agreement
dated as of April 7, 2017 by and between Landlord and the Armenian Cultural and
Educational Center, Inc. pursuant to which the owner of the property at 47
Nichols Avenue, Watertown, Massachusetts has the right to use a portion of the
parking spaces in the Parking Facilities on Monday through Friday between the
hours of 6:00 p.m. and midnight, on Saturday between the hours of 8:00 a.m. and
2:00 a.m. (Sunday morning), and on Sunday between the hours of 8:00 am and
midnight, to which this Lease is subject, and (ii) that certain License
Agreement dated May 2016 by and between Landlord and the Commonwealth of
Massachusetts, acting by and through the Department of Conservation and
Recreation, concerning the land owned by the Commonwealth adjacent to the
Property (collectively, the “Agreements”).

6



--------------------------------------------------------------------------------

 

ARTICLE 3:

LEASE TERM

3.01.Lease Term; Construction.  The Initial Term of this Lease is set forth in
Article 1.  To the extent to which construction of the Base Building Work has
not been completed as of the Date of Lease, Landlord shall complete the same
(other than those items identified on Exhibit C-3 to the Work Letter as “LL
Post-Delivery Items”) prior to Tenant’s commencement of construction of the
Initial Tenant Work such that Tenant can commence construction of the Initial
Tenant Work immediately upon satisfaction of the conditions precedent thereto
set forth in Paragraph 3 of the Work Letter.  All Base Building Work shall be
performed at Landlord’s sole cost and expense, and in no event shall any of the
costs of the Base Building Work be included in Operating Expenses.  The Premises
shall be completed (including the construction of the Initial Tenant Work) as
provided in the Work Letter (the “Work Letter”) attached hereto as Exhibit C.

3.02.Hold Over.  If Tenant (or anyone claiming by, through or under Tenant)
shall remain in occupancy of the Premises or any part thereof after the
expiration of the Term or the earlier termination of this Lease without a
written agreement therefor executed and delivered by Landlord, then without
limiting Landlord’s other rights and remedies the person remaining in possession
shall be deemed a tenant at sufferance, and Tenant shall thereafter pay a
monthly use and occupancy charge (pro-rated for such portion of any partial
month as Tenant (or anyone claiming by, through or under Tenant) shall remain in
possession) at a rate equal to the greater of (a) the Fair Market Rent for the
Premises (which, notwithstanding anything to the contrary contained in this
Lease, shall be deemed the rent then being quoted by Landlord for the Premises
(or any portion thereof) or comparable space in the Building, if the Premises
(or any portion thereof) or any such space is then being marketed by Landlord),
or (b) one hundred and fifty percent (150%) of the monthly amount payable as
Base Rent for the 12-month period immediately preceding such expiration or
termination, and in either case with all Additional Rent also payable as
provided in this Lease.  No acceptance by Landlord of any payment by Tenant
pursuant to this Section shall constitute Tenant (or anyone claiming by, through
or under Tenant) as a tenant at will, but Tenant or such other person or entity
shall remain a tenant at sufferance subject to all of the provisions of this
Lease.  If Landlord desires to regain possession of the Premises at any time
Tenant (or anyone claiming by, through or under Tenant) is holding over,
Landlord may, at its option, forthwith re-enter and take possession of the
Premises or any part thereof by any lawful means.  In any case, and
notwithstanding the provisions of Section 16.10(b) to the contrary, Tenant shall
be liable to Landlord for all claims, liabilities, damages, losses or costs
(including reasonable attorneys’ fees and costs) resulting from any failure by
Tenant (or anyone claiming by, through or under Tenant) to vacate the Premises
or any portion thereof when required hereunder, and shall hold Landlord, its
agents and employees, harmless and defend and indemnify Landlord, its agents and
employees, from and against any and all claims, liabilities, damages, losses or
costs (including reasonable attorneys’ fees and costs) which Landlord may pay,
incur or suffer on account of any such hold-over in the Premises after the
expiration of the Term or the earlier termination of this Lease.

3.03.Right to Extend.

(a)Extension Term.  Provided that, as of both the time Tenant gives the
Extension Notice (as defined below) and the first day of the Extension Term, (i)
Tenant is not in default hereunder beyond all applicable notice and grace
periods (if any), and (ii) the Tenant named in

7



--------------------------------------------------------------------------------

 

Article 1 above (or a Related Party Transferee or a Transferee pursuant to a
Transfer to which Landlord’s consent was given under Article 12 below) is then
occupying at least fifty percent (50%) of the Premises for the conduct of the
Permitted Uses, then Tenant may extend the Term of this Lease for the Extension
Term stated in Article 1 by giving unconditional written notice (an “Extension
Notice”) to Landlord of Tenant’s election to extend the Term at least twelve
(12) months but not more than twenty-four (24) months before the end of the
Initial Term, time being of the essence.  The Extension Notice shall be
sufficient to extend the Term for the Extension Term, subject to all of the
terms of this Lease except for the change in Base Rent as set forth below, and
no additional writing or further action by the parties shall be required for
such purpose (but upon the request of either party, the parties shall promptly
execute and deliver an amendment to this Lease reflecting such extension of the
Term).  If Tenant fails to give the Extension Notice in strict accordance with
the provisions of this Section 3.03(a), Tenant shall be deemed to have waived
all rights to extend the Term of this Lease.  All references in this Lease (A)
to the “Term” shall mean the Initial Term as it may be extended by the Extension
Term in accordance with the provisions of this Section 3.03, and (B) to the
“Term Expiration Date” shall mean the last day of the Initial Term or, if Tenant
extends the Term in accordance with the provisions of this Section 3.03, the
last day of the Extension Term.

(b)Extension Term Base Rent.  Base Rent for each Lease Year of the Extension
Term(s) shall be the Fair Market Rent of the Premises (as defined below);
provided, however, that Base Rent for any Lease Year in the Extension Term shall
never be less than the Base Rent for the last Lease Year of the Initial
Term.  Fair market rent of the Premises (the “Fair Market Rent”) for the
Extension Term shall be based upon leases or agreements to lease then being
negotiated or executed with respect to comparable buildings with walkable urban
amenities in Watertown, West Cambridge/Alewife section of Cambridge and
Allston/Brighton).  In determining Fair Market Rent, all relevant factors shall
be taken into account, including size, location and condition of premises, lease
term (including renewal options), tenant’s obligations with respect to operating
expenses and taxes, tenant improvement allowances, other inducements then being
offered by landlords, condition of building, and services and amenities provided
by the landlord.  Fair Market Rent shall include provisions for increases or
other adjustments during the Extension Term for which such determination is
being made.

(c)Determination of Fair Market Rent.  Fair Market Rent shall be determined as
follows: Landlord shall give Tenant written notice (“Landlord’s Fair Market Rent
Notice”) of Landlord’s determination of Fair Market Rent for the Extension Term
within thirty (30) days of Tenant’s giving to Landlord the Tenant’s Extension
Notice.  Tenant shall thereafter notify Landlord within thirty (30) days of
Landlord’s giving to Tenant Landlord’s Fair Market Rent Notice of its agreement
with or objection to Landlord’s determination of the Fair Market Rent, whereupon
in the case of Tenant’s objection, Fair Market Rent shall be determined by
arbitration conducted in the manner set forth below.  If Tenant does not notify
Landlord within such 30-day period of Tenant’s agreement with or objection to
Landlord’s determination of the Fair Market Rent, then the Fair Market Rent for
the Extension Term shall be deemed to be Landlord’s determination of the Fair
Market Rent as set forth in Landlord’s Fair Market Rent Notice to Tenant.  If
Tenant does notify Landlord within such 30-day period of Tenant’s objection to
Landlord’s determination of the Fair Market Rent, then within ten (10) days of
Tenant’s giving such notice of objection to Landlord, each of Tenant and
Landlord shall choose an MAI real estate appraiser or commercial real estate
broker with at least ten (10) years of professional experience dealing with

8



--------------------------------------------------------------------------------

 

properties similar to the Property in the vicinity of the Property (each a “Real
Estate Professional”) and notify the other party of the person so selected.  The
Real Estate Professionals so selected shall each determine and promptly report
(in no event later than the thirtieth (30th) day following the giving of the
notice of appointment of the second Real Estate Professional) to both Landlord
and Tenant in writing his or her determination of the Fair Market Rent.  If the
higher of the Fair Market Rents reported by the two Real Estate Professionals is
no more than ten (10%) percent more than the lower rate, then the Fair Market
Rent will be an average of such amounts.  However, if the higher amount is more
than one hundred ten (110%) percent of the lower amount, then within ten (10)
days after receipt of both reports, Landlord and Tenant will jointly appoint a
third Real Estate Professional meeting the aforesaid criteria and who does not
have and has not had, within five (5) years prior to such appointment, a
business relationship with either Landlord or Tenant or any of their respective
affiliates, and the third Real Estate Professional will determine the Fair
Market Rent by selecting either the Fair Market Rent determination of Landlord’s
Real Estate Professional or the Fair Market Rent determination of Tenant’s Real
Estate Professional according to whichever of the two valuations as set forth in
the reports from Landlord’s Real Estate Professional or Tenant’s Real Estate
Professional, respectively, is closer to the actual Fair Market Rent in the
opinion of such third Real Estate Professional.  The third Real Estate
Professional shall have no discretion other than to select one of the
determinations of Fair Market Rent made by the first two Real Estate
Professionals as aforesaid.  Landlord and Tenant shall each pay the Real Estate
Professional that it appoints, and shall share equally the cost of the third
Real Estate Professional.

(d)Rent Continuation.  For any part of the Term for which the amount of Base
Rent has not finally been determined, Tenant shall make payment on account of
Base Rent at the rate last paid under this Lease, and the parties shall adjust
for any overpayments or underpayments upon the final determination of Fair
Market Rent.  The failure by the parties to complete the processes contemplated
under this Section 3.03 prior to the commencement of the Extension Term shall
not affect the continuation of the Term or the parties’ obligation to make any
adjustments for any overpayments or underpayments for the Base Rent due for the
applicable period promptly after the determination thereof is made.

ARTICLE 4:

RENT

4.01.Base Rent.  Commencing on the Rent Commencement Date and continuing
thereafter on the first day of each month during the Term, Tenant shall pay
Landlord Base Rent in equal monthly installments, in advance, without notice or
demand.  Base Rent for partial calendar months in which the Rent Commencement
Date occurs, or in which the Term of this Lease expires or is earlier
terminated, shall be pro-rated.

4.02.Additional Rent

(a)General.  “Rent” means, collectively, Base Rent and all other amounts payable
by Tenant under this Lease other than Base Rent, including Tenant’s Pro Rata
Share of Taxes (Article 5) and Operating Expenses (Article 7), and Tenant’s
utility charges (Article 6), regardless of whether or not such amount is
expressly described as “Additional Rent” in this Lease (collectively,
“Additional Rent”).  Landlord shall reasonably estimate in advance (i) all Taxes
under Article 5 and (ii) all Operating Expenses under Article 7 (the items in
clauses (i) and (ii), collectively, being

9



--------------------------------------------------------------------------------

 

“Operating Costs”) and Tenant shall pay one-twelfth (1/12th) of Tenant’s Pro
Rata Share of such reasonably estimated Operating Costs monthly in advance,
commencing on the Rent Commencement Date and continuing thereafter on the first
day of each month during the Term, without notice or demand.  Additional Rent
for partial calendar months in which the Rent Commencement Date occurs, or in
which the Term of this Lease expires or is earlier terminated, shall be
pro-rated.  Landlord may reasonably adjust its estimates of Operating Costs at
any time based upon its experience and reasonable anticipation of costs,
provided that such adjustment shall be made no more frequently than
quarterly.  Such adjustments shall be effective as of the next Rent payment date
occurring at least fifteen (15) days after notice to Tenant.  Within one hundred
eighty (180) days after the end of each calendar year (or portion thereof)
included within the Term, Landlord shall give Tenant a reasonably detailed
statement (an “Annual Operating Statement”) of the Operating Costs paid or
incurred by Landlord during the preceding calendar year (pro-rated for partial
calendar years included within the Term) and Tenant’s Pro Rata Share of such
expenses; provided, however, that Landlord may bill Tenant for any items omitted
or underbilled with respect to the calendar year in question for a period of
time not to exceed one (1) year after delivering to Tenant the initial Annual
Operating Statement for such calendar year.  Within thirty (30) days after
Landlord’s delivery of an Annual Operating Statement to Tenant, Tenant shall pay
to Landlord any underpayment, or Landlord shall credit Tenant with any
overpayment (which credit shall be applied to any Rent due under this Lease next
coming due after the delivery of the Annual Operating Statement (or if the Term
has ended and Tenant has no outstanding unpaid obligation to Landlord, Landlord
shall pay Tenant the amount of any overpayment as provided below)), of Tenant’s
Pro Rata Share of such Operating Costs.

If Tenant wishes to dispute the determination of the Operating Costs charged to
Tenant under this Lease, Tenant may do so provided (i) Tenant shall give
Landlord written notice of such dispute within one hundred twenty (120) days
after its receipt of the Annual Operating Statement being disputed and (ii)
Tenant shall pay any overpayment due based on the Annual Operating Statement as
provided in the foregoing paragraph, pending resolution of the dispute.  If
Landlord provides a revised Annual Operating Statement within the one-year
period described in the preceding grammatical paragraph in response to a
previously omitted or underbilled item of Operating Costs, Tenant shall have the
same 120-day period from its receipt of such revised Annual Operating Statement
within which to give Landlord written notice that it disputes one or more of the
revised items contained in such revised Annual Operating Statement (which shall
be the only items then subject to dispute by Tenant).  Promptly after the giving
of such notice in either such case, Landlord shall allow Tenant’s
representatives to examine and audit in Landlord’s offices (or the office of its
managing agent) in the greater Boston area, Landlord’s books and records with
respect to the subject matter of the dispute, which review or audit shall be
completed within ninety (90) days after Tenant is first given access to such
records for such examination.  Tenant agrees that the party selected by Tenant
to perform such review or audit shall be compensated on the basis of hourly fees
and not on a contingency or percentage basis.  Tenant agrees to keep the results
of any such review or audit conducted by Tenant confidential except for
disclosures to its employees, attorneys, consultants, accountants, directors,
officers, advisors and owners and except to the extent required to enforce
Tenant’s rights hereunder.  The cost of such audit shall be borne by Tenant;
provided, however, in the event it is finally determined (by mutual agreement or
other resolution of such dispute) that Tenant was overcharged by more than five
percent (5%) for the immediately preceding calendar year, then, in such event,
Landlord shall pay for Tenant’s reasonable out-of-pocket costs and expenses for
the audit.  If it is finally determined

10



--------------------------------------------------------------------------------

 

(by mutual agreement or other resolution of such dispute) that Landlord’s
determination of any of the Operating Cost is (i) overstated, or (ii)
understated, then in the case of (i) Landlord shall credit the difference
against monthly installments of Rent next thereafter coming due (or refund the
difference within thirty (30) days after such determination if the Term has
ended and Tenant has no further obligation to Landlord), or in the case of (ii)
Tenant shall pay to Landlord the amount of such excess as Additional Rent within
thirty (30) days after invoice from Landlord.  Landlord’s obligation under this
Paragraph shall survive the expiration of the Term or the earlier termination of
this Lease.

If the Term expires or the Lease is terminated as of a date other than the last
day of a calendar year, Tenant’s payment of Additional Rent pursuant to this
Section for such partial calendar year shall be based on Landlord’s good faith
estimate of the items otherwise includable in Operating Costs and shall be made
on or before the later of (a) fifteen (15) Business Days after Landlord delivers
such estimate to Tenant or (b) in the case of the expiration of the Term, the
last day of the Term, and in either case with an appropriate payment or refund
to be made upon Tenant’s later receipt of Landlord’s Annual Operating Statement
for such calendar year.  This Section shall survive the expiration of the Term
or the earlier termination of this Lease.

This Lease requires Tenant to pay directly to suppliers, vendors, carriers,
contractors, and other parties certain utility costs, personal property taxes,
maintenance and repair costs and other expenses.  If Tenant fails to make any
such payments when due and Landlord thereafter receives notice of such failure
on the part of Tenant, Landlord shall have the right (but no obligation) to do
so on its behalf, after giving Tenant fifteen (15) days’ notice of Landlord’s
intention to do so, and if Landlord so pays any of these amounts in accordance
with this Lease, Tenant shall reimburse such costs in full, together with
interest thereon at the Default Rate, to Landlord, as Additional Rent, within
ten (10) Business Days of demand.

(b)Allocation of Certain Operating Costs.  If at any time during the Term,
Landlord provides services (“Limited Landlord Services”) only with respect to
particular portions of the Building or Property, or incurs any other Operating
Costs allocable to particular portions of the Building or Property, then:  (i)
such Operating Costs shall be charged entirely to those tenants, including
Tenant, if applicable, of such portions, and the amounts so charged to such
particular tenant or tenants shall be excluded from Operating Costs otherwise
charged under Section 4.06(A), and (ii) Tenant’s Pro Rata Share for any such
Limited Landlord Services shall be as defined in Section 4.06(B).  If, during
any period for which Landlord’s Operating Costs are being computed, less than
ninety-five (95%) percent of the rentable area of the Building was leased and
occupied by tenants:  (x) Operating Costs that are allocable to the entire
Building or the portion thereof in question and which vary by level of occupancy
shall be reasonably estimated and extrapolated by Landlord to determine the
Operating Costs that would have been incurred if the Building or such portion in
question were ninety-five (95%) leased and occupied by tenants for such year and
such services were being supplied to all tenants, and such estimated and
extrapolated amount shall be deemed to be the Operating Costs for such period,
and (y) Tenant’s Pro Rata Share with respect to such Operating Costs shall be as
defined in Section 4.06(A) or (B) as applicable; provided, however, that
Landlord shall not collect from Tenant and other tenants in the Building in the
aggregate more than one hundred percent of Taxes and such Operating Costs
actually incurred by Landlord.

11



--------------------------------------------------------------------------------

 

4.03.Late Charge.  Tenant acknowledges that if it pays Rent late, Landlord will
incur unanticipated costs which will be extremely difficult to ascertain
exactly.  Such costs include processing and accounting charges, and late charges
that may be imposed on Landlord under a mortgage on the Property.  Accordingly,
if Landlord does not receive any such payment within five (5) days following its
due date, Tenant shall pay Landlord a late charge equal to five (5%) percent of
the overdue amount as an administrative charge.  The parties agree that this
late charge represents a fair and reasonable estimate of the costs Landlord
shall incur by reason of Tenant’s payment default.  Payment of the late charge
shall not cure Tenant’s payment default or prevent Landlord from exercising any
other rights and remedies.

4.04.Interest.  Any late Rent payment shall bear interest from the date due
(without regard to the 5-day grace period provided in Section 4.03) until paid
at a rate equal to the Prime Rate plus 4% per annum (the “Default Rate”), except
to the extent such interest would cause the total interest to be in excess of
that legally permitted (and then interest will be at the maximum rate legally
permitted).  The “Prime Rate” shall mean the prime lending rate per annum
published in The Wall Street Journal from time to time, and the Default Rate
shall be adjusted effective upon each change in the Prime Rate.  Payment of
interest shall not cure Tenant’s payment default or prevent Landlord from
exercising any other rights and remedies.

4.05.Method of Payment.  Tenant shall make a pro rata payment of Base Rent and
Additional Rent for any period of less than a month at the beginning or end of
the Term.  All payments of Base Rent, Additional Rent and other sums due shall
be paid in current U.S. exchange by check drawn on a Boston clearinghouse bank
to the Original Address of Landlord or such other place as Landlord may from
time to time direct (or if requested by Landlord in the case of Base Rent, by
electronic fund transfer) without demand (except to the extent notice or demand
is expressly required herein), abatement (except to the extent expressly
provided herein), set-off or other deduction.

Without limiting the foregoing, except as expressly otherwise set forth in this
Lease, Tenant’s obligation so to pay Rent shall be absolute, unconditional, and
independent and shall not be discharged or otherwise affected by any law or
regulation now or hereafter applicable to the Premises, or any other restriction
on Tenant’s use, or any casualty or taking or any failure by Landlord to perform
or other occurrence.

It is intended that Base Rent payable hereunder shall be a net return to
Landlord throughout the Term, free of expense, charge, offset, diminution or
other deduction whatsoever on account of the Premises (excepting Landlord’s
financing expenses, federal and state income taxes of general application, and
those expenses that this Lease expressly makes the responsibility of Landlord
and excepting any expense or charge incurred as a result of Landlord’s acts or
omissions, and except as otherwise expressly provided herein with respect to
abatement or set-off), and all provisions hereof shall be construed in terms of
such intent.

4.06.Tenant’s Pro Rata Share.  The term “Tenant’s Pro Rata Share” shall have
different definitions depending upon the circumstances in which such term is
used.

 

(A)

Entire Building.  With respect to any Operating Costs and benefits that are
allocable to the entire Building and with respect to Tenant’s Parking Allotment,
Tenant’s Pro

12



--------------------------------------------------------------------------------

 

 

Rata Share shall be defined as a fraction, the numerator of which is the total
rentable area of the Premises, and the denominator of which is the total
rentable area of the Building, as of the date of the computation.  As of the
date hereof, the parties agree that the total rentable area of the Building is
185,015 square feet, and that Tenant’s Pro Rata Share is 10.06% (subject to
adjustment as provided in Section 2.01(e) above).

 

(B)

Costs that are only incurred for portions of the Building.  With respect to any
Operating Costs and benefits that are allocable to only a portion of the
Building which includes the Premises, Tenant’s Pro Rata Share shall be defined
as a fraction, the numerator of which is the total rentable area of the
Premises, and the denominator of which is equal to the sum of the rentable
square foot area of (i) the Premises and (ii) all other premises to which such
cost is allocable.  All measurements shall be determined in accordance with the
measurement methodology set forth in Section 2.01(e).

Tenant’s Pro Rata Share with respect to the entire Building is initially as set
forth in Article 1 and Tenant’s Pro Rata Share is subject to adjustment only if
the total rentable area of the Premises changes on account of any amendment to
the Lease as may be set forth in such amendment, or if the Building changes on
account of any reconstruction after a casualty event, expansion or contraction
thereof.

ARTICLE 5:

TAXES

5.01.Taxes.  Commencing as of the Rent Commencement Date and continuing
thereafter throughout the Term of the Lease, Tenant covenants and agrees to pay
to Landlord as Additional Rent, Tenant’s Pro Rata Share of Taxes for each fiscal
tax period, or ratable portion thereof, included in the Term.  If Landlord
receives a refund of any such Taxes, Landlord shall pay to Tenant Tenant’s Pro
Rata Share of the refund after deducting Landlord’s reasonable costs and
expenses incurred in obtaining the refund, to the extent such costs and expenses
were not previously included in, and actually paid as, Taxes pursuant to Section
5.02 below.  Tenant shall make estimated payments on account of Taxes in monthly
installments as provided in Section 4.012(a), in amounts estimated from time to
time by Landlord pursuant to Section 4.02(a).

5.02.Definition of “Taxes”.  “Taxes” shall mean all taxes, assessments,
betterments, excises, user fees imposed by governmental authorities, and all
other governmental charges and fees of any kind or nature, or impositions or
agreed payments in lieu thereof, or voluntary payments made in connection with
the provision of governmental services or improvements of benefit to the
Building or the Property or any portion of either (including any so-called
linkage, impact or voluntary betterment payments), assessed or imposed by
governmental authorities against the Premises, the Building or the Property or
any portion of either (including any personal property taxes levied on such
property or on fixtures or equipment owned by Landlord and used in connection
therewith).  Furthermore, notwithstanding anything to the contrary herein, Taxes
shall exclude (a) any interest and/or penalties for late payments to the extent
relating to a period in which Tenant was not in default (beyond any applicable
notice and cure periods) of its obligations to pay Tenant’s Pro Rata Share of
Operating Costs, and (b) federal, state or local income or profit taxes,
franchise, rental, capital, inheritance, estate, conveyance, transfer, gift, or
corporate excise taxes

13



--------------------------------------------------------------------------------

 

or levies.  The amount of any special taxes, special assessments, and agreed or
governmentally imposed “in lieu of tax” or similar charges, shall be included in
Taxes for any year but shall be limited to the amount of the installment (plus
any interest, other than penalty interest, payable thereon) of such special tax,
special assessment or such charge required to be paid during or with respect to
the year in question.  Landlord agrees that if any special taxes, special
assessments, and agreed or governmentally imposed “in lieu of tax” or similar
charges shall be levied against the Building, to elect to pay such assessment
over the longest period of time permitted by law or applicable agreement with
the governmental authority.  Betterments and assessments, whether or not paid in
installments, shall be included in Taxes in any tax year as if the betterment or
assessment were paid in installments over the longest period permitted by law,
together with the interest thereon charged by the assessing authority for the
payment of such betterment or assessment in installments.

Notwithstanding the foregoing, if during the Term the present system of ad
valorem taxation of property shall be changed so that, in lieu of or in addition
to the whole or any part of such ad valorem tax there shall be assessed, levied
or imposed on the Premises, the Building or the Property or any portion of
either, or on Landlord, any kind or nature of federal, state, county, municipal
or other governmental capital levy, income, sales, franchise, excise or similar
tax, assessment, charge or fee (as distinct from the federal and state income
tax in effect on the Date of Lease) measured by or based in whole or in part
upon Building valuation, mortgage valuation, rents, services or any other
incidents, benefits or measures of real property or real property operations,
then any and all of such taxes, assessments, levies, charges and fees shall be
included within the term “Taxes”, but only to the extent that the same would be
payable if the Property were the only property of Landlord.  Taxes shall also
include expenses, including reasonable fees of attorneys, appraisers and other
consultants, incurred in connection with any efforts to obtain abatements or
reduction of Taxes for any year wholly or partially included in the Term,
whether or not successful and whether or not such efforts involved filing of
actual abatement applications or initiation of formal proceedings.

5.03.Personal Property Taxes.  Tenant shall pay directly all taxes (if any)
charged against Tenant’s Property (as defined in Section 10.06).  Tenant shall
use commercially reasonable efforts to have Tenant’s Property taxed separately
from the Property.  Landlord shall notify Tenant if any of Tenant’s Property is
taxed with the Property, and Tenant shall pay such taxes to Landlord within
thirty (30) days of such notice.

ARTICLE 6:

BUILDING SERVICES AND SPECIAL BUILDING FACILITIES

6.01.Utility Services.

(a)Tenant shall make all arrangements for, and shall provide and pay when due
all charges and deposits required by the provider for, water, sewer, gas, boiler
water, electricity, telephone and any other utilities or services used or
consumed on the Premises (collectively, “Utility Services”), whether called use
charge, tax assessment, fee, or otherwise, as the same become due.  As part of
the Base Building Work, Landlord will install Oncom BTU metered taps for reheat
hot water from the main Building loop to the Premises (if additional taps from
the main loop are required, Tenant shall install them at its own cost and
expense (which are eligible for reimbursement by the Landlord’s Allowance under
the Work Letter), and any meters installed as

14



--------------------------------------------------------------------------------

 

part of such work shall be compatible with the Building equipment and the
Building BMS system.  As part of the Initial Tenant Work, Tenant shall, at its
own cost and expense but subject to reimbursement by the Landlord’s Allowance
under the Work Letter), install (i) a tenant meter on the utility gas manifold
to measure the amount of gas consumed to service the Premises, and (ii) a tenant
meter to measure the amount of domestic water delivered to the Premises.  Tenant
shall install, as part of its electrical service switchgear, a CT cabinet with
an electrical usage meter as required by the Utility Service Provider, the cost
of which, together with their installation, may be reimbursed by Landlord’s
Allowance under the Work Letter.  If the Utility Service Provider will not allow
individual direct metering for Tenant’s service, this meter shall be used to
measure Tenant’s direct usage of electricity within the Premises, (including the
electricity consumed in providing HVAC service to the Premises), for which
Tenant shall reimburse Landlord at the direct billing rates charged to Landlord
by the Utility Service Provider.  Landlord shall bill Tenant monthly for such
hot water, gas, domestic water (and, if applicable, electrical consumption),
each as a recurring charge, based on submeters installed by Tenant as part of
the Initial Tenant Work at its own cost and expense (but subject to
reimbursement by the Landlord’s Allowance under the Work Letter), and Tenant
shall pay each such invoice, as Additional Rent, within thirty (30) days after
receipt of an invoice therefor.

(b)Tenant shall timely pay all costs and expenses associated with any directly
and separately metered utilities (such as telephone) provided exclusively to the
Premises directly to the applicable service provider.  Tenant shall pay all
costs and expenses associated with utility charges that are based on
sub-metering or check metering directly to Landlord, without mark-up by Landlord
on account of Landlord’s administration of such charges, within thirty (30) days
of invoice therefor by Landlord.  With respect to any Utility Services that are
not either separately metered or measured by a check meter or submeter, Tenant
shall pay the cost of the same as part of Operating Costs payable
hereunder.  Tenant may, no more than once per calendar year, conduct an
engineering survey at its sole cost and expense to determine whether the
submeters and/or check meters are accurately measuring the particular services
to be measured thereby and, if Tenant discovers any metering inaccuracies as a
result of such survey and such inaccuracies result in an error in the amount
billed to Tenant, Landlord shall promptly refund the overpayment within thirty
(30) days after receipt of notice from Tenant of such inaccuracy.  If requested
by Landlord, Tenant and the persons conducting the engineering survey for Tenant
shall enter into a reasonable confidentiality agreement prior to inspecting such
meters, which shall permit Tenant to disclose the results of such survey to the
extent required to enforce its rights hereunder.  If the survey shows any errors
resulting in any underpayment for such services, Tenant shall reimburse Landlord
for Tenant’s share of such underpayment, as Additional Rent, within ten (10)
Business Days of demand.  In no event shall Tenant engage any person in
connection with such engineering survey whose fees or costs are payable, in
whole or part or directly or indirectly, in a contingent manner or by means of
any commission depending on the survey outcome.  Any dispute regarding amounts
due, or accuracy of the meters, under this paragraph shall be resolved in
accordance with Section 16.17 of this Lease at the request of Landlord or
Tenant, which request shall be made with respect to disputes regarding amounts
due, no later than one hundred twenty (120) days after Tenant receives
Landlord’s Annual Operating Statement for the fiscal year in question (any bill
not disputed within such 120-day period shall be deemed final and
conclusive).  Except as expressly set forth in Section 6.03, Landlord shall not
be liable for any interruption or failure in the supply of any utilities or
Utility Services.

15



--------------------------------------------------------------------------------

 

(c)To the maximum extent permitted by law, Landlord shall have the right at any
time and from time to time during the Term to contract for or purchase one or
more Utility Services from any reputable company or third party providing
Utility Services (“Utility Service Provider”) to the Building, provided that the
rates charged by such Utility Service Provider are competitive with the current
market rates.  In exercising its rights hereunder, Landlord shall make
commercially reasonable efforts to avoid any interruption to Tenant’s business
operations in connection with the change from one Utility Service Provider to
another.  Subject to Section 9.06, Tenant agrees reasonably to cooperate with
Landlord and such Utility Service Providers and at all times as reasonably
necessary, and on reasonable advance notice of not less than forty-eight (48)
hours (except in the event of emergency), shall allow Landlord and the Utility
Service Providers reasonable access to any utility lines, equipment, feeders,
risers, ducts, shafts, fixtures, wiring and any other such machinery or personal
property within the Premises and associated with the delivery of Utility
Services.

(d)Except for the Initial Tenant Work (as defined in Exhibit C attached hereto)
and the equipment and appliances being installed in connection therewith in
accordance with Tenant’s Plans as approved by Landlord, Tenant agrees that it
will not make any material alteration or material addition to the electrical
equipment and/or appliances in the Premises which would require increased
electrical service to the Premises or modifications to the structure of the
Building, without the prior written consent of Landlord in each instance, which
consent will not be unreasonably withheld, conditioned or delayed, and using
contractor(s) reasonably approved by Landlord, and will promptly advise Landlord
of any other alteration or addition to such electrical equipment and/or
appliances (as to which Landlord’s prior written consent shall not be required).

6.02.Building Services and Building Systems.

(a)In addition to the services described in Section 6.01, Landlord shall provide
the following services to Building common areas, the costs of which are included
within Operating Expenses:

(i)Janitorial services for the Building common areas as described in Exhibit E
attached hereto.

(ii)Building security consistent with similar “first-class” laboratory and
office buildings in the vicinity of the Property as described in Exhibit E
attached hereto.

(iii)Landlord shall arrange for and provide (as defined below) to the common
areas of the Building those services as set forth in Exhibit E attached hereto.

(iv)Landlord shall provide HVAC service to the common areas of the Building by
means of the Building mechanical system, during Normal Business Hours, at such
temperatures and in such amounts as are reasonably deemed by Landlord to be in
keeping with the first-class standards of the Building.

Tenant acknowledges that Landlord has not made any warranty or representation to
Tenant as to the efficacy of the security services that Landlord is required to
provide under this Lease.

16



--------------------------------------------------------------------------------

 

(b)Landlord shall provide to the common areas of the Building the janitorial
services as described in Exhibit E attached hereto, the costs of which are
included within Operating Expenses.  Tenant shall, at its sole cost and expense,
provide janitorial services to the Premises on each Business Day during the
Term.  In addition, Tenant shall arrange for the removal and disposal of its
lab-related refuse by a licensed vendor, all at Tenant’s sole cost and expense,
such removal and disposal to be accomplished in accordance with all applicable
Legal Requirements.

(c)Tenant shall have the ability to control the provision of heat, ventilation
or air conditioning (collectively, “HVAC”) services to the portions of the
Premises served by the Building mechanical systems (as opposed to being provided
by means of any HVAC equipment or system installed by or on behalf of Tenant and
serving only the Premises).  The electricity consumed in providing HVAC service
to the Premises (whether by means of the Building mechanical system or Tenant’s
supplemental HVAC system) shall be measured by a submeter and charged back to
Tenant by Landlord at Landlord’s actual cost, without mark-up.  The hot water
consumed in providing HVAC service to the Premises through the Building
mechanical system shall be metered to Tenant.  Landlord shall bill Tenant
monthly for such electrical consumption and hot water consumption as measured by
such meters or submeters, and Tenant shall pay each such invoice, as Additional
Rent, within thirty (30) days after receipt of an invoice therefor.  Tenant
agrees to lower and close the blinds or drapes when necessary because of the
sun’s position, whenever the air conditioning system is in operation, and to
cooperate fully with Landlord with regard to, and to abide by all the reasonable
regulations and requirements which Landlord may prescribe for, the proper
functioning and protection of the air conditioning system of general
applicability to all occupants of the Building and provided such regulations and
requirements are provided in writing to Tenant thirty (30) days in advance.

(d)If Tenant desires HVAC service to a common area of the Building outside of
Normal Business Hours, Landlord will use reasonable efforts, upon not less than
twenty-four (24) hours’ prior written notice from Tenant of its requirements in
that regard, to furnish additional HVAC service to such common area during such
requested times.  Tenant will pay to Landlord Landlord’s actual hourly cost
(including equipment depreciation), without markup, as the same may be adjusted
from time to time by Landlord, for any such additional HVAC service required by
Tenant.

Excluding any equipment to be installed as part of the Initial Tenant Work, in
the event Tenant requires additional air conditioning for business machines,
meeting rooms or other special purposes, or because of occupancy or excess
electrical loads, any additional HVAC units, chillers, condensers, compressors,
ducts, piping and other equipment, such HVAC equipment will be installed, but
only if, in Landlord’s reasonable judgment, the same will not cause damage or
injury to the Building or create a dangerous or hazardous condition.  At
Landlord’s sole election, such equipment will either be installed:

(i)by Landlord at Tenant’s expense and Tenant shall reimburse Landlord within
thirty (30) days of demand (but to the extent that such equipment will serve
portions of the Property other than the Premises, Tenant shall only be obligated
to pay its proportionate share of such cost), as Additional Rent, in such an
amount as will compensate it for the cost incurred by it in installing,
operating, maintaining, repairing and replacing, if necessary, such additional
HVAC equipment.  At Landlord’s election, such equipment shall be maintained,
repaired and replaced by Tenant at

17



--------------------------------------------------------------------------------

 

Tenant’s sole cost and expense, and throughout the Term, Tenant shall, at
Tenant’s sole cost and expense, purchase and maintain a service contract for
such equipment from a service provider reasonably approved by Landlord (but to
the extent that such equipment will serve portions of the Property other than
the Premises, Tenant shall only be obligated to pay its proportionate share of
such costs).  Tenant shall obtain Landlord’s prior written approval of both the
form of service contract and of the service provider, which approval shall not
be unreasonably withheld, conditioned or delayed; or (ii) only if the additional
equipment will exclusively serve the Premises, by Tenant, subject to Landlord’s
prior reasonable approval of Tenant’s plans and specifications for such
work.  In such event:  (i) such equipment shall be installed, maintained,
repaired and replaced by Tenant at Tenant’s sole cost and expense, and (ii)
throughout the Term, Tenant shall, at Tenant’s sole cost and expense, purchase
and maintain a service contract for such equipment from a service provider
approved by Landlord.  Tenant shall obtain Landlord’s prior written approval of
both the form of service contract and of the service provider, which approval
shall not be unreasonably withheld, conditioned or delayed.

(e)Pursuant to Section 10.03, Landlord shall repair, maintain in good condition
and order, and replace all Building Systems (including the HVAC, plumbing,
electrical, mechanical, fire and life safety, and other systems, and the
elevators) to the extent to which the same were installed as part of the Base
Building Work, subject to casualty, condemnation and matters described in
Section 16.09, the cost of which shall be included in Operating Expenses to the
extent provided in Section 7.01.  Tenant shall be solely responsible, at its
sole cost and expense, for repairing, maintaining and replacing all equipment
which services solely the Premises, whether the same were initially installed by
Landlord or Tenant, and whether the same were installed prior to the Rent
Commencement Date or thereafter, except to the extent the need for such repair
results from Landlord’s negligence or willful misconduct or the negligence or
willful misconduct of its agents, employees or contractors.  In no event shall
Landlord be liable for any interruption or delay in providing any of the
services described in this Section or in Exhibit E attached hereto by reason of
any accident, the making of repairs, alterations or improvements (except as
otherwise expressly provided herein), labor difficulties, trouble in obtaining
fuel, electricity, service or supplies from the sources from which they are
usually obtained for such Building, governmental restraints, or any cause beyond
Landlord’s control.

(f)Notwithstanding anything to the contrary contained in this Article 6 or
elsewhere in this Lease, Landlord may institute, and Tenant shall comply with,
such policies, programs and measures as may reasonably be necessary, required,
or expedient for the conservation and/or preservation of energy or energy
services, or as may be necessary or required to comply with applicable Legal
Requirements.

(g)Tenant acknowledges that it has been provided with an opportunity to confirm
that the electric current serving the Premises will be adequate to supply its
proposed permitted uses of the Premises.  If, however, Tenant subsequently
determines that it will require electric current for use in the Premises in
excess of the quantity which, in Landlord’s reasonable judgment, Landlord’s
facilities are capable of providing, then Landlord, upon written request and at
the sole cost and expense of Tenant, will furnish and install such additional
wire, conduits, feeders, switchboards and appurtenances as reasonably may be
required to supply such additional requirements of Tenant if current therefor be
available to Landlord, provided that the same shall be permitted by applicable
Legal Requirements and Insurance Requirements, and shall not cause damage to the
Building or

18



--------------------------------------------------------------------------------

 

the Premises or cause or create a dangerous or hazardous condition or entail
excessive or unreasonable alterations or repairs.

(h)Tenant shall have the right to install, at its sole cost and expense, a
security system for its Premises provided that (i) such security system is
compatible with any security system installed by Landlord with respect to the
Building as a whole, and (ii) Tenant shall provide Landlord with access cards,
keys or codes as required to gain entry into all parts of the Premises, subject
to the provisions of Section 9.06.

(i)For the Term of this Lease, Landlord shall contract for the provision of
scheduled shuttle private bus service or other vehicular transportation for
employees of Tenant and other tenants at the Property to and from the Property
and the Harvard Square MBTA Red Line Station, as more particularly provided in
Exhibit F attached hereto.

(j)Landlord shall, at its sole cost and expense and as part of the Base Building
Work, construct a loading area and install a freight elevator, all as more
particularly provided in the Work Letter attached hereto as Exhibit C, at the
location identified on Exhibit A attached hereto.  Tenant shall have the right
to use such loading dock and freight elevator, in common with other tenants of
the Building, on a 24/7 basis at no additional charge.

(k)To the extent that Landlord provides security services at the Property or
Building at any time during the term of this Lease, (i) Tenant hereby releases
Landlord from any claim for injury to persons or damage to property asserted by
Tenant or any Tenant Party that is suffered or occurs in or about the Premises
or in or about the Building or Property or the common areas appurtenant thereto
by reason of the act of any intruder or any other person in or about the
Premises, Building or Property, except to the extent caused solely by the
negligence or willful misconduct or Landlord or its employees, contractors or
agents, and (ii) Landlord shall not be deemed to owe Tenant or any other person
any duty or standard of care as a result of Landlord’s provision of such
security services other than such duty or standard of care as may be imposed by
operation of law.

6.03.Service Interruptions .

(a)When necessary by reason of accident or emergency, or for repairs,
alterations, replacements or improvements which in the reasonable judgment of
Landlord are desirable or necessary to be made, or by reason of event(s) of
Force Majeure, Landlord reserves the right to temporarily interrupt, curtail,
stop or suspend (i) the furnishing of heating, elevator and/or other access to
the Premises, air conditioning, and cleaning services and (ii) the operation of
the plumbing and electric systems.  Landlord shall exercise reasonable diligence
to eliminate the cause of any such interruption, curtailment, stoppage or
suspension, but except to the extent expressly provided in Section 6.03(b)
below, there shall be no diminution or abatement of rent or other compensation
due from Landlord to Tenant hereunder, nor shall this Lease be affected or any
of the Tenant’s obligations hereunder reduced, and the Landlord shall have no
responsibility or liability for any such interruption, curtailment, stoppage, or
suspension of services or systems.  Landlord shall schedule all non-emergency
interruptions, curtailments, stops or suspensions of services or systems in
advance after consultation with Tenant, and shall make commercially reasonable
efforts to avoid the same interfering with Tenant’s conduct of its business in
the

19



--------------------------------------------------------------------------------

 

Premises, including but not limited to having such work performed outside of
Tenant’s normal business hours.

(b)Notwithstanding the foregoing, Tenant shall be entitled to a proportionate
abatement of Base Rent in the event of a Landlord Service Interruption (as
defined below).  For the purposes hereof, a “Landlord Service Interruption”
shall occur in the event (i) the Premises shall lack any service which Landlord
is required to provide hereunder thereby rendering at least fifty (50%) percent
of the usable area of the Premises untenantable for the entirety of the Landlord
Service Interruption Cure Period (as defined below), (ii) such lack of service
was not caused by the act or omission of Tenant or any Tenant Party; (iii)
Tenant in fact ceases to use at least fifty (50%) percent of the Premises for
the entirety of the Landlord Service Interruption Cure Period; and (iv) such
interruption of service was the result of causes, events or circumstances within
the Landlord’s or any of its employees’, contractors’ or agents’ reasonable
control and the cure of such interruption is within Landlord’s or any of its
employees’, contractors’ or agents’ reasonable control.  During such Landlord
Service Interruption Period, Landlord will, if reasonably practical, cooperate
with Tenant to arrange for the provision of any interrupted services on an
interim basis via temporary measures until final corrective measures can be
accomplished and Tenant will permit Landlord the necessary access to the
Premises to remedy such lack of service, subject to the provisions of Section
9.06.  For the purposes hereof, the “Landlord Service Interruption Cure Period”
shall be defined as seven (7) consecutive Business Days after Landlord’s receipt
of written notice from Tenant of the Landlord Service Interruption.  This
Section 6.03 shall be Tenant’s sole and exclusive remedy on account of an
interruption of services or Landlord default resulting in an interruption of
services other than Tenant’s right to obtain affirmative injunctive
relief.  This Section 6.03 shall not apply to any interruption or failure of
services required to be provided by Landlord under Section 6.02(a) or Exhibit E
attached hereto, which is caused in whole or in part by any act or omission of
Tenant or any Tenant Party, or by any occurrence described in Section 16.09, or
by any cause whatsoever other than those set forth in the first sentence of this
Section 6.03.  Notwithstanding the foregoing, if either Landlord or Tenant
disputes in good faith whether, or the extent to which, an event is subject to
the provisions of this Section 6.03, or the amount of Tenant’s abatement of Base
Rent hereunder, such dispute shall be resolved in accordance with Section 16.17
of this Lease; provided, however, that in the event that it is ultimately
determined that there was a Landlord Service Interruption, then Tenant shall
have the right to a retroactive equitable abatement of Base Rent for the period
as set forth above, provided that, if the Term expires before Tenant’s entire
retroactive abatement has been effected, then Landlord shall immediately refund
to Tenant any overpayment of Rent due under the Lease not yet received on
account of the retroactive abatement.

ARTICLE 7:

OPERATING EXPENSES

7.01.Operating Expenses.

(a)“Operating Expenses” shall mean all costs and expenses of whatever nature
associated with the ownership, operation, management, cleaning, maintenance or
repair of the Property, and of all Building Systems.  Operating Expenses include
the costs and expenses incurred in connection with the following (subject to the
limitations and exclusions set forth in this Section 7.01):  compliance with
Landlord’s obligations under Sections 6.01, 6.02 and 10.03; planting and
landscaping; snow removal; utility, water and sewage services (in each case to
the

20



--------------------------------------------------------------------------------

 

extent not metered to and payable by Tenant or any other specific tenants of the
Building); maintenance of signs; supplies, materials and equipment purchased or
rented; total wage and salary costs paid to, and all contract payments made on
account of, all persons engaged in the management, operation, maintenance,
security, cleaning and repair of the Property at or below the level of Building
Manager, including Social Security, old age and unemployment taxes and so-called
“fringe benefits”; services generally furnished to tenants of the Property;
maintenance, repair and replacement of Building equipment and components;
utilities consumed and expenses incurred in the operation, maintenance and
repair of the Property; costs incurred by Landlord in performing its obligations
under any of the Agreements; costs incurred by Landlord to comply with the terms
and conditions of any governmental approvals affecting operations of the
Property; workers’ compensation insurance and property, liability and other
insurance premiums (but premiums on pollution liability insurance maintained by
Landlord shall be allocated among only laboratory tenants); personal property
taxes; rental or lease payments paid by Landlord for rented or leased personal
property used in the operation or maintenance of the Property (provided that any
such payments made to Affiliates of Landlord shall not exceed the amount
otherwise payable in an arm’s length transaction); rental or license payments
paid by Landlord for parking areas to be made available for use by tenants of
the Property; fees for required licenses and permits; routine maintenance and
repair of Parking Facilities (whether situated on or off of the Property) and
paving, including sweeping, striping, repairing, repaving and resurfacing;
refuse removal; security; shuttle and other transportation services operated or
contracted for by Landlord to provide transportation for employees of tenants of
the Property between the Property and mass transit locations (which shuttle may
service other locations owned or controlled by Landlord, in which case Landlord
shall equitably allocate the costs of such shuttle between the various
properties); and property management fees which shall not exceed three percent
(3%) of annual Building gross rents.  Landlord may use third parties or
Affiliates to perform any of these services, and the cost thereof shall be
included in Operating Expenses, so long as such third parties are professional
and such costs do not exceed market rate costs.  Costs referred to in this
Section shall be ascertained in accordance with generally accepted accounting
principles, and allocated to appropriate fiscal periods on the accrual method of
accounting.

(b)Operating Expenses shall only include capital expenditures that (A) are for
the primary purpose of reducing Operating Expenses (and then only to the extent
that the amount of any annual amortization amount otherwise calculated pursuant
to this subsection (b) does not exceed the amount of such savings on an annual
basis, as reasonably determined by Landlord), or (B) are required by changes in
Legal Requirements or Insurance Requirements occurring after the Date of
Lease.  Any capital expenditures not excluded from Operating Expenses pursuant
to this paragraph shall be amortized over the useful life of the item in
question as reasonably determined by Landlord in accordance with the relevant
provisions of the Internal Revenue Code and the regulations promulgated
thereunder, as amended from time to time, together with interest at Landlord’s
actual interest rate incurred in financing such capital expenditures, or, if no
part of such expenditure is financed, at an imputed interest rate equal to the
Prime Rate plus 2%.

(c)Notwithstanding anything contained herein to the contrary, in no event shall
Operating Expenses include any of the following:

 

(1)

expenses incurred by Landlord to lease space to new tenants or to retain
existing tenants including marketing costs, brokerage commissions and
concessions and

21



--------------------------------------------------------------------------------

 

 

leasehold improvement allowances and costs, finders’ fees, attorneys’ fees and
expenses, entertainment costs and travel expenses;

 

(2)

debt service;

 

(3)

attorneys’ fees incurred in connection with lease negotiations or disputes with
individual tenants, and other expenses and attorneys’ fees to resolve disputes,
enforce or negotiate lease terms with prospective or existing tenants or in
connection with any financing, sale or syndication of the Property;

 

(4)

accountants’ fees incurred in connection with disputes with individual tenants
and/or the existence, maintenance or non-Property related operations of the
legal entity or entities of which Landlord is comprised.  Without limitation,
the foregoing shall not exclude the actual third party costs of preparing
financial statements for Operating Expenses;

 

(5)

the cost of any special work or service performed for any tenant (including
Tenant) or licensee, such as after-hours HVAC service, which is billable to such
tenant or licensee, or any costs in connection with services or benefits that
are provided to or for the particular benefit of specific (but less than all of)
the tenants and billable to them, and expenses for any item or service not
provided to Tenant but to certain other tenant(s) in the Building;

 

(6)

the cost of any items for which Landlord is reimbursed by insurance,
condemnation, licensees, tenants (other than through general operating expense
provisions) or otherwise;

 

(7)

the cost of any additions, changes, replacements, painting, decorating,
renovations and other items that are made solely in order to prepare tenant
space for a new tenant’s occupancy, or the cost of any other work in any space
leased to an existing or prospective tenant or other occupant of the Building or
the Property;

 

(8)

interest, principal, points and fees, amortization or other costs and expenses
associated with any debt or amortization payments on any mortgage or deed to
secure debt and rental under any ground lease, master space lease or other
underlying lease;

 

(9)

any expenses for repairs or maintenance to the extent reimbursed due to
warranties and service contracts;

 

(10)

any cost that Tenant pays for directly (either to Landlord or a third party);

 

(11)

any cost for which Landlord is reimbursed by a warranty that Landlord is
required to obtain in connection with the Property pursuant to this Lease or
that Landlord otherwise obtains in connection with the Property;

22



--------------------------------------------------------------------------------

 

 

(12)

any amounts paid to an Affiliate of Landlord for the performance of services
that is in excess of the amount that would have been paid on an arm’s length
basis in the absence of such relationship;

 

(13)

depreciation and amortization of the Property or any part thereof (except as
otherwise provided in Section 7.01(b) above), or depreciation, amortization and
interest payments, except on equipment, materials, tools, supplies and
vendor-type equipment purchased by Landlord to enable Landlord to supply
services Landlord might otherwise contract for with a third party where such
depreciation, amortization and interest payments would otherwise have been
included in the charge for such third party’s services, all as determined in
accordance with generally accepted accounting principles, consistently applied,
and when depreciation or amortization is permitted or required, the item shall
be amortized over its reasonably anticipated useful life;

 

(14)

salaries and bonuses and benefits of officers, executives of Landlord and
administrative employees above the grade of property manager or building
supervisor, and if a property manager or building supervisor or any personnel
below such grades are shared with other buildings or has other duties not
related to the building containing the Premises, only the allocable portion of
such person’s or persons’ salary, bonuses, and benefits shall be included in
Operating Expenses;

 

(15)

Landlord’s general overhead and administrative expenses;

 

(16)

any capital expenditures, except to the extent expressly permitted pursuant to
this Section 7.01;

 

(17)

expenses incurred by Landlord to the extent the same are chargeable to any other
tenant or occupant of the Property, or to any third party;

 

(18)

any cost incurred by the negligence or willful misconduct of Landlord, its
agents, contractors and employees;

 

(19)

penalties, fines and other costs incurred due to violation by Landlord of any
lease or any Legal Requirements applicable to the Building, and any interest or
penalties due for late payment by Landlord of any of the Operating Expenses;

 

(20)

Taxes;

 

(21)

reserves;

 

(22)

cost of alterations, capital improvements, equipment replacement and other items
which under generallyaccepted accounting principles are properly classified as
capital expenditures except as provided in Section 7.01(b);

 

(23)

payments for rented equipment, the cost of which equipment would constitute a
capital expenditure of the equipment were purchased;

23



--------------------------------------------------------------------------------

 

 

(24)

costs and expenses incurred by Landlord in connection with the repair of damage
to the Building or Property caused by fire or other casualty, insured or
required to be insured against hereunder, other than the deductible amount under
such insurance policies;

 

(25)

the cost of correcting defects in the initial construction of the Building;

 

(26)

the cost of any item for which Landlord is reimbursed through condemnation
awards;

 

(27)

insurance premiums to the extent any unusual tenant activity causes Landlord’s
existing insurance premiums to increase or requires Landlord to purchase
additional insurance, but only to the extent such additional cost can be
identified by the insurer and are not passed through by Landlord to a specific
tenant;

 

(28)

the costs of all purchases of supplies for the Building or Property which create
a larger than 90-day inventory; and

 

(29)

costs and expenses of investigating, monitoring and remediating hazardous
materials which were present on or beneath the surface of the Property as of the
Date of Lease;

 

(30)

costs incurred by Landlord due to the violation by Landlord or any tenant of the
terms and conditions of any lease or license of premises in the Building;

 

(31)

costs arising from Landlord’s charitable or political contributions;

 

(34)

costs for acquisition and installation of any sculpture, paintings or other
objects of art in excess of ten thousand ($10,000) dollars per year; and

 

(35)

any other costs or expenses which would not normally be treated as Operating
Costs by landlords of comparable buildings in the vicinity of the Building.

Tenant shall pay Tenant’s Pro Rata Share of Operating Expenses in accordance
with Section 4.02.

ARTICLE 8:

INSURANCE

8.01.Coverage.  Tenant shall maintain throughout the Term, at its sole cost and
expense, insurance for the benefit of Tenant and Landlord (as their interests
may appear) from insurers licensed to do business in The Commonwealth of
Massachusetts, rated at least “A:IX” by A.M.  Best, with terms and coverages
reasonably satisfactory to Landlord, and with such increases in limits as
Landlord may from time to time require (provided that such limits are the same
as those then being provided by similar types of tenants in the greater Boston
area under leases of similar types of premises).  Initially, Tenant shall
maintain the following on an occurrence basis (except as otherwise expressly
provided below):

 

(A)

Commercial general liability insurance on an occurrence basis naming Landlord,
Landlord’s managing agent and Landlord’s mortgagee(s) of which Tenant has

24



--------------------------------------------------------------------------------

 

 

received written notice from time to time as additional insureds, insuring
against all claims and demands for personal injury liability (including bodily
injury, sickness, disease, and death) or damage to property, with combined
single limits of not less than $5,000,000 per occurrence and $5,000,000 in the
aggregate, which coverages may be effected by primary or excess coverage.  The
policy shall not contain any intra-insured exclusions as between insured persons
or organizations, but shall include coverage for liability assumed under this
Lease as an “insured contract” for the performance of Tenant’s indemnity
obligations under this Lease.  Such insurance shall be primary and not
contributing to any insurance available to Landlord, and Landlord’s insurance
(if any) shall be in excess thereto;

 

(B)

Property insurance covering property damage and business interruption.  Covered
property shall include all Tenant improvements in the Premises other than the
Initial Tenant Work, but including all other Tenant Work, and Tenant’s
Property.  Such insurance, with respect only to Tenant Work, shall name Landlord
and Landlord’s mortgagees of which Tenant has received written notice from time
to time as additional loss payees as their interests may appear.  Such insurance
shall be written on an “all risk” of physical loss or damage basis including the
perils of fire, extended coverage, windstorm, vandalism, malicious mischief,
sprinkler leakage, and such other risks Landlord may from time to time
reasonably designate (provided that insurance for such risks is then
commercially available at commercially reasonable rates and is being carried by
similar tenants for research and laboratory facilities in the vicinity of the
Property), for the full replacement cost of the covered items and in amounts
that meet any co-insurance clause of the policies of insurance, with a
deductible amount not to exceed a then-commercially reasonable deductible, which
initially shall be no greater than $50,000;

 

(C)

Workers’ compensation insurance with statutory benefits and employers liability
insurance in the following amounts:  each accident, $1,000,000; disease (policy
limit), $1,000,000; disease (each employee), $1,000,000;

 

(D)

Automobile Liability Insurance insuring bodily injury and property damage
arising from all owned, non-owned and hired vehicles, if any, with minimum
limits of liability of $1,000,000 combined single limit, per occurrence, naming
Landlord, Landlord’s managing agent and Landlord’s mortgagee(s) of which Tenant
has received written notice, from time to time, as additional insureds;

 

(E)

Pollution legal liability insurance covering first and third party claims for
clean-up costs, personal injury and property damage on an on-site and off-site
basis, with a single claim and aggregate claim amount of Three Million Dollars
($3,000,000.00), naming Landlord, Landlord’s managing agent and Landlord’s
mortgagee(s) of which Tenant has received written notice from time to time as
additional insureds.  The parties acknowledge and agree that the insurance
required by this paragraph (E) shall not include coverage for preexisting
environmental conditions at the Property as of the Date of Lease; and

25



--------------------------------------------------------------------------------

 

 

(F)

During all construction by Tenant, Tenant shall maintain with respect to the
Premises and Property adequate builder’s risk insurance, in form and amount
reasonably satisfactory to Landlord based upon the scope of work, (and Landlord,
its mortgagees of which Tenant has received written notice, and any ground or
master lease lessors of which Tenant has received written notice shall be named
as an additional insured party as their interest may appear).

Tenant shall provide to Landlord certificate(s) evidencing (i) the coverages
required by Sections 8.01(A), (B), (C) and (D) on or before the Date of Lease,
which coverages shall be effective as of such date, (ii) the coverage required
by Section 8.01(E) not later than thirty (30) days prior to the earlier of
either (x) the first delivery of Hazardous Materials to the Property for
Tenant’s use or (y) Tenant’s occupancy of any portion of the Premises for the
conduct of business therein, which coverage shall be effective not later than
the earlier of the dates set forth in the foregoing clauses (x) and (y), and
(iii) the coverage required by Section 8.01(F) not later than ten (10) Business
Days prior to the date on which Tenant anticipates that Tenant’s Contractor will
commence its on-site mobilization for the performance of the Initial Tenant
Work, which coverage shall be effective not later than the date on which
Tenant’s Contractor actually commences such on-site mobilization.  Thereafter,
Tenant shall provide certificates of each insurance coverage required by this
Section not less than thirty (30) days before the expiration of such insurance
coverage.  All insurance certificates required to be provided by Tenant shall
state (to the extent that insurers customarily do so) that such coverages may
not be canceled or amended so as to materially adversely affect Landlord’s
interest without at least ten (10) days’ prior written notice to Landlord and
Tenant for cancellation due to non-payment, and thirty (30) days’ prior written
notice to Landlord and Tenant for other cancellations or amendments.  All
deductible amounts or self-insured retentions shall be subject to Landlord’s
prior written approval (which shall not be unreasonably withheld, conditioned or
delayed), and shall be the sole responsibility of Tenant.  In addition, Tenant
shall cause Tenant’s Contractor to provide to Tenant and to Landlord on or
before the Date of Lease certificates evidencing the coverages required by
Sections 8.1(A), (B) (with respect to work in progress owned by such contractor
and such contractor’s on-site property) and (C) maintained by Tenant’s
Contractor, and naming as additional insureds Landlord, Landlord’s managing
agent and Landlord’s mortgagee(s) of which Tenant has received written notice
from time to time, which coverages shall be effective as of such date, and
thereafter to provide to Landlord certificates of each such insurance coverage
not less than thirty (30) days before the expiration of such insurance coverage.

If Tenant does not procure the insurance required pursuant to this Section, or
keep the same in full force and effect, Landlord may, but shall not be obligated
to, take out the necessary insurance and pay the premium therefor after five (5)
Business Days’ written notice to Tenant without Tenant’s procuring such
insurance within such 5-Business Day period, after notice thereof to Tenant, and
Tenant shall repay to Landlord, as Additional Rent, the amount so paid (together
with interest thereon at the Default Rate) within ten (10) Business Days of
demand.  In addition, Landlord may recover from Tenant, as Additional Rent, any
and all reasonable expenses (including reasonable attorneys’ fees) and damages
which Landlord may sustain by reason of the failure by Tenant to obtain and
maintain such insurance, it being expressly declared that the expenses and
damages of Landlord shall not be limited to the amount of the premiums
thereon.  The foregoing rights and remedies of Landlord shall not be deemed to
waive any default or Event of Default

26



--------------------------------------------------------------------------------

 

under this Lease resulting from any such failure by Tenant to procure or to
maintain in full force and effect any insurance required by this Section.

8.02.Avoid Action Increasing Rates.  Tenant shall not use or permit any use of
the Premises beyond the Permitted Use that in any way that will make voidable
any insurance on the Property, or on the contents of the Property, or which
shall be contrary to any requirements from time to time established or made by
Landlord’s insurer, or which increases the cost of Landlord’s insurance or
requires additional insurance.  Tenant shall cure any breach of this Section
within ten (10) days after notice from Landlord or Tenant otherwise learning of
such by (i) stopping any use that jeopardizes any insurance coverage or
increases its cost or (ii) paying the increased cost of insurance.  Tenant shall
have no further notice or cure right under Article 13 for any such
breach.  Tenant shall reimburse Landlord within ten (10) Business Days of
demand, as Additional Rent, for all of Landlord’s costs reasonably incurred in
providing any insurance that is attributable to any special endorsement or
increase in premium resulting from the business or operations of Tenant other
than those customarily associated with laboratory use for the type of medical
research conducted by Tenant, and any special or extraordinary risks or hazards
resulting therefrom, including any risks or hazards associated with the
generation, storage and disposal of Hazardous Materials.

8.03.Waiver of Subrogation.  Landlord and Tenant each waive any and every claim
for recovery from the other for any and all loss of or damage to the Property or
any part of it, or to any of its contents or to Tenant’s Property or any part of
it, which loss or damage is covered by valid and collectible property insurance
(or which would have been covered had the insurance policies required to be
maintained by Tenant or Landlord under this Lease been in force, to the extent
that such loss or damage would have been recoverable under such policies).  This
mutual waiver precludes the assignment of any such claim by subrogation (or
otherwise) to an insurance company (or any other person), and Landlord and
Tenant each agree to give written notice of this waiver to each insurance
company that has issued or shall issue any property insurance policy to it, and
to have such policies properly endorsed, if necessary, to prevent invalidation
of the insurance coverage because of this waiver.  In consideration of the
foregoing, each of the parties hereto agrees with the other party that such
insurance policies as it may have in effect during the Term of this Lease shall
include a clause or endorsement which provides in substance that the insurance
company waives any right of subrogation which it might otherwise have against
Landlord, Landlord’s managing agent, or Tenant.

8.04.Landlord’s Insurance.  Landlord shall purchase and maintain throughout the
Term, with insurance companies qualified to do business in the Commonwealth of
Massachusetts:  (i) commercial general liability insurance for incidents
occurring in the common areas, with coverage for premises/operations, personal
and advertising injury, products/completed operations and contractual liability
for bodily injury and property damage, with limits and deductibles as determined
by Landlord, and (ii) property insurance covering the Building (including the
Initial Tenant Work but excluding all other Tenant Work) covering the same
against fire and other casualty covered in an “all-risk” policy, at its full
replacement cost.  As set forth in Section 4.02, the cost of any such insurance
shall be borne by Tenant and other tenants as part of Operating Costs.

27



--------------------------------------------------------------------------------

 

ARTICLE 9:

USE OF PREMISES

9.01.Permitted Uses.  Tenant shall use the Premises only for the Permitted Uses
described in Article 1 and for no other use.  Tenant shall keep the Premises
equipped with appropriate safety appliances to the extent required by applicable
Legal Requirements or Insurance Requirements.  Tenant shall not cause or permit
any potentially harmful air emissions, or objectionable odors or emissions
exceeding those typically emitted from normal laboratory operations similar to
those conducted by Tenant, to emanate from or permeate the Premises.  Tenant
shall not conduct or permit any auctions or sheriff’s sales at the Property.

9.02.Indemnification.  Subject to Section 8.03, Tenant is responsible for the
Premises and any

Tenant’s improvements, equipment, facilities and installations, wherever located
on the Property and all liabilities, including tort liabilities, incident
thereto, except to the extent caused by the negligence or willful misconduct of
Landlord, Landlord’s agents, employees or contractors, or the
Indemnitees.  Subject to Section 8.03, and except to the extent caused by the
negligence or willful misconduct of Landlord, Landlord’s agents, employees,
contractors, or the Indemnitees, Tenant shall indemnify, save harmless and
defend Landlord and Landlord’s partners, shareholders, members, managers,
owners, officers, mortgagees, ground lessors, agents, employees, independent
contractors, Landlord’s managing agent and other persons acting under them
(collectively, “Indemnitees”) from and against all liability, claim, damage,
loss or cost (including reasonable attorneys’ fees) to the extent arising from
(i) any alleged or actual injury, loss, theft or damage to any person or
property while on the Premises; (ii) any alleged or actual injury, loss, theft
or damage to any person or property while on the Property or in the Building
(other than within the Premises) to the extent arising from the negligent or
willful acts or omissions of Tenant or persons claiming by, through or under
Tenant, or any of their respective officers, employees, agents, servants,
contractors or invitees (collectively, “Tenant Parties”); (iii) failure of
Tenant or any Tenant Party to comply with any provision of this Lease; or (iv)
the use of the Premises, the Property or the Building by Tenant or any Tenant
Party, in each case under (i) through (iv) above paying any cost to Landlord on
demand as Additional Rent.

The provisions of this Section shall survive the expiration of the Term or the
earlier termination of this Lease.

9.03.Compliance With Legal Requirements.

(a)Tenant shall not permit the Premises, or cause the Premises or the Property
or the Building, to be used in any way that violates any applicable law, code,
ordinance, restrictive covenant or other encumbrance of record, governmental
regulation, order, permit, approval or any other governmental consent (each a
“Legal Requirement”), or that unreasonably interferes with the use of other
portions (i.e., other than the Premises) of the Property by other tenants of the
Property, or constitutes a nuisance or waste.  Tenant shall, at its sole cost
and expense, be responsible for material compliance with all Legal Requirements
applicable to the Premises (or to the Property by reason of Tenant’s use and
occupancy of the Premises) or to Tenant’s particular use thereof (as opposed to
use for the Permitted Uses generally).  The foregoing notwithstanding, Landlord,
and not Tenant, shall be responsible for making all improvements and alterations
to the

28



--------------------------------------------------------------------------------

 

common areas of the Building which are required to cause the same to comply with
all present and future Legal Requirements (the cost of which shall be included
in Operating Expenses pursuant to Section 7.01(b) to the extent permitted
thereby with respect to improvements and alterations required by Legal
Requirements first applicable after the Term Commencement Date, and otherwise at
Landlord’s sole cost and expense (and not as an Operating
Expense)).  Furthermore, Tenant shall not be responsible for any violation of a
Legal Requirement or Environmental Law (i) that occurred prior to the Date of
Lease, (ii) that occurred in connection with the Base Building Work, (iii) to
the extent that such violation was caused by the negligence or willful
misconduct of Landlord or Landlord’s agents, employees or contractors, or (iv)
that is not caused by an act or omission of Tenant or any Tenant Party.

(b)Tenant shall be responsible, at its sole cost and expense, for procuring and
maintaining in full force and effect, and complying at all times with, any and
all necessary permits, certifications, permissions and the like and complying
with any reporting requirements directly relating or incident to the conduct of
its activities on the Premises.  Within ten (10) Business Days of a request by
Landlord, which request shall be made not more than once during each period of
twelve (12) consecutive months during the Term hereof, unless otherwise
requested by any mortgagee of Landlord or prospective purchaser of the Property,
Tenant shall furnish Landlord with copies of all such permits that Tenant has
obtained together with a certificate certifying that, to the best of Tenant’s
actual knowledge, Tenant is in material compliance with all Legal Requirements
and Environmental Laws applicable to its use and occupancy of the Premises, or,
if applicable, identifying any violations of which Tenant is aware and which are
Tenant’s obligation to cure under the terms hereof, and setting forth the steps
which Tenant is taking to cure such violations.  Tenant shall promptly give
notice to Landlord of any written warnings or violations resulting from Tenant’s
use or occupancy of, or any condition within, the Premises (including building
code violations, fire safety code violations, wastewater management violations,
OSHA violations, or violations of Legal Requirements (including Environmental
Laws)) received from any federal, state, or municipal agency or any court of law
within ten (10) Business Days after Tenant’s receipt of such notice and, to the
extent that the cure of such violation is Tenant’s obligation hereunder, shall
promptly cure the conditions causing any such violations, subject to Tenant’s
right to contest such violation as set forth in this subsection (b).  Tenant
shall not be deemed to be in default of its obligations under the preceding
sentence to promptly cure any condition causing any such violation in the event
that, in lieu of such cure, Tenant shall contest the validity of such violation,
or apply for a variance or permission to allow such use by appellate or other
proceedings permitted under applicable Legal Requirements, provided that:  (i)
any such contest is made reasonably and in good faith, (ii) Tenant makes
provisions reasonably acceptable to Landlord, including posting bond(s) or
giving other security reasonably acceptable to Landlord, to protect Landlord and
its mortgagees, the Building and the Property from any liability, costs, damages
or expenses arising in connection with such violation and failure to cure, (iii)
subject to Section 8.03, Tenant agrees to indemnify, defend (with counsel
reasonably acceptable to Landlord) and hold Landlord and its mortgagees harmless
from and against any and all liability, costs, damages, or expenses arising in
connection with such condition and/or violation, except to the extent to which
such condition was caused by the negligence or willful misconduct of Landlord or
Landlord’s employees, agents or contractors, (iv) Tenant shall promptly cure any
violation in the event that its appeal of such violation is overruled or
rejected through final adjudication, (v) Tenant shall certify to Landlord’s and
its mortgagees’ reasonable satisfaction that Tenant’s decision to delay such
cure shall not result in any actual or threatened bodily injury or property
damage to

29



--------------------------------------------------------------------------------

 

Landlord, any tenant or occupant of the Building or the Property or any other
person or entity, and (vi) this Lease is in full force and effect and no Event
of Default has occurred and is then continuing.

9.04.Hazardous Materials.

(a)“Environmental Law” shall mean all statutes, laws, rules, regulations, codes,
ordinances, standards, guidelines, authorizations and orders of federal, state
or local public authorities now in force or hereafter enacted, modified, or
amended pertaining to the protection of the environment or to health or safety
risks arising therefrom, including, but not limited to, control of air
pollution, water pollution, groundwater pollution, and the generation,
manufacture, management, handling, use, sale, transportation, delivery,
discharge, emission, treatment, storage, disposal, release or threatened release
of Hazardous Materials.  To the extent applicable, such laws include, but are
not limited to:  (1) the Clean Air Act, 42 U.S.C. § 7401, et seq.; (2) the Clean
Water Act, 33 U.S.C. § 1251, et seq.; (3) the Safe Drinking Water Act, 42 U.S.C.
§ 300f, et seq.; (4) the Resource Conservation and Recovery Act, 42 U.S.C. §
6901, et seq.; (5) the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601, et seq.; (6) the Toxic Substances Control Act,
15 U.S.C. § 2601, et seq.; (7) Title III of the Superfund Amendments and
Reauthorization Act, also known as the Emergency Planning and Community
Right-to-Know Act, 42 U.S.C. § 11001; (8) the Hazardous Materials Transportation
Act, 49 U.S.C. § 1801 et seq.; (9) federal regulations promulgated pursuant to
any of the foregoing statutes; (10) Massachusetts laws and regulations enacted
in order to implement federal environmental statutes and regulations; (11) the
Massachusetts Hazardous Waste Management Act, M.G.L. c. 21C; (12) the
Massachusetts Oil and Hazardous Materials Release Prevention and Response Act,
M.G.L. c. 21E; (13) the Hazardous Substances Disclosure by Employers Act, M.G.L.
c. 111F; (14) Massachusetts regulations promulgated pursuant to the authority of
applicable state environmental laws; and (15) local ordinances and regulations.

“Hazardous Materials” shall mean, but shall not be limited to, any products,
hazardous substances, hazardous waste, toxic substances, environmental,
biological, pathological, chemical, radioactive materials, waste or substances,
oil or petroleum products and any material, waste or substance, which because of
its quantitative concentration, chemical, biological, radioactive, flammable,
explosive, infectious, or other characteristics, constitutes or may reasonably
be expected to constitute or contribute to a danger or hazard to public health,
safety or welfare or to the environment, including any asbestos (whether or not
friable) and any asbestos-containing materials, lead paint, waste oils, solvents
and chlorinated oils, polychlorinated biphenyls (PCBs), toxic metals, etchants,
pickling and plating wastes, explosives, reactive metals and compounds,
pesticides, herbicides, radon gas, urea formaldehyde foam insulation and
chemical, biological and radioactive wastes, or any other materials or
substances that are regulated by any Environmental Law; and including any other
products or materials subsequently found by an authority of competent
jurisdiction to have adverse effects on the environment or the health and safety
of persons.

(b)Tenant, at its sole cost and expense, shall comply with all Environmental
Laws pertaining to the transportation, use, storage, generation, disposal,
release or discharge of Hazardous Materials to, from or at the Property by
Tenant or any Tenant Party, including obtaining all required permits and
approvals.  Provided that the same is performed at all times in accordance

30



--------------------------------------------------------------------------------

 

with the provisions of this Lease, Tenant may generate, produce, bring upon,
use, store or treat Hazardous Materials in the Premises which are (a) cleaning
products or office supplies typically used in laboratory/office space, and (b)
materials otherwise used in the ordinary course of Tenant’s operations and
typically found in other leased laboratory space used for comparable purposes,
as reasonably needed for Tenant’s operations and research activities, and
strictly in accordance with applicable Environmental Laws.  In all events Tenant
shall comply with all applicable provisions of the standards of the U.S.
Department of Health and Human Services as further described in the USDHHS
publication Biosafety in Microbiological and Biomedical Laboratories (5th
Edition, December 2009) as it may be further revised, or such nationally
recognized new or replacement standards as may be reasonably selected by
Landlord.  Except as otherwise set forth above in clauses (a) and (b) of the
second sentence of this subsection (b), Tenant shall not cause or permit any
Hazardous Materials to be generated, produced, brought upon, used, stored,
treated or disposed of to, from, or in or about the Property by Tenant or any
Tenant Party without Landlord’s prior written consent, which may be withheld in
Landlord’s sole discretion.  Any Hazardous Materials permitted to be stored on
the Premises pursuant to this paragraph shall be stored in areas of the Premises
exclusively designated by Tenant for such purpose to the extent required by
Legal Requirements.  In no event shall any Hazardous Materials be generated,
stored, used or disposed of outside of the Premises.  Tenant shall not dispose
of Hazardous Materials from the Premises to any other location except in strict
compliance with all applicable Environmental Laws, nor permit any persons acting
under it to do so.  Notwithstanding the foregoing, Tenant shall not, in any
event, be responsible for any Hazardous Materials to the extent such Hazardous
Materials are introduced to the Property by anyone other than Tenant or any
Tenant Party.

(c)Within ten (10) Business Days after taking initial occupancy of the Premises,
Tenant shall provide to Landlord a list of all Hazardous Materials used, stored
or generated by Tenant in the Premises, including quantities of each anticipated
to be used, together with the material safety data sheet (“MSDS”) for each such
Hazardous Material.  Thereafter, within ten (10) Business Days of Landlord’s
request (which request shall not be made more frequently than once in any
12-month period unless either required by Landlord’s mortgagee or Landlord
reasonably believes that a violation of Environmental Laws has occurred on or
from the Premises), Tenant shall provide Landlord with an updated list of all
Hazardous Materials used, stored or generated by Tenant in the Premises,
including quantities of each used, together with the MSDS for each such
Hazardous Material and such other information as Landlord may reasonably request
at such time.  From time to time at Landlord’s request (which request shall not
be made more frequently than once in any 12-month period unless either required
by Landlord’s mortgagee or Landlord reasonably believes that a violation of
Environmental Laws has occurred on or from the Premises), Tenant shall execute
certifications and the like, in form reasonably acceptable to Tenant, to the
best of Tenant’s knowledge and belief, regarding the presence or absence of
Hazardous Materials on the Premises, the Property or the Building used, stored,
generated, disposed of or released by Tenant or any Tenant Party.  Tenant agrees
to pay the cost of any environmental inspection or assessment requested by any
governmental agencies, mortgagees of the Property, or by any insurance carrier
to the extent that such inspection or assessment pertains to any release, threat
of release, contamination, claim of contamination, loss or damage or
deterioration of condition in the Premises caused by or alleged to be caused by
Tenant or any Tenant Party (collectively, “Environmental
Incidents”).  Notwithstanding anything to the contrary contained in this Section
9.04, to the extent that any disclosure, affidavit or similar document to be
provided to Landlord under this Section 9.04 (including in connection with any

31



--------------------------------------------------------------------------------

 

audit conducted under this Section 9.04) would otherwise be required to disclose
proprietary information concerning chemicals, substances or materials
synthesized by Tenant from constituent Hazardous Materials, such disclosure may
exclude such proprietary information provided that the constituent Hazardous
Materials (but not the manner, quantities or concentrations in which they are
combined to form such chemicals, substances or materials) are identified
therein.

(d)Landlord shall not be liable to Tenant or any Tenant Party or to any person
or governmental authority whatsoever for any release of Hazardous Materials
brought to the Premises by or on behalf of Tenant at any time during the Term,
except to the extent caused by the negligence or willful misconduct of Landlord
or its employees, agents or contractors.  Landlord shall have the right, from
time to time during the Term, but not more than once in any 12-month period
unless either Tenant is in default of its obligations under this Section 9.04 or
Landlord reasonably believes that a release of Hazardous Materials has occurred
on, at or from the Premises caused by Tenant or a Tenant Party, to enter upon
the Premises upon reasonable prior notice to Tenant to perform environmental
audits relating to the operations of Tenant and all those claiming through
Tenant on the Premises, including (i) reviewing Tenant’s books and records
relating to the types and amounts of all Hazardous Materials being generated,
produced, brought upon, used, stored or disposed of by or on behalf of Tenant
at, on or from the Premises, as well as Tenant’s records relating to compliance
with Environmental Laws and industry standards applicable to the generation,
handling, use, storage and disposal of Hazardous Materials, (ii) observing
techniques for handling, storing, using and disposing of Hazardous Materials,
(iii) reviewing any federal, state or municipal filings or compliance reports
made by Tenant with respect to Hazardous Materials that are required by
applicable Environmental Law, (iv) reviewing documentation relating to the
off-Premises disposal of Hazardous Materials from the Premises, and (v)
conducting such tests as Landlord reasonably deems appropriate, all such work to
be performed at Landlord’s sole expense except as otherwise provided in the next
sentence.  In addition to, and not in limitation of the rights provided in the
immediately preceding sentence, if required by any governmental agency or if
Landlord reasonably believes that a release of Hazardous Materials has occurred
on or from the Premises by Tenant or any Tenant Party or a threat of release
exists arising from Hazardous Materials being handled, stored, used or disposed
of by Tenant or any Tenant Party other than in accordance with the requirements
of this Lease and all applicable Environmental Laws, then Landlord may, but need
not, perform appropriate testing and the reasonable costs thereof shall be
reimbursed to Landlord by Tenant within ten (10) Business Days of demand, as
Additional Rent, except that Landlord shall bear the cost of such testing if (i)
Landlord (rather than a governmental agency) requested such testing and (ii)
such testing determines that no such release has occurred as a result of the
actions of Tenant or any Tenant Party and that Hazardous Materials are being
handled, used, stored and disposed of in compliance with the terms of this Lease
and all applicable Environmental Laws.  Tenant shall cooperate with Landlord in
connection with any environmental audits or other inspections or testing
performed by Landlord pursuant to this Section.  Landlord and any third parties
conducting such audits and/or inspecting Tenant’s books and records shall enter
into reasonable non-disclosure and confidentiality agreements with Tenant, in
form reasonably acceptable to Landlord and Tenant.

(e)If any transportation, generation, storage, use or disposal of Hazardous
Materials on or about the Premises, the Building or the Property by Tenant or
any Tenant Party, results in the threat of release, release onto, or other
contamination of any portion of the Property or adjacent areas that is required
to be reported to a governmental authority under any Environmental Law or

32



--------------------------------------------------------------------------------

 

other Legal Requirement, including building or parking areas, soil or surface or
ground water, or any loss or damage to person(s) or property, Tenant agrees
to:  (a) notify Landlord immediately, once Tenant has knowledge or has received
notice, of any release, threat of release, contamination, claim of
contamination, loss or damage, and (b) after consultation with Landlord, clean
up the release, threat of release, or contamination in compliance with all
applicable Environmental Laws or Legal Requirements.  In the event of such
contamination, Tenant agrees to cooperate fully with Landlord and to provide
such documents, affidavits and information as may be reasonably requested by
Landlord (1) to comply with any Environmental Law or Legal Requirement, (2) to
comply with the request of any lender, purchaser or tenant, and/or (3) for any
other reason reasonably deemed necessary by Landlord.  Tenant shall notify
Landlord promptly in the event of any spill or other release of any Hazardous
Material at, in, on, under or about the Premises or the Property by Tenant or
any Tenant Party that is required to be reported to a governmental authority
under any Environmental Law or Legal Requirement, shall promptly forward to
Landlord copies of any written notices received by Tenant relating to alleged
violations of any Environmental Law or Legal Requirement and shall promptly pay
when due any fine or assessment against Landlord, Tenant, the Premises or the
Property relating to any violation of any Environmental Law or Legal Requirement
by Tenant or any Tenant Party, to the extent that compliance with such
Environmental Law or Legal requirement is Tenant’s obligation.  If any
governmental authority files a lien against the Premises or the Property due to
any act or omission, intentional or unintentional, of Tenant or any Tenant Party
that results or has resulted in the releasing, spilling, leaking, leaching,
pumping, emitting, pouring, emptying or dumping of any Hazardous Material,
Tenant shall, within ten (10) Business Days from the date that Tenant is first
given notice of such lien (or within such shorter period of time as may be
specified by Landlord if such governmental authority takes steps to enforce such
lien) either (A) pay the claim and remove the lien or (B) furnish a cash deposit
bond or such other security as is reasonably satisfactory in all respects to
Landlord and sufficient to discharge or bond over the lien completely.

(f)Any increase in the premium for necessary insurance on the Premises or the
Property which arises from Tenant’s use and/or storage of Hazardous Materials
beyond those typically found in office and laboratory space used for comparable
purposes shall be solely at Tenant’s expense.  Tenant shall procure and maintain
at its sole expense such additional insurance as may be required to comply with
any applicable requirement of any federal, state or local government agency with
jurisdiction over Tenant’s use, generation or storage of Hazardous Materials at
the Premises.

(g)Subject to Section 8.03, except to the extent caused by the negligence or
willful misconduct of Landlord, its employees, agents, contractors or the
Indemnitees, Tenant shall indemnify, defend with counsel reasonably acceptable
to Landlord and hold the Indemnitees fully harmless from and against any and all
liability, loss, suits, claims, actions, causes of action, proceedings,
judgments, demands, costs, penalties, damages, fines and expenses, including
reasonable attorneys’ fees and costs of litigation, consultants’ fees,
laboratory fees and clean-up costs, and the costs and expenses of investigating
and defending any claims or proceedings, resulting from, or attributable to (i)
the presence of any Hazardous Materials on or in the Premises, the Building or
the Property arising from the act, omission or negligence of Tenant or any
Tenant Party, or arising out of the generation, storage, treatment, handling,
transportation, disposal or release by Tenant or any Tenant Party of any
Hazardous Materials at or near the Premises or the remainder of the Property
from and after such time, and which require remedial action under

33



--------------------------------------------------------------------------------

 

applicable Environmental Laws, (ii) any violation(s) by Tenant or any Tenant
Party of any Environmental Laws, (iii) any Environmental Incidents (as defined
above) and (iv) any breach by Tenant of its covenants and obligations under this
Section 9.04 or Section 10.07.  Notwithstanding anything to the contrary, in no
event shall Tenant have any liability or responsibility for, and Tenant’s
obligations to indemnify, defend and hold harmless hereunder shall not apply to,
any Hazardous Materials which are not either brought to the Premises or Property
for use by Tenant or any Tenant Party, or generated, produced, used, stored,
released or disposed of, by Tenant or any Tenant Party.

(h)Landlord shall indemnify, defend with counsel reasonably acceptable to Tenant
and hold Tenant fully harmless from and against any and all liability, loss,
suits, claims, actions, causes of action, proceedings, judgments, demands,
costs, penalties, damages, fines and expenses, including reasonable attorneys’
fees and costs of litigation, consultants’ fees, laboratory fees and clean-up
costs, and the costs and expenses of investigating and defending any claims or
proceedings, resulting from, or attributable to the presence of any Hazardous
Materials on or in the Premises, the Building or the Property (i) which were
present prior to the Date of Lease and which require remedial action under
applicable Environmental Laws, or (ii) which are generated, stored, treated,
handled, transported, disposed of or released by Landlord or any employee, agent
or contractor of Landlord at any time and which require remedial action under
applicable Environmental Laws.

(i)The provisions of this Section 9.04 shall survive for a period of three (3)
years after the expiration of the Term or the earlier termination of this Lease.

(j)Reference is made to Section 10.07 for provisions relating to the
decommissioning of the Premises by Tenant upon the expiration of the Term or the
earlier expiration of this Lease.

9.05.Signs.  Except as expressly otherwise provided in this Section and except
for the Initial Tenant Work, no sign, antenna or other structure or thing shall
be erected or placed on the Premises or any part of the exterior of the Building
or erected anywhere on the Property so as to be visible from the exterior of the
Building, without first securing the written consent of Landlord, which consent
shall not be unreasonably withheld, conditioned or delayed.  Landlord, at
Landlord’s cost, shall provide building standard signage within the Building
lobby identifying Tenant.  Landlord shall also provide to Tenant Tenant’s Pro
Rata Share of entries on any Building directory maintained by Landlord within
the Building from time to time.  Tenant shall not install any exterior signage
on the facade of the Building or elsewhere on the Property, nor shall Tenant
install any monument sign or any name or logo plate on any monument sign which
is from time to time installed by Landlord.

9.06.Landlord’s Access.  Subject to the provisions of this Section, Landlord or
its agents may enter the Premises at all reasonable times to show the Premises
to potential buyers, investors, tenants (but with respect to potential tenants,
only in the final twelve (12) months of the Term) or other parties; to inspect
and conduct tests in order to monitor Tenant’s compliance with Legal
Requirements governing Hazardous Materials in accordance with and subject to
Section 9.04; for purposes described in Sections 2.01, 9.04, 10.03 and/or
10.04(b); or for any other purpose Landlord reasonably deems necessary.  No
prospective lender, purchaser, or tenant claiming through Landlord shall be
permitted access to the Premises without a representative of Landlord

34



--------------------------------------------------------------------------------

 

present.  Except in the event of an emergency posing an imminent threat of
personal injury or damage to the Property (in which event notice shall be
provided as soon as reasonably practicable), and except as otherwise expressly
provided in this Lease, Landlord shall give Tenant at least one (1) Business
Day’s prior notice (which may be oral) of any entry by Landlord into the
Premises.  Notwithstanding the foregoing, in case of emergency, Landlord may
enter any part of the Premises without prior notice to Tenant provided that
Landlord provides Tenant with notice of such entry as soon as reasonably
possible thereafter.  Landlord shall use commercially reasonable efforts not to
interfere with Tenant’s use and occupancy of the Premises when exercising
Landlord’s rights under this paragraph.  Landlord agrees to comply with Tenant’s
reasonable requirements (including without limitation requirements in connection
with access, health, safety, and/or security checks) in connection with
non-emergency access to the Premises to the extent to which the same are
consistent with the provisions of this Section and have been provided to
Landlord in writing prior to any such entry.  Upon request by Tenant, Landlord
and any parties who are given access to the above-described secured areas shall
enter into reasonable confidentiality agreements with Tenant, in form reasonably
acceptable to both Landlord and Tenant, prior to such access (except in the
event of an emergency, in which event Landlord shall verbally inform the
accessing parties that they are obligated to keep all information of Tenant and
regarding such secured areas of the Premises confidential and Landlord shall
sign such confidentiality agreement (and shall make commercially reasonable
efforts to cause such other accessing parties to sign such confidentiality
agreement) promptly thereafter).

9.07.Landlord’s Rules and Regulations.  Tenant and all Tenant Parties shall
comply with Landlord’s rules and regulations (the “Rules and Regulations”)
promulgated (and amended from time to time) with respect to the occupancy and
use of the Building and the Property and of general applicability to all tenants
of the Building and the Property (as well as all Rules and Regulations which are
applicable only to all tenants which are using their leased premises for
purposes similar to Tenant), provided that (i) Tenant receives reasonable prior
written notice of such Rules and Regulations, and (ii) the same are not
inconsistent with the provisions of this Lease.  All of Landlord’s Rules and
Regulations shall be administered in an even handed manner among all occupants
of the Building using their leased premises for similar purposes.  Landlord’s
initial Rules and Regulations are set forth in Exhibit G attached hereto.  The
Rules and Regulations may also include, if any portion of the Building is being
used as an animal facility at any time, provisions specifically relating
thereto.  Except as otherwise expressly provided in this Lease, nothing
contained in this Lease shall be construed to impose upon Landlord any duty or
obligation to enforce the Rules and Regulations or the terms, covenants or
conditions in any other lease as against any other tenant and Landlord shall not
be liable to Tenant for violation of the same by any other tenant or such other
tenant’s servants, employees, agents, contractors, visitors, invitees or
licensees.

9.08.Compliance With Insurance Requirements.  Tenant and all Tenant Parties
shall at all times comply with the terms of any policy of insurance maintained
by Landlord or Tenant and applicable to the Property or the Premises or any
portion of either, and all requirements of the issuer of any such policy (in
each case, with respect to insurance policies maintained by Landlord, to the
extent Landlord has provided written notice to Tenant of the requirements of
such policy(is) or issuer(s)), and all orders, rules, regulations and other
requirements of the National Board of Fire Underwriters (or any other body
exercising similar functions) (collectively, “Insurance Requirements”).

35



--------------------------------------------------------------------------------

 

9.09.Floor Load; Heavy Machinery.  Tenant shall not place a load upon any floor
of the Premises exceeding the floor load per square foot of area which such
floor was designed to carry, which is one hundred (100) pounds per square foot,
and which is allowed by law.  Tenant acknowledges receipt from Landlord of the
foregoing floor load information.  Landlord reserves the right to reasonably
prescribe the weight and position of all heavy machinery and mechanical
equipment, which shall be placed so as to distribute the weight.  Heavy
machinery and mechanical equipment shall be placed and maintained by Tenant at
Tenant’s expense in settings sufficient in Landlord’s reasonable judgment to
absorb and prevent vibration, noise and annoyance to other tenants in the
Building.  Tenant shall not move any heavy machinery, heavy equipment, freight,
bulky matter, or fixtures into or out of the Building without Landlord’s prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.  If such machinery, equipment, freight, bulky matter or fixtures
requires special handling, Tenant agrees to employ only persons holding a Master
Rigger’s License to do said work, and that all work in connection therewith
shall comply with applicable Legal Requirements.  Any such moving shall be at
the sole risk and hazard of Tenant and, subject to Section 8.03, Tenant will
defend, indemnify and hold Landlord harmless against and from any liability,
loss, injury, claim or suit resulting directly or indirectly from such moving,
except to the extent caused by the negligence or willful misconduct of Landlord
or its employees, agents or contractors.  Proper placement of all such heavy
machinery and mechanical equipment in the Premises shall be Tenant’s
responsibility except to the extent that such placement was required or directed
by Landlord or its employee, contractor or agent hereunder.

9.10.LEED/Energy Conservation Measures.  Tenant acknowledges that Landlord has
obtained Gold certification for the Building core and shell under the Leadership
in Energy and Environmental Design Core & Shell program (“LEED-CS”).  Tenant
further acknowledges and agrees that such certification will require Tenant to
comply with the following requirements in connection with the design,
construction, use and operation of its Premises:

 

(1)

Mandatory Leadership in Energy and Environmental Design (LEED) Tenant
Compliance.  Tenant shall meet the following design and construction
requirements in support of and in compliance with the LEED-CS prerequisites and
credits attempted within the base-building LEED-CS certification application:

 

a.

EAp3 Fundamental Refrigerant Management:  Any additional HVAC & Refrigeration
equipment and/or systems installed by Tenant must comply with the
following:  “zero use of chlorofluorocarbon (CFC)-based refrigerants in new
heating, ventilating, air conditioning and refrigeration (HVAC&R)
systems.  Small HVAC units (defined as containing less than 0.5 pounds (228
grams) of refrigerant) and other equipment, such as standard refrigerators,
small water coolers and any other equipment that contains less than 0.5 pounds
(228 grams) of refrigerant, are not subject to the requirements of this
prerequisite”.

 

b.

IEQp1 Minimum Air Quality Performance:  All mechanical ventilation systems
installed by Tenant must “meet the minimum requirements of Sections 4 through 7
of ASHRAE Standard 62.1-2007, Ventilation for Acceptable Indoor Air
Quality.  Mechanical ventilation systems must be designed using the

36



--------------------------------------------------------------------------------

 

 

ventilation rate procedure or the applicable local code, whichever is more
stringent.” Compliance must be demonstrated through calculations performed in
alignment with the Ventilation Rate Procedure methodology as per section 6.2 of
the ASHRAE 62.1-2007 standard.

 

c.

IEQp2 Environmental Tobacco Smoke Control (ETS):  Tenant is required to
“Prohibit smoking in the building.  Prohibit on-property smoking within 25 feet
(8 meters) of entries, outdoor air intakes and operable windows.  Provide
signage to allow smoking in designated areas, prohibit smoking in designated
areas or prohibit smoking on the entire property.”

 

(2)

Mandatory Tenant Energy Conservation Measures (ECMs).  Tenant shall adhere to
the following performance requirements to support and align with the Energy
Conservation Measures incorporated in the base-building Core and Shell building
systems and building envelope design and the LEED-CS whole building energy
model:

 

a.

Lighting Power Density:  The installed interior lighting power in the Premises
must be designed to be equal to or less than 0.75 Watts/SF using the Building
Area Calculation Method as referenced in ASHRAE 90.1-2007.

 

b.

Lighting Controls:  Office tenants are required to provide the following
lighting controls:

 

•

Daylight dimming:  The Premises shall be designed to meet the following daylight
dimming requirements:

 

▪

Automatic daylight harvesting controls must be provided in all tenant spaces
that are within 15 ft of the exterior walls.

 

▪

All lighting in these areas must be automatically controlled based on available
daylight and is dimmed from 100% to 30% of the light output with a proportional
power input reduction (from 100% to 30% of the power input).

 

▪

The light level setpoint shall be 50 fc at a horizontal plane that is 2.5 ft
above the floor.

 

•

Occupancy Sensors on Lighting:  Occupancy sensors must be provided for light
control in all tenant spaces.

Beyond adhering to the requirements of the above listed LEED-CS prerequisites
and credits, Tenant, at its option and at its own cost and expense, may elect to
pursue third party certification under the LEED 2009 program for Commercial
Interiors.  Even if third-party certification is not pursued, Tenant shall be
required to comply with the aforementioned LEED prerequisites and credits.

9.11.Emergency Generator .

37



--------------------------------------------------------------------------------

 

(a)Subject to Landlord’s prior written approval of the design and specifications
therefor (which approval shall not be unreasonably withheld, conditioned or
delayed), Tenant shall have the right, at its sole cost and expense (except to
the extent to which the installation cost thereof is paid through the Landlord’s
Allowance), to install, operate, repair, maintain and replace a back-up
generator reasonably necessary for Tenant’s use of the Premises for the
Permitted Use, including natural gas or fuel supply and tank reasonably
necessary therefor (not to exceed applicable code requirements), and all
reasonably necessary cabling and related appurtenances (collectively, the
“Generator”), in a location on the roof of the West Wing of the Building or
elsewhere in or around the Building or the Parking Facilities, in all events as
agreed upon by the parties.  Landlord shall also provide access to existing
chases, conduits and sleeves (or permit Tenant to install same at Tenant’s
expense, reimbursable by the Landlord’s Allowance) for the delivery of power
from such generator to the appropriate locations within the Premises.  If the
Generator is to be located on the roof of the Building (i) the Generator shall
be screened from view in a manner reasonably acceptable to Landlord (at Tenant’s
sole cost and expense) and (ii) all work relating to the Generator to be
performed on or affecting the roof of the Building shall, at Landlord’s request,
be coordinated with Landlord’s roofing contractor so as not to void any warranty
for the roof.

(b)No Rent shall be charged to Tenant for the area to be occupied by the
Generator and the areas required to connect the Generator to the appropriate
locations within the Premises (but if the Generator occupies any parking spaces
in the Parking Facilities, such spaces shall reduce the Parking Allotment by the
number of such occupied spaces).  Tenant will be solely responsible for all
utility charges incurred with respect to the Generator, as separately metered
(at Tenant’s expense).

(c)Except to the extent the Generator is installed as part of the Initial Tenant
Work in accordance with the provisions of the Work Letter, installation of the
Generator and any related cabling, conduit and appurtenances will be governed by
the applicable provisions of this Lease relating to Tenant Work.  If plans
therefor are not submitted with plans for Tenant’s improvements under the Work
Letter, Tenant will submit to Landlord at least thirty (30) days prior to the
proposed installation date(s) Tenant’s proposed plans and specifications
relating to the installation, operation and use of the Generator and all
associated lines.  Tenant may not commence any work to install a Generator until
it has received Landlord’s prior written approval (not to be unreasonably
withheld, delayed or conditioned) of such plans and specifications.  Tenant, at
its sole cost and expense, shall comply with all applicable Legal Requirements
and restrictive covenants affecting the Property and Landlord’s reasonable
directives relating to the installation, operation, maintenance and repair of
the Generator, including, but not limited to (i) obtaining and maintaining (or
causing to be obtained and maintained) and complying with the provisions of all
applicable permits required for the installation, operation, maintenance and
repair of the Generator, (ii) implementing spill prevention control and
countermeasures and containment plan(s) (as required by federal, state, or local
regulations) or best management practices plan(s), (iii) providing evidence of
insurance covering such facilities, and (iv) maintaining and inspecting such
facilities and related equipment and keeping records related thereto.  Tenant
will maintain and repair the Generator in good operating condition throughout
the Term, at Tenant’s sole cost and expense.  Any replacement (excluding insured
casualty), all maintenance and repair of the Generator and all governmental
compliance required in connection with the Generator will be Tenant’s sole
responsibility and Tenant’s sole cost and expense; provided, however, if Tenant
fails to commence

38



--------------------------------------------------------------------------------

 

such maintenance and repair within thirty (30) days (unless an emergency exists,
in which event Tenant shall promptly commence such curative work and thereafter
diligently prosecute the same to completion) after written notice from Landlord
and thereafter diligently prosecutes the same to completion, then Landlord may
elect to perform such maintenance at Tenant’s sole cost and expense.  Upon
Landlord’s request, Tenant will promptly provide Landlord with copies of all
records relating to (i) the installation, operation, maintenance and repair of
the Generator, and (ii) the compliance of the Generator with any applicable
Legal Requirements.

(d)Tenant may not use the Generator for any purpose other than solely in
connection with Tenant’s occupancy of the Premises for the Permitted Use and in
accordance with any applicable permit(s) pertaining to the Generator.  Tenant
may not use the Generator to serve other occupant(s) of the Property.  This
provision does not modify Tenant’s permitted use of the Premises, and does not
relieve Tenant of any environmental liability under this Lease.

(e)At any time within ninety (90) days prior to the expiration of the Term, or
earlier termination of this Lease, Landlord may, at Tenant’s cost and expense,
cause a qualified environmental consultant reasonably acceptable to Landlord and
Tenant to perform an environmental investigation to determine whether a release
of any Hazardous Materials has occurred during the Term of this Lease with
respect to the Generator.  Within thirty (30) days following the expiration of
the Term or the earlier termination of this Lease, Tenant may elect (but shall
not be required) to remove the Generator, but if Tenant elects to do so, Tenant
shall promptly (i) remove the Generator (and any related fuel tanks, conduit,
fuel lines, cabling and other appurtenances associated therewith), (ii) restore
the affected areas to their original condition prior to the installation of the
Generator, in accordance with plans and specifications reasonably acceptable to
Landlord and all applicable Legal Requirements, and (iii) repair any damage to
the Premises or the Property caused by the removal of the Generator.  Tenant
shall perform any required environmental remediation for the release of any
Hazardous Materials in connection with the Generator caused by Tenant or any
Tenant Party during the Term of this Lease in accordance with applicable Legal
Requirements, all at Tenant’s sole cost and expense.  If the environmental
investigation performed by the environmental consultant as provided above
confirms the release of any Hazardous Materials caused by Tenant or any Tenant
Party in connection with the Generator, Tenant must thereafter perform any clean
up or remediation required by applicable Legal Requirements and in accordance
with applicable Legal Requirements, and document with a report prepared by a
qualified environmental consultant reasonably approved by Landlord, evidencing
either no impact to soil and groundwater exceeding state cleanup criteria for
the use of the site, or that any impacted soil or groundwater has been
remediated in a manner and to a level meeting the applicable state cleanup
criteria, together with any applicable state assurance or closure.

(f)Tenant will promptly report to Landlord any spill or release and any written
citations or notices of violation of any Legal Requirements received by Tenant
in connection with the Generator, and will provide Landlord with copies
thereof.  Such notification to Landlord will not relieve Tenant from its
obligations to notify governmental agencies.  Any cleanup or remediation will be
completed by Tenant in accordance with applicable Environmental Laws and in a
manner and to a level meeting the applicable state cleanup criteria, together
with any applicable state assurance or closure.

39



--------------------------------------------------------------------------------

 

(g)Tenant shall make annual inspections, at Tenant’s expense, to ensure
regulatory compliance and the proper operation, maintenance and repair of the
Generator, and will forward copies of such inspection reports to Landlord
promptly following receipt of Landlord’s written request(s) therefor.

9.12.Rooftop Rights .

(a)Tenant shall be permitted, in locations on the roof of the West Wing of the
Building as approved by Landlord in writing in advance, to install, operate,
maintain, repair and remove, or Landlord may install on behalf of Tenant, all at
Tenant’s sole cost and expense and for use solely by Tenant in connection with
its business operations conducted in the Premises and not for use by
non-occupant third parties, (i) telecommunications and data processing equipment
(including but not limited to satellite dishes, generators, cell boosters and
antennae), and related wiring from the roof to the interior portions of the
Premises to the extent reasonably necessary (collectively, the “Rooftop
Communications Equipment”), and (ii) such supplementary HVAC and other equipment
serving solely the Premises, consistent with Tenant’s use of the Premises
(collectively, with the Rooftop Communications Equipment, the “Rooftop
Equipment”), provided the same complies with all Legal Requirements.  The
Rooftop Equipment shall be screened from view in a manner reasonably acceptable
to Landlord, at Tenant’s sole cost and expense.  During the Term, Tenant shall
not be required to pay any monthly rental or license fee with respect to
Tenant’s Rooftop Space or any of the Rooftop Equipment or any chases, conduits
or sleeves in connection therewith.  Tenant shall be responsible for all costs
and expenses associated with or relating to the Rooftop Equipment, including
installation, operation, maintenance, use, removal and insuring of the Rooftop
Equipment (same being deemed Tenant’s personal property for purposes of this
Lease), it being understood that costs of any such installation as part of
Tenant’s Initial Tenant Work may be reimbursed from Landlord’s Allowance, and
shall reimburse Landlord any reasonable, actual out-of-pocket costs incurred by
Landlord in connection therewith, including, but not limited to any costs for
electric power and HVAC (if any) that Tenant uses in the Building for the
Rooftop Equipment, as separately metered.  Landlord shall have the right to
permit other tenants of the Building to lease space on the roof of the Building
for such other party’s own rooftop antennae, satellite dishes and other
telecommunications equipment to be used in the conduct of such tenant’s business
operations in the Building and not elsewhere, provided that (i) Tenant shall
continue to have full access to the Rooftop Equipment, (ii) Tenant’s right to
install, use, improve, add to and replace Rooftop Equipment shall be
non-exclusive and shall be shared on a pro rata basis with any such rights
granted to other tenant(s) in the Buildings, (iii) Landlord shall not install,
and shall prohibit the installation and/or operation by any other party of, any
additional microwave dishes/earth satellite disks, antennae, towers and/or other
structures on the Roof which would, in Tenant’s reasonable judgment, interfere
with Tenant’s use of the Rooftop Equipment which is then in place and should
such interference occur, Landlord shall require the relocation of any
subsequently installed interfering equipment.

(b)Prior to installing any Rooftop Equipment, Tenant shall submit to Landlord
for its approval (which approval shall not be unreasonably withheld, delayed or
conditioned) plans and specifications that (i) specify in detail the design,
location, size (and, with respect to Rooftop Communications Equipment, the
frequency) of the Rooftop Equipment and (ii) are sufficiently detailed to allow
for the installation of the Rooftop Equipment in a good and workmanlike manner
and in accordance with all Legal Requirements.  Following Landlord’s approval of
such plans,

40



--------------------------------------------------------------------------------

 

Tenant shall obtain all permits required for the installation and operation,
thereof, and copies of all such permits must be submitted to Landlord before
Tenant begins to install the Rooftop Equipment.  Tenant shall be permitted to
select a contractor of its choice to undertake the installation of the Rooftop
Equipment, subject to Landlord’s approval (which approval shall not be
unreasonably withheld, delayed or conditioned).  Tenant shall install all
Rooftop Equipment in a good and workmanlike manner, and shall maintain and use
the Rooftop Equipment in accordance with all applicable Legal
Requirements.  Tenant shall also have the right to use existing conduit and
sleeving if available, or to install reasonably necessary conduit and sleeving
from the roof to the points of connection within the Premises.  Tenant shall be
responsible for all costs of installation (including structural reinforcing or
modifications required to be made to the roof in order to support Tenant’s
Rooftop Equipment), repair, maintenance and removal with respect to the Rooftop
Equipment.  Tenant shall thereafter maintain all permits necessary for the
maintenance and operation of the Rooftop Equipment while it is on the
Property.  Tenant shall maintain the Rooftop Equipment in good repair and
condition and in such a manner so as not to interfere in any material respect
with any other satellite, antennae or other transmission facility on the roof or
elsewhere in the Building which was installed and operating prior to Tenant’s
installation of the Rooftop Equipment which is claimed to be causing such
interference.  Tenant shall repair any damage to the Building caused by or
relating to the Rooftop Equipment, including that which is caused by its
installation, maintenance, use or removal, and Tenant shall reimburse Landlord
for any actual out-of-pocket costs and expenses incurred by Landlord for any
actual damage to the Property, including any damage resulting from penetrations
of the roof with respect to such installation, maintenance or use.

(c)All work relating to the Rooftop Equipment shall, at Landlord’s request, be
coordinated with Landlord’s roofing contractor so as not to void any warranty
for the roof.

ARTICLE 10:

CONDITION AND MAINTENANCE OF PREMISES AND PROPERTY

10.01.Existing Conditions.  Tenant acknowledges that except for any express
representations contained in this Lease, neither Landlord nor any person acting
under or on behalf of Landlord has made any representation as to the condition
of the Premises, the Building or the Property, or the suitability of the
Premises, the Building or the Property for Tenant’s intended use.  Tenant
represents and warrants that Tenant has made its own inspection and inquiry
regarding the Premises, the Building and the Property and is not relying on any
representations of Landlord or any broker or persons acting on behalf of
Landlord other than as set forth in this Lease.

10.02.No Landlord Liability.  Landlord shall not be liable for any damage or
injury to the persons, property or business (including loss of revenue, profits
or data) of Tenant or any Tenant Party, provided, however, that this Section
10.02 shall not exempt Landlord from liability for Landlord’s negligence or
willful misconduct or the negligence or willful misconduct of its agents,
employees or contractors.  This exemption shall apply whether such damage or
injury is caused by (among other things):  (i) fire, steam, electricity, water,
gas, air, sewage, sewer gas or odors, snow, ice, frost or rain; (ii) the
breakage, leakage, obstruction or other defects of pipes, faucets, sprinklers,
wires, appliances, plumbing, windows, air conditioning or lighting fixtures or
any other cause; (iii) explosion, electrical or electromagnetic emissions; (iv)
any casualty or Taking; (v) theft; (vi) conditions in or about the Property or
the Building; or (vii) any act or omission of any other tenant.  Tenant hereby
agrees that, to the maximum extent permitted by law,

41



--------------------------------------------------------------------------------

 

all furniture, fixtures and property of every kind, nature and description of
Tenant or any Tenant Party which may be in or upon the Premises, the Building or
the Property, shall be at the sole risk and hazard of Tenant, and that if the
whole or any part thereof shall be damaged, destroyed, stolen or removed from
any cause or reason whatsoever, no part of said damage or loss shall be charged
to, or borne by, Landlord, except to the extent caused by Landlord’s negligence
or willful misconduct or the negligence or willful misconduct of its agents,
employees or contractors.

10.03.Landlord’s Repair and Maintenance Obligations.  Subject to the provisions
of Section 16.09, and except for damage caused by fire, other casualty or taking
(which is dealt with below), and damage caused by the act or omission of Tenant
or any Tenant Party, Landlord shall, at its sole cost and expense and not to be
reimbursed as Operating Expenses, maintain, repair and replace the foundation,
roof (including the roof membrane), walls, floor slabs and other structural
elements of the Building (excluding any structural elements added to the
Building as part of the Initial Tenant Work or other Tenant Work, which shall be
Tenant’s responsibility), columns and beams, and exterior walls and windows of
the Building, as well as the underground and under-slab plumbing lines serving
the Building, so as to keep the same in good order, condition and repair,
reasonable wear and tear excepted.  Further subject to the provisions of Section
16.09, and except for damage caused by fire, other casualty or taking (which is
dealt with below), and damage caused by the act or omission of Tenant or any
Tenant Party, Landlord shall keep the Building Systems (including the HVAC,
plumbing, electrical, mechanical, fire and life safety, and other systems
serving the Premises in common with other portions of the Building, and the
elevators), to the extent not serving exclusively either the Premises or another
tenant’s premises, and the common areas of the Building and the Property, in
good order, condition and repair, reasonable wear and tear excepted.  Landlord
shall make any repairs or replacements to the Building, the Premises or the
Property, to the extent such repair or replacement was necessitated by
Landlord’s negligence or willful misconduct or the negligence or willful
misconduct of its agents, employers or contractors, or by Landlord’s breach of
its obligations hereunder, all at its sole cost and expense and not to be
reimbursed as Operating Expenses.  Landlord shall cause the common areas of the
Building and the Property to be kept clean and free from rubbish and debris, and
the paved portions of the common areas of the Property to be free from
appreciable accumulation of ice and snow.  Except to the extent caused by
Landlord’s negligence or willful misconduct or the negligence or willful
misconduct of its agents, employees or contractors, or Landlord’s breach of its
obligations hereunder, Landlord shall not be obligated to maintain, repair or
replace any interior windows, doors, plate glass interior to the Premises (but
not external plate glass windows), or the surfaces of walls within the Premises,
or any fixtures, components or equipment located within the Premises or
elsewhere (in which latter case Landlord shall afford Tenant reasonable access
thereto for purposes of performing such maintenance, repair or replacement)
which serve the Premises exclusively, all of which shall be Tenant’s
obligation.  Tenant shall promptly report to Landlord any defective condition
known to it that Landlord is required by the provisions of this Section to
repair.  Tenant waives the benefit of any present or future law that provides
Tenant the right to repair the Premises or the Property at Landlord’s expense or
to abate or reduce the Rent or to terminate this Lease because of the condition
of the Property or the Premises to the extent such benefit of law may be waived
by Tenant; provided, however, that the foregoing waiver shall not be deemed to
waive any rights expressly granted to Tenant pursuant to the provisions of
Section 6.03 of this Lease.  Except as otherwise expressly provided in Section
6.03(b) or Article 11, Tenant shall not be entitled to any abatement of Rent,
nor shall Landlord incur any liability, by reason of inconvenience, annoyance or
injury to Tenant arising from any maintenance, repairs, alterations,

42



--------------------------------------------------------------------------------

 

additions, replacements or improvements made by Landlord, or any related work
undertaken by Landlord in accordance with the provisions of this Lease provided
Landlord complies with the terms of Section 9.06 regarding access to the
Premises and provided Landlord takes commercially reasonable steps to minimize
any interference with Tenant’s operations.  The foregoing shall not limit
Tenant’s rights under Article 11.  All costs and expenses incurred by Landlord
in connection with the performance of any obligation set forth in this Section
10.03 other than the first sentence hereof shall be included in Operating
Expenses except to the extent otherwise expressly provided above in this Section
or elsewhere in this Lease.

Throughout the Term, Landlord shall maintain a bicycle storage area available
for use by Tenant and others entitled thereto, comparable to the existing
bicycle storage area in the Building for Tenant’s use (in common with other
occupants of the Building).

10.04.Tenant’s Obligations.

10.04(a) Repair and Maintenance.  Except for work that Section 10.03 requires
Landlord to do and subject to Section 16.09, Tenant, at its sole cost and
expense:  shall keep the Premises (including all Initial Tenant Work, other
Tenant Work, Tenant’s Property, and all fixtures, systems and equipment now or
hereafter on the Premises or elsewhere that exclusively serve the Premises
regardless of whether or not the same are part of a Building System), together
with any interior windows, doors, interior plate glass, and the inner surfaces
of walls within the Premises, in at least as good order, condition and repair as
they are in on the Date of Lease or may be thereafter put in during the Term,
reasonable wear and tear, damage caused by fire, other casualty or taking (which
is dealt with below) and damage caused by the negligence or willful misconduct
of Landlord, Landlord’s agents, employees, or contractors excepted; shall keep
in a secure and sanitary condition all trash and rubbish temporarily stored at
the Premises; and shall make all repairs and replacements and do all other work
necessary for the foregoing purposes, whether the same may be ordinary or
extraordinary, foreseen or unforeseen.  Without limitation, Tenant shall be
responsible for the maintenance, repair and replacement of all plumbing,
heating, ventilating and air-conditioning systems and other mechanical systems
(whether or not part of the Building Systems) wherever located that exclusively
serve the Premises, and Tenant shall secure, pay for, and keep in force
contracts with appropriate and reputable service companies approved by Landlord
(which approval shall not be unreasonably withheld, conditioned or delayed)
providing for the regular maintenance of such systems to the extent that such
systems exclusively serve the Premises.  All repairs and replacements required
to be made by Tenant hereunder shall be equal in quality and class to the
original work.  No storage shall be permitted outside of the Premises except as
otherwise expressly provided in this Lease.

10.04(b) Landlord’s Right to Cure.  If Tenant does not perform any of its
obligations under Section 10.04(a), Landlord upon fifteen (15) days’ prior
notice to Tenant (or in the case of an emergency, with notice provided as soon
as reasonably practicable) may perform such maintenance, repair or replacement
on Tenant’s behalf, and Tenant shall reimburse Landlord, as Additional Rent, for
all costs reasonably incurred, together with an Administrative Charge (as
defined in Section 13.02(e)), immediately upon demand.

10.05.Tenant Work

43



--------------------------------------------------------------------------------

 

10.05(a) General.  “Tenant Work” shall mean all work, demolition, installations,
improvements, additions and alterations made by or on behalf of Tenant in or to
the Premises or, when expressly permitted by Landlord in advance, on or to any
other portion of the Property.  Without limitation, Tenant Work includes any
penetrations in the walls, partitions, ceilings or floors and all attached
carpeting, all signs visible from the exterior of the Premises, and all changes
in the exterior appearance of the windows of the Premises (including shades,
curtains and the like).  All Tenant Work shall be subject to Landlord’s prior
written approval (which approval shall not be unreasonably withheld,
conditioned, or delayed) and shall be arranged and paid for by Tenant, all as
provided herein; provided that any interior non-structural Tenant Work
(including any series of related Tenant Work projects) that (a) costs less than
the “Tenant Work Threshold Amount” (which shall be $50,000 in each instance or
series of related projects, provided that from and after the point at which the
aggregate cost of Tenant Work proposed by Tenant in any Lease Year exceeds
$100,000, all Tenant Work proposed during such Lease Year shall be deemed to
exceed the Tenant Work Threshold Amount and shall require Landlord’s prior
written approval), and (b) does not materially adversely affect any structural
component of the Building, or any elevators, fire-safety, telecommunications,
curtain wall, electrical, heating, ventilation, plumbing or any other mechanical
system of the Building (collectively, the “Building Systems”), (c) does not
materially adversely affect any penetrations in or otherwise materially
adversely affect any walls, floors, roofs, or other structural elements of the
Building, or the curtain wall, and (d) does not include any signs visible from
the exterior of the Premises or any change in the exterior appearance of the
windows in the Premises (including shades, curtains and the like) shall not
require Landlord’s prior approval if Tenant delivers the Construction Documents
(as defined in Section 10.05(b)) for such work to Landlord at least five (5)
Business Days’ prior to commencing such work.  Without limiting Landlord’s
rights hereunder, Landlord shall not be deemed unreasonable for withholding its
approval as to any Tenant Work which would require unusual expense to re-adapt
the Premises or any portion thereof to normal office use or typical laboratory
use upon the termination or expiration of this Lease.  In any event,
non-structural cosmetic work such as painting, carpeting and wall coverings
(“Cosmetic Work”) shall not require Landlord’s consent or be included in the
calculation of the Tenant Work Threshold, and no prior notice to Landlord of
such work is required.  Whether or not Landlord’s approval is required, Tenant
shall neither propose nor effect any Tenant Work that in Landlord’s reasonable
judgment (i) adversely affects any structural component of the Building, (ii)
materially and adversely affects any Building System, (iii) affects the exterior
or the exterior appearance of the Building or common areas within or around the
Building or other property than the Premises, (iv) includes the installation of
equipment that will have an unreasonable acoustic impact on other tenants of the
Building when compared to similar equipment in first-class office and laboratory
buildings, (v) diminishes the value of the Premises, the Building or the
Property, or (vi) requires any unusual expense to readapt the Premises for use
by a future occupant for the Permitted Uses.  Any disputes regarding the scope
and estimated cost of the work necessary to readapt the Premises for the
Permitted Uses shall be resolved pursuant to Section 16.17.  Prior to commencing
any Tenant Work affecting air disbursement from ventilation systems serving the
Premises, including the installation of Tenant’s exhaust systems, Tenant shall
provide Landlord with a third-party report from a consultant, and in a form,
reasonably acceptable to Landlord, showing that such work will not adversely
affect the ventilation systems of the Building (or of any other tenant in the
Building) and shall, upon completion of such work, provide Landlord with a
certification reasonably satisfactory to Landlord from such consultant
confirming that no such adverse effects have resulted from such work.  Landlord
shall have the right to require Tenant to provide to Landlord from time to time
while Tenant’s Work is being performed, periodic lien waivers in statutory form
from Tenant’s Contractor and such subcontractors and suppliers as Landlord may
designate from time to time.

10.05(b) Construction Documents.  No Tenant Work, other than Cosmetic Work,
shall be effected except in accordance with complete, coordinated construction
drawings and specifications (“Construction Documents”) prepared in accordance
with Exhibit H attached hereto.  Before commencing any Tenant Work requiring
Landlord’s approval hereunder, Tenant shall obtain Landlord’s prior written
approval of the Construction Documents for such work, which approval shall not
be unreasonably withheld, conditioned or delayed.  Landlord shall be given a
reasonable opportunity to consult with Tenant and review plans for any work
under this Lease requiring Landlord’s consent as they are being prepared.  The
Construction Documents shall be prepared by an architect (“Tenant’s Architect”)
registered in the Commonwealth of Massachusetts and experienced in the
construction of tenant space improvements in comparable buildings in the area
where the Premises are located and, if the value of such Tenant Work will equal
or exceed the Tenant Work Threshold Amount or will affect any Building System,
the identity of Tenant’s Architect (and also engineers if such work will affect
any Building System) shall be approved by Landlord in advance, such approval not
to be unreasonably withheld, conditioned or delayed.  Tenant shall be solely
responsible for the liabilities associated with and expenses of all
architectural and engineering services relating to Tenant Work and for the
adequacy, accuracy, and completeness of the Construction Documents even if
approved by Landlord (and even if Tenant’s Architect has been otherwise engaged
by Landlord in connection with the Base Building Work or the Initial Tenant
Work).  The Construction Documents shall set forth in reasonable detail the
requirements for construction of the Tenant Work and shall show all work
necessary to complete the Tenant Work, including all cutting, fitting, and
patching and all connections to the mechanical, electrical, and plumbing systems
and components of the Building.  Submission of the Construction Documents to
Landlord for approval shall be deemed a warranty by Tenant that all Tenant Work
described in the Construction Documents (i) complies with all applicable Legal
Requirements, (ii) does not materially adversely affect any structural component
of the Building, (iii) is compatible with and does not materially adversely
affect the Building Systems, (iv) does not materially and adversely affect any
property other than the Premises, (v) conforms to floor loading limits specified
by Landlord in this Lease, and (vi) with respect to all materials, equipment and
special designs, processes or products, to Tenant’s knowledge and that of
Tenant’s Architect, does not infringe on any patent or other proprietary rights
of others.  The Construction Documents shall comply with Landlord’s requirements
for the uniform exterior appearance of the Building, including the use of
Building standard window blinds and Building standard light
fixtures.  Landlord’s approval of Construction Documents shall signify only
Landlord’s consent to the Tenant Work shown and shall not result in any
responsibility of Landlord concerning compliance of the Tenant Work with any
Legal Requirements, or coordination or compatibility with any Building System or
component thereof or of the Building, or the feasibility of constructing the
Tenant Work without damage or harm to the Building, all of which shall be the
sole responsibility of Tenant.  Landlord hereby represents to Tenant that the
Base Building Work performed prior to the date of this Lease complies in all
material respects with all applicable Legal Requirements.

If, as a result of any Tenant Work performed or proposed to be performed by
Tenant, Landlord is or will be obligated to make an improvement or alteration to
the Building or Property to comply with any Legal Requirement (including the
Americans With Disabilities Act) which

44



--------------------------------------------------------------------------------

 

was not previously applicable to the Premises or the Building (or which was
previously applicable in a different manner or to a different extent), then (i)
when Landlord makes such determination prior to the performance of such Tenant
Work, as a condition to Landlord’s consent, Landlord shall have the right to
require Tenant to pay to Landlord prior to the performance of such Tenant Work,
the entire cost of any improvement or alteration Landlord is obligated to
complete by such Legal Requirement because of such Tenant Work, or (ii) when
Landlord makes such determination after such Tenant Work has commenced
(regardless of whether or not the same has been completed), Tenant shall pay to
Landlord, as Additional Rent, within thirty (30) days of demand therefor by
Landlord, the entire cost of any improvement or alteration Landlord is obligated
to complete by reason of such Legal Requirement to the extent caused by such
Tenant Work.

10.05(c) Performance.  The identity of any person or entity (including any
employee or agent of Tenant) performing any Tenant Work (“Tenant Contractor”)
requiring Landlord’s approval hereunder shall be subject to Landlord’s prior
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed.  Once any Tenant Contractor has been approved, the same Tenant
Contractor may thereafter be used by Tenant for the same type of work without
the need for subsequent Landlord approvals until Landlord notifies Tenant that
such Tenant Contractor is no longer approved.  Tenant shall procure at Tenant’s
expense all necessary permits and licenses (and shall provide copies thereof to
Landlord) before undertaking any Tenant Work, but shall not take any plans for
Tenant Work to any governmental authority for review or approval without
Landlord’s prior written authorization in each instance (which prior
authorization shall not be unreasonably withheld, conditioned or
delayed).  Tenant shall perform (or shall cause Tenant’s Contractor to perform)
all Tenant Work at Tenant’s risk, in compliance with the Rules and Regulations
and all applicable Legal Requirements and Insurance Requirements, and in a good
and workmanlike manner, employing materials of good quality and producing a
result at least equal in quality to the other parts of the Premises.  When any
Tenant Work is in progress, Tenant shall cause to be maintained insurance as
described in the Tenant Work Insurance Schedule attached hereto as Exhibit I and
such other insurance as may be reasonably required by Landlord covering any
additional hazards due to such Tenant Work.  If the cost of any Tenant Work
exceeds the Tenant Work Threshold Amount, Tenant shall provide to Landlord such
bonds or other assurances of satisfactory completion and payment as Landlord may
reasonably require, in each case for the benefit of Landlord.  If the Tenant
Work in any instance requires Landlord’s approval hereunder, Tenant shall
reimburse Landlord within thirty (30) days of demand, as Additional Rent, for
its reasonable third-party out-of-pocket costs of reviewing the proposed Tenant
Work and inspecting the performance of such work (as well as all costs imposed
upon Landlord by any mortgagee which reviews and/or inspects the same).  During
the performance of any Tenant Work, representatives of Tenant and Landlord shall
meet periodically (not less frequently than monthly) to review and discuss the
progress of the work and the schedule for the performance of the remaining work.

Each Tenant Contractor shall do nothing to impair any guaranties or warranties
applicable to any portion or component of the Building or the Property, of which
Tenant has requested copies and which Landlord has provided to Tenant, and shall
take all steps reasonably necessary to avoid delaying or otherwise interfering
with the work of any contractor of Landlord or of any other tenant.  Each Tenant
Contractor working on the roof of the Building shall coordinate with Landlord’s
roofing contractor, shall comply with its requirements and shall not violate
existing roof warranties as provided by Landlord upon Tenant’s request
therefor.  Subject to Section 8.03,

45



--------------------------------------------------------------------------------

 

Tenant shall indemnify and hold the Indemnitees harmless from any claim, loss or
expense based upon injury to persons or damage to property to the extent arising
from the act or omission of Tenant’s Contractor or any subcontractor or supplier
of any tier, while on or about the Premises or the Property, except to the
extent caused by the negligence or willful misconduct of Landlord or Landlord’s
agents, employees or contractors.

10.05(d) Payment.  Tenant shall pay the entire cost of all Tenant Work so that
the Premises, including Tenant’s leasehold, shall always be free of liens for
labor or materials; provided, however, that in the event that there is a dispute
over whether payment is due and payable, Tenant may withhold payment so long as
it files and records a bond sufficient to discharge any potential lien arising
from the dispute or other security acceptable to Landlord and its mortgagees in
their reasonable discretion within ten (10) Business Days after Tenant has
notice (from any source) of such dispute.  If any such lien is filed that is
claimed to be attributable to Tenant or persons acting under Tenant, then Tenant
shall promptly (and always within ten (10) Business Days) discharge the same by
payment or filing any necessary bond.  In the event that Tenant fails to
discharge such lien within the time period set forth above, Landlord shall have
the right, but not the obligation, to bond over or otherwise discharge such lien
as further set forth in Section 13.02 of this Lease; provided, however, that no
notice or cure period shall apply.  In such case Tenant shall pay Landlord’s
reasonable out-of-pocket costs of discharging such lien within ten (10) Business
Days of demand as Additional Rent.

10.05(e) Other.  Tenant must schedule and coordinate all aspects of work with
the Building manager or other person or persons designated from time to time by
Landlord, and shall make prior arrangements for elevator or temporary hoist
use.  Landlord shall provide Tenant and all other tenants requiring the use of
freight elevators and temporary hoists with joint access and the parties shall
use reasonable efforts to coordinate such joint access to avoid conflicts.  If
an operating engineer is required by any union regulations, Tenant shall pay its
proportionate share for such engineer based on use by Tenant, Landlord or
others.  If shutdown of risers and mains for electrical, mechanical or plumbing
work is required, such work shall be supervised by Landlord’s representative at
Tenant’s cost.  If special security arrangements must be made (e.g., in
connection with work outside Normal Business Hours), Tenant shall pay the actual
out-of-pocket cost to Landlord of such security.  No work shall be performed in
Building mechanical or electrical equipment rooms without Landlord’s approval,
which approval shall not be unreasonably withheld, conditioned or delayed, and
all such work shall be performed under Landlord’s supervision.  Except in case
of emergency, at least five (5) days’ prior notice must be given to the Building
manager prior to the proposed shutdown of fire, sprinkler or other alarm
systems, and in case of emergency, prompt notice shall be given.  In the event
that such work unintentionally alerts the Fire or Police Department or any
private alarm monitoring company through an alarm signal, Tenant shall be liable
for any fees or charges levied by the Fire or Police Department or any private
alarm monitoring company in connection with such alarm to the extent such alert
was caused by any act or omission of Tenant or any Tenant Party.  All
demolition, installations, removals or other work that is reasonably likely to
inconvenience other tenants of the Property or disturb Property operations must
be scheduled with the Building manager at least five (5) days in advance.

Any requirements of any Tenant Contractor for services from Landlord or
Landlord’s Contractor, such as hoisting, electrical or mechanical needs, shall
be paid for within thirty (30) days of billing after such costs are incurred,
and arranged between such Tenant Contractor and

46



--------------------------------------------------------------------------------

 

Landlord or Landlord’s contractor.  Tenant shall cause each Tenant Contractor
performing work on the Premises to clean up regularly and remove its debris from
the Premises and Property.  If any Tenant Contractor fails so to clean up debris
from Tenant’s Work, then Landlord may, after giving Tenant at least twenty-four
(24) hours’ prior written notice, cause its contractor to clean up and remove
debris, and Tenant shall pay the reasonable out-of-pocket costs of such cleanup
and removal upon demand.

Each Tenant Contractor (and all subcontractors thereof) shall take all
reasonable steps to assure that any work is carried out without disruption from
labor disputes arising from whatever cause, including disputes concerning union
jurisdiction and the affiliation of workers employed by said Tenant Contractor
or its subcontractors.  Tenant shall be responsible for, and shall reimburse
Landlord, as Additional Rent, for, all actual costs and expenses, including
reasonable attorneys’ fees and costs incurred by Landlord in connection with the
breach by any Tenant Contractor (or any of its subcontractors) of such
obligations.  If Tenant does not promptly resolve any labor dispute caused by or
relating to any Tenant Contractor (or any of its subcontractors), Landlord may
in its sole discretion request that Tenant remove such Tenant Contractor (or
subcontractor) from the Property, and if such Tenant Contractor (or
subcontractor) is not promptly removed, Landlord may prohibit such Tenant
Contractor or subcontractor from entering the Property.

Upon completion of any Tenant Work and as a condition of such completion, Tenant
shall give to Landlord (i) a permanent certificate of occupancy (if one is
legally required), and any other final governmental approvals required for such
work, (ii) copies of “as built” plans (other than for Cosmetic Work), and (iii)
proof of payment for all labor and materials in the form of a final statutory
lien waiver from Tenant’s Contractor and such subcontractors and suppliers as
Landlord may reasonably require, or such other reasonable evidence of receipt of
payment in full, as Landlord may reasonably require.

10.05(f) Removal at Conclusion of Term.  Except as set forth in the last
sentence of this paragraph below, any Tenant Work that is permanently affixed to
the Premises or affixed in a manner so that it cannot be removed without causing
other than incidental and repairable damage to the Premises shall become
property of the Landlord at the termination of occupancy as provided herein and
shall not be removed.  If Landlord otherwise notifies Tenant in writing at the
time Landlord approves plans for any Tenant Work (or, if Landlord’s consent to
the plans is not required, at the time Landlord receives notice of such work),
Tenant shall remove such or all Tenant Work as so specified prior to the
conclusion of the Term.  Tenant Work that is not permanently affixed to the
Premises and which may be removed with only incidental and/or repairable damage
may be removed by Tenant, provided such disturbance or damage is restored and
repaired so that the Premises are left in a clean and functional condition at
least as good as they were in at the Term Commencement Date or as they may be
put in thereafter, reasonable wear and tear, damage caused by fire, other
casualty or taking, and damage caused by the negligence or willful misconduct of
Landlord, Landlord’s agents, employees, or contractors excepted.

10.05(g) Initial Tenant Work.  The provisions of this Section 10.05 shall not
apply to Initial Tenant Work except to the extent otherwise expressly provided
in the Work Letter.

10.06.Condition upon Termination.  At the expiration of the Term or the earlier
termination of this Lease, Tenant (and all persons claiming by, through or under
Tenant) shall

47



--------------------------------------------------------------------------------

 

without the necessity of notice deliver the Premises (including all Initial
Tenant Work, and all other Tenant Work to the extent provided in Section
10.05(f) of this Lease) broom-clean, in compliance with the requirements of
Section 10.07 and in good order, repair and condition, excepting only damage
caused by fire, other casualty, or taking, reasonable wear and tear, and damage
caused by the negligence or willful misconduct of Landlord, or Landlord’s
agents, employees, or contractors.  The Premises shall be surrendered to
Landlord free and clear of any notice of contract or mechanic’s liens (or any
similar lien related to labor or materials) or other lien or encumbrance
(excluding liens or encumbrances existing as of the date hereof and liens or
encumbrances granted by Landlord or related to work performed by or for Landlord
or any other third party) against any part of the Property or the Premises,
equipment and/or any Initial Tenant Work or any other Tenant Work to be
surrendered with the Premises arising out of or relating to any work performed
or materials supplied to or for the benefit of Tenant or any Tenant Party in
connection with the Premises.  As part of such delivery, Tenant shall also
provide all keys (or lock combinations, codes, access cards or electronic
passes) to the Premises to Landlord; remove all signs installed or erected by or
on behalf of Tenant or any Tenant Party wherever located; remove the equipment
listed on Exhibit D attached hereto; and, except as set forth in Section
10.05(f), remove all Tenant’s Property and other personal property whether or
not bolted or otherwise attached.  As used herein, “Tenant’s Property” shall
mean all trade fixtures, furnishings, equipment, inventory, cabling of any type,
and other personal property owned by Tenant or any person acting under Tenant at
the Premises.  Without limiting the foregoing, in addition to all other items of
Tenant’s Property required to be removed under this Lease, Tenant shall remove
the items of Tenant’s Property listed on Exhibit D.  Tenant shall repair all
damage that results from such removal and restore the Premises substantially to
a functional and tenantable condition (including the filling of all floor and
wall holes, the removal of all disconnected wiring back to junction boxes and
the replacement of all damaged ceiling tiles).  Any property not so removed
shall be deemed abandoned, shall as of the expiration of the Term or the earlier
termination of this Lease become the property of Landlord, and may be disposed
of in such manner as Landlord shall see fit; and Tenant shall pay the reasonable
cost of removal and disposal to Landlord upon demand.  The provisions of this
Section shall survive the expiration of the Term or the earlier termination of
this Lease.

10.07.Decommissioning of the Premises.  Prior to the expiration of the Term (or
within thirty (30) days after any earlier termination of this Lease), Tenant
shall clean and otherwise decommission all interior surfaces (including floors,
walls, ceilings, and counters), piping, supply lines, waste lines, tanks, and
plumbing in or serving the Premises, and all exhaust or other ductwork in or
serving the Premises, in each case that has carried, released or otherwise been
exposed to any Hazardous Materials, and shall otherwise clean the Premises so as
to permit the report hereinafter called for by this Section 10.07 to be
issued.  Prior to the expiration of the Term (or within thirty (30) days after
any earlier termination of this Lease), Tenant, at Tenant’s expense, shall
obtain and provide to Landlord a report addressed to Landlord and Landlord’s
designees of which Landlord has given Tenant prior written notice, prepared by a
reputable licensed environmental consultant or certified industrial hygienist
that is designated by Tenant and acceptable to Landlord in Landlord’s reasonable
discretion, which report shall be based on such person’s inspection of the
Premises (including visual inspection, airborne and surface monitoring, and, if
Tenant or any Tenant Party at any time stored or used any radioactive materials
in the Premises, Geiger counter evaluation), and shall show:

48



--------------------------------------------------------------------------------

 

(i)that the Hazardous Materials brought onto the Premises by or for the use by
Tenant or any Tenant Party, if any, existing prior to such decommissioning, have
been removed as necessary so that the interior surfaces of the Premises
(including floors, walls, ceilings, and counters), piping, supply lines, waste
lines, tanks, and plumbing, and all such exhaust or other ductwork in and/or
serving the Premises, may be reused by a subsequent tenant or disposed of in
compliance with applicable Environmental Laws without taking any special
precautions for Hazardous Materials, without incurring special costs or
undertaking special procedures for demolition, disposal, investigation,
assessment, cleaning or removal of Hazardous Materials, and without (other than
solely by reason of such subsequent tenant’s use of, or activities associated
with, Hazardous Materials) incurring regulatory compliance requirements or
giving notice in connection with Hazardous Materials;

(ii)if Tenant or any Tenant Party at any time stored or used any radioactive
materials in the Premises, that the Premises (and all piping, supply lines,
waste lines, tanks, and plumbing, and all exhaust or other ductwork in and/or
serving the Premises), have been decommissioned in accordance with the
regulations of the U.S. Nuclear Regulatory Commission and/or the Massachusetts
Department of Public Health for the control of radiation, and have accordingly
been released for unrestricted use by the Radiation Control Program of the
Massachusetts Department of Public Health for the control of radiation; and
(iii)that the Premises may be reoccupied for office or laboratory use,
demolished or renovated (other than solely by reason of such subsequent tenant’s
use of, or activities associated with, Hazardous Materials) without taking any
special precautions for Hazardous Materials, without incurring special costs or
undertaking special procedures for disposal, investigation, assessment, cleaning
or removal of Hazardous Materials, and without incurring regulatory requirements
or giving notice in connection with Hazardous Materials.

For purposes of the preceding clauses (i) and (iii) “special costs” or “special
procedures” shall mean costs or procedures, as the case may be, that would not
be incurred but for the nature of the Hazardous Materials introduced to the
Premises by or for the use by Tenant or any Tenant Party, as Hazardous Materials
instead of non-Hazardous Materials.  The report shall include reasonable detail
concerning the clean-up locations, the tests run and the analytic results.

In addition, Tenant shall provide to Landlord prior to the expiration of the
Term (or within thirty (30) days after any earlier termination of this Lease), a
copy of its most current chemical waste removal manifest.

If Tenant fails to perform its obligations under this Section 10.07, then
without limiting any other right or remedy, Landlord may, on five (5) Business
Days’ prior written notice to Tenant, perform such obligations at Tenant’s
expense, and Tenant shall within ten (10) days of demand reimburse Landlord, as
Additional Rent, for all reasonable out-of-pocket costs and expenses incurred by
Landlord in connection with such work, together with an Administrative Charge,
as defined in Section 13.02.  In addition, at Landlord’s election, Landlord may
inspect the Premises and/or the Property for Hazardous Materials at Landlord’s
cost and expense within sixty (60) days of Tenant’s surrender of the Premises at
the expiration of the Term or the earlier termination of this Lease (but in any
event prior to the commencement of demolition or construction work within the
Premises or occupancy thereof by or for a successor tenant).  Tenant shall pay
for all such costs and expenses incurred by Landlord in connection with such
inspection if such inspection reveals

49



--------------------------------------------------------------------------------

 

that a release or threat of release of Hazardous Materials exists (a) at the
Property as a result of the acts or omission of Tenant, its officers, employees,
contractors, and agents, or (b) at the Premises (except to the extent resulting
from the acts or omissions of Landlord or Landlord’s agents, employees or
contractors, or occupants of other portions of the Building, or any other party
other than Tenant or a Tenant Party).

The provisions of this Section 10.07 shall survive the expiration of the Term or
the earlier termination of this Lease.

ARTICLE 11:

DAMAGE OR DESTRUCTION; CONDEMNATION

11.01.Damage or Destruction of Premises.  If the Premises or the Building are
damaged in whole or in part by any fire or other casualty (a “casualty”), Tenant
shall immediately upon discovering such damage give notice thereof to
Landlord.  Unless this Lease is terminated as provided herein, Landlord, at its
own expense (but only to the extent of the insurance proceeds (net of all costs
and expenses incurred in obtaining same) received by Landlord on account
thereof), except for any insurance deductibles (which shall be deemed Operating
Costs), shall proceed with diligence to repair or cause to be repaired such
damage so as to restore the Premises or the Building (including the Initial
Tenant Work but excluding any other Tenant Work) to substantially the same
condition they were in prior to the casualty, subject to then applicable Legal
Requirements.  All such repairs made necessary by any act or omission of Tenant
shall be made by Landlord at Tenant’s expense to the extent that the cost of
such repairs is not covered by insurance proceeds available therefor (including
the payment by Tenant of any applicable deductible amount).  Landlord shall not
be liable for delays in the making of any such repairs that are due to Force
Majeure or delays in obtaining insurance proceeds (provided Landlord files and
prosecutes insurance claims with reasonable diligence), nor shall Landlord be
liable for any inconvenience or annoyance to Tenant or injury to the business of
Tenant resulting from delays in repairing such damage.  All repairs to and
replacements of Tenant’s Property and any Tenant Work other than the Initial
Tenant Work shall be made by and at the expense of Tenant, which work Tenant
shall promptly commence as soon as practicable and thereafter prosecute
diligently to completion.

Landlord shall, within sixty (60) days after the occurrence of a casualty,
provide Tenant with a good faith estimate of the time required to repair the
damage to the Premises or the Building, as provided herein; if such estimate is
for a period of more than two hundred seventy (270) days from the occurrence of
the casualty (or during the last twelve (12) months of the Term, for a period of
more than ninety (90) days), the Premises shall be deemed “substantially
damaged”.  If the Premises or the Building are substantially damaged, or if any
mortgagee refuses to make available to Landlord for the purpose of making such
repairs a sufficient amount of the insurance proceeds, then in either such case
Landlord may elect to terminate this Lease by giving Tenant written notice of
such termination within one hundred twenty (120) days of the date of such
casualty.  In addition, if the Premises or the Building are substantially
damaged through no fault of Tenant or any Tenant Party, then Tenant may
terminate this Lease by giving Landlord written notice of such termination
within one hundred twenty (120) days of the date of such casualty.

If the Premises or any part thereof shall have been rendered unfit for use and
occupation hereunder by reason of such damage, the Base Rent, or a just and
proportionate part thereof,

50



--------------------------------------------------------------------------------

 

according to the nature and extent to which the Premises shall have been so
rendered unfit, shall be abated from and after the date of such casualty until
the Premises (except as to Tenant’s Property and any Tenant Work other than the
Initial Tenant Work) shall have been restored as nearly as practicable to the
condition in which they were immediately prior to such fire or other
casualty.  Notwithstanding the foregoing, if such casualty was due to the act or
omission of Tenant or Tenant’s employees, contractors, invitees or agents, such
abatement or reduction shall be made only if and to the extent of any proceeds
of rental interruption insurance actually received by Landlord and allocated to
the Premises.

In the event of any termination, the Term shall expire as though such effective
termination date were the date originally stipulated in Article 1 for the end of
the Term and the Base Rent (to the extent not abated as set forth above) and
Additional Rent for Operating Costs shall be apportioned as of such date.

11.02.Eminent Domain.  In the event of any condemnation or taking in any manner
for public or quasi-public use, which shall be deemed to include a voluntary
conveyance in lieu of a taking (a “taking”) of the whole of the Building or the
Property, this Lease shall forthwith terminate as of the date when Tenant is
required by the taking authority to vacate the Premises.  In such event Base
Rent and Tenant’s share of Operating Costs shall be apportioned as of the date
of termination.  Landlord shall promptly notify Tenant of any written notice
received by Landlord from any governmental authority with respect to any
condemnation or taking (including said voluntary conveyance) of the Property or
any part thereof.

In the event that only a part of the Premises or the Building shall be taken,
then, if such taking is a substantial taking (as hereinafter defined), either
Landlord or Tenant may, by delivery of notice in writing to the other within
sixty (60) days following the date on which Landlord’s title has been divested
by such authority, terminate this Lease, effective as of the date when Tenant is
required to vacate the portion of the Premises so taken.  A “substantial taking”
shall mean a taking which:  requires restoration and repair of the remaining
portion of the Building that cannot in the ordinary course be reasonably
expected to be repaired within one hundred eighty (180) days; results in the
loss of all reasonable access to the Premises; results in the loss of more than
twenty-five percent (25%) of the rentable floor area of the Premises; or results
in the loss of more than ten (10%) percent of the number of parking spaces
currently serving the Building and Landlord reasonably determines it is not
practical to relocate such parking within the remaining Property or on other
property within the vicinity of the Property.

Unless this Lease is terminated as provided herein, Landlord, at its own expense
(but only to the extent of the condemnation proceeds and any insurance proceeds
(net of all costs and expenses incurred in obtaining same) received by Landlord
on account thereof), shall proceed with diligence to restore the remaining
portion of the Premises (including the Initial Tenant Work) and the necessary
portions of the Building as nearly as practicable to the same condition as it
was prior to such taking, subject to then applicable Legal
Requirements.  Landlord shall not be liable for delays in the performance of
such restoration that are due to Force Majeure or delays in payment of
condemnation proceeds, nor shall Landlord be liable for any inconvenience or
annoyance to Tenant or injury to the business of Tenant resulting from delays in
repairing such damage.  All repairs to and replacements of Tenant’s Property and
any Tenant Work other than the Initial Tenant

51



--------------------------------------------------------------------------------

 

Work shall be made by and at the expense of Tenant, which work Tenant shall
promptly commence as soon as practicable and thereafter prosecute diligently to
completion.

In the event some portion of the rentable floor area of the Premises is taken
(other than for temporary use) and this Lease is not terminated, Base Rent and
Tenant’s share of Operating Costs shall be proportionally abated for the
remainder of the Term.  In the event of any taking of the Premises or any part
thereof for temporary use, (i) this Lease shall be and remain unaffected thereby
and Rent shall not abate, and (ii) Tenant shall be entitled to receive for
itself such portion or portions of any award made for such use with respect to
the period of the taking that is within the Term (and the remainder of such
award shall be paid to Landlord), provided that if such taking shall remain in
force at the expiration of the Term or the earlier termination of this Lease,
then Tenant shall pay to Landlord a sum equal to the reasonable cost of
performing Tenant’s obligations hereunder with respect to surrender of the
Premises and upon such payment shall be excused from such obligations.

Landlord shall have and hereby reserves and excepts, and Tenant hereby grants
and assigns to Landlord, all rights to recover for damages for a taking of the
Premises, the Building or the Property or any portion of any of the
foregoing.  Tenant agrees to execute such further instruments of assignment as
may be reasonably requested by Landlord, and to turn over to Landlord any
damages that may be recovered in any proceeding or otherwise.  Nothing contained
herein shall be construed to prevent Tenant from prosecuting in any condemnation
proceedings a separate claim for the value of any of Tenant’s leasehold interest
and improvements, Tenant’s personal property, and for relocation and moving
expenses and business losses, provided that such action shall not affect the
amount of compensation otherwise recoverable by Landlord from the taking
authority.

ARTICLE 12:

ASSIGNMENT AND SUBLETTING

12.01.Landlord’s Consent Required.  Except (i) for Related Party Transfers, and
(ii) as set forth in this Article, Tenant shall not directly or indirectly
assign this Lease, or sublet or license the Premises or any portion thereof, or
advertise the Premises for assignment or subletting, or permit the occupancy of
all or any portion of the Premises or the use of any portion of the Initial
Tenant Work by any person other than Tenant, including transfer by mortgage,
pledge or other encumbrance (whether of all or any portion of Tenant’s interest
under this Lease, or any ownership interest (direct or indirect) in Tenant, or
any portion of the Initial Tenant Work or any equipment, machinery, trade
fixture or other property paid for in whole or in part by any portion of
Landlord’s Allowance) each of the foregoing actions are collectively referred to
as a “Transfer”), without obtaining, on each occasion, the prior written consent
of Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed, provided that Tenant complies with the provisions of this Article.  An
assignee, subtenant, licensee, or other occupant is referred to herein as a
“Transferee”.  It shall be reasonable for Landlord to withhold consent to a
proposed Transfer that is an assignment of Tenant’s interest in this Lease or a
sublease of fifty (50%) percent or more of the rentable square footage of the
Premises if the proposed Transferee does not have a net worth equal to or in
excess of that of Tenant at the Date of Lease or immediately prior to the
proposed Transfer, whichever is greater, or if the use proposed to be made of
the Premises (or the applicable portion thereof) by the proposed Transferee is
not a Permitted Use hereunder.  A “Transfer” shall include:  any transfer of
Tenant’s interest in this Lease by operation of law; the transfer or sale of

52



--------------------------------------------------------------------------------

 

a controlling interest in Tenant (whether direct or indirect, and whether in one
transaction or in a series of related transactions), except for the offer or
transfer of shares of stock in Tenant on a national securities exchange; any
“Related Party Transfer” (as defined below); and the grant of permission or
license by Tenant to any other person or entity to use or occupy any portion of
the Premises for any period of time or for any purpose whatsoever.  Any Transfer
shall be subject to this Lease, all of the provisions of which shall be
conditions to such Transfer and be binding on any Transferee.  No Transferee
shall have any right further to Transfer its interest in the Premises, and
nothing herein shall impose any obligation on Landlord with respect to a further
Transfer.  For purposes of this Lease, the term “Transfer” shall not include any
mortgage, pledge or other encumbrance on or of any equipment, machinery, trade
fixture or other property owned or used by Tenant which is not paid for in whole
or in part by any portion of Landlord’s Allowance.

12.02.Terms.  Tenant shall not offer to make a Transfer (i) to any tenant in the
Building (or any Affiliate of such tenant) if, at the time of Tenant’s intended
Transfer, Landlord then has comparable space in the Building available for lease
for a comparable term, or (ii) to any person or entity that would be of such
type, character or condition as to be inappropriate as a tenant of a building
comparable to the Building.  The provisions of this Section 12.02 shall not
apply to Related Party Transfers.

12.03.Related Party Transfers.  Tenant may make a Related Party Transfer (as
defined below) without the consent of Landlord provided that Tenant gives
Landlord at least ten (10) Business Days’ prior written notice thereof together
with evidence reasonably satisfactory to Landlord that the proposed Transfer is
a Related Party Transfer and such Related Party Transfer is subject to all of
the other terms and conditions of this Article.  A “Related Party Transfer”
shall mean one or more of the following:  (1) any assignment to (A) a person or
entity which owns (either directly or indirectly) substantially all of the
voting stock of Tenant or otherwise exercises voting control over Tenant, or (B)
an entity in which Tenant owns (directly or indirectly) substantially all of the
voting stock or over which Tenant otherwise exercises voting control, (C) any
entity in which Tenant’s parent (i.e., a person or entity described in clause A
above) owns (directly or indirectly) substantially all of the voting stock or
over which such parent otherwise exercises voting control, or (D) any other
Affiliate of Tenant, or (2) an assignment incident to the sale of all or
substantially all of Tenant’s assets or an entire division or business unit of
Tenant, or (3) a merger or consolidation of Tenant with any other entity,
provided that in any of the situations described in the preceding clauses
(1)-(3):  (a) the person or entity succeeding to Tenant’s interest in this Lease
(the “Related Party Transferee”) has a net worth equal to or in excess of that
of Tenant at the Date of Lease or immediately prior to the Related Party
Transfer, whichever is greater, and (b) such Related Party Transferee agrees in
writing, for the benefit of Landlord, to assume all of Tenant’s obligations
under this Lease.  Related Party Transfers shall not be subject to the
provisions of (i) Section 12.02, (ii) the first sentence of Section 12.04, or
(iii) Section 12.05.

12.04.Procedures.  At least thirty (30) days prior to the effective date of any
Transfer (except to the extent prohibited or restricted by applicable securities
laws or regulations, in which event as soon as permitted under such applicable
securities laws or regulations), Tenant shall give Landlord in writing the
details of the proposed Transfer, including:  (i) the name, business, and
financial condition (including the most recent annual and quarterly financial
statements, in form and content reasonably acceptable to Landlord) of the
prospective Transferee, (ii) a true and complete copy of the proposed instrument
containing all of the terms and conditions of such

53



--------------------------------------------------------------------------------

 

Transfer, (iii) a written agreement of the prospective Transferee, in form and
content reasonably acceptable to Landlord, agreeing with Landlord to perform and
observe all of the terms, covenants, and conditions of this Lease undertaken by
such Transferee, and (iv) any other information Landlord reasonably
requires.  Tenant shall pay to Landlord, as Additional Rent, Landlord’s
reasonable attorneys’ fees in reviewing any Transfer, up to $3,500 per Transfer
or proposed Transfer.  Tenant shall provide Landlord with a true and correct
copy of the instrument effecting the Transfer on or before the date that it
takes effect, except that with respect to a Related Party Tenant Transfer,
Tenant shall, within fifteen (15) days after the Related Party Transfer, deliver
to Landlord evidence of merger or such other evidence as is reasonably
satisfactory to Landlord that such Related Party Transfer has occurred.

12.05.Excess Rents.  If the consideration, rent, or other amounts payable to
Tenant under any sublease, license, or other occupancy arrangement
(collectively, a “Sublease”), exclusive of reasonable and customary amounts
separately charged by Tenant to an occupant under such Sublease for services to
be provided by Tenant or the sharing or use of Tenant’s furniture, fixtures and
equipment, exceed the sum of (1) Rent and other charges to be paid hereunder
(which amounts shall be pro-rated based on the floor area intended to be subject
to such Sublease), and (2) Tenant’s Expenses (which shall be (a) pro-rated based
on the floor area intended to be subject to such Sublease, and (ii) amortized
over the fixed term of the Sublease in question), then Tenant shall pay to
Landlord, as Additional Rent, one-half (1/2) of the amount of such excess when
and as received by Tenant.  “Tenant’s Expenses” shall mean, collectively, (i)
the necessary and reasonable expenses incurred by Tenant in good faith to third
parties in connection with such Sublease on account of brokerage, legal, design,
and demising and leasehold improvement costs in the portion of the Premises
affected by, and specifically in connection with, such Sublease, and (iii) the
unamortized out of pocket cost to Tenant of previously constructing Tenant Work
in the Premises (or in the portion of the Premises to be subject to such
Sublease, as the case may be) and in either case with respect to the Initial
Tenant Work, only the portion of the cost thereof paid out of pocket by Tenant,
and not the portion of the cost thereof covered by Landlord’s Allowance pursuant
to the Work Letter, shall be included as an “out of pocket cost to Tenant” for
purposes of this calculation, with such amortization to be calculated on a
straight line basis over the remaining Initial Term of the Lease as of the date
such expense was incurred by Tenant.  There shall be included in the calculation
to be performed pursuant to the first sentence of this section any lump-sum
payment or periodic payments made to Tenant for the purchase of so-called
leasehold improvements, but all lump-sum or periodic payments made to Tenant on
account of the leasing or mere use of Tenant’s equipment by the Transferee under
such Sublease shall be excluded from such calculation.  The provisions of this
Section 12.05 shall not apply to Related Party Transfers.

12.06.No Release.  Notwithstanding any Transfer and whether or not the same is a
Related Party Transfer or is consented to, the liability of Tenant to Landlord
shall remain direct and primary, to the extent that Tenant still exists as a
separate entity after a Related Party Transfer.  Any Transferee of all or
substantially all of Tenant’s interest in the Premises, including any such
Transferee under a Related Party Transfer, shall be jointly and severally liable
with Tenant (to the extent that Tenant still exists as a separate entity after a
Related Party Transfer) to Landlord for the performance of all of Tenant’s
covenants under this Lease; and such Transferee shall upon written request from
Landlord execute and deliver such instruments as Landlord reasonably requests in
confirmation thereof (and agrees that its failure to do so shall be a
default).  During any period when there exists an Event of Default by Tenant
which is then continuing, Tenant hereby

54



--------------------------------------------------------------------------------

 

irrevocably authorizes Landlord to collect Rent and other charges from any
Transferee (and upon notice from Landlord any Transferee shall pay directly to
Landlord) and apply the net amount collected to the Rent and other charges
reserved under this Lease.  No Transfer shall be deemed a waiver of the
provisions of this Section, or the acceptance of the Transferee as a tenant, or
a release of Tenant from direct and primary liability for the performance of all
of the covenants of this Lease.  The consent by Landlord to any Transfer shall
not relieve Tenant or any Transferee from the obligation of obtaining the
express consent of Landlord to any modification of such Transfer or a further
Transfer by Tenant or such Transferee.  Notwithstanding anything to the contrary
in the documents effecting the Transfer, Landlord’s consent shall not alter in
any manner whatsoever the terms of this Lease, to which any Transfer at all
times shall be subject and subordinate.  The breach by Tenant or any Transferee
of any provision of this Article shall be a default for which there is no cure
period.

ARTICLE 13:

EVENTS OF DEFAULT AND REMEDIES

13.01.Events of Default.  In the event that:

 

(A)

Tenant shall default in the payment of any Base Rent, Additional Rent or other
sum payable under this Lease, when and as the same shall become due and payable
hereunder, and such default shall continue for a period of seven (7) days after
Landlord gives Tenant notice that such payment was not paid when due; provided,
however, that after Landlord has given two (2) notices to Tenant of a failure to
timely pay a recurring monthly charge (such as Basic Rent, Operating Costs or
utility charges, regardless of whether the amount of such charge may vary from
month to month), then for a period of twelve (12) months from the date of such
second notice Tenant shall not be entitled to any notice of a further default in
the payment of any recurring monthly charge (whether of the same or a different
monetary obligation of Tenant hereunder) and Tenant’s failure at any time during
such 12-month period to make any such payment within seven (7) days after the
date on which such payment is due hereunder shall constitute an Event of Default
without the necessity of any notice; or

 

(B)

Tenant shall (i) abandon or vacate for not less than three (3) consecutive
months all or substantially all of the Premises and not pay Rent as and when due
hereunder, or (ii) make any Transfer in violation of this Lease; or (iii) fail
to (a) maintain all insurance as required hereunder, or (b) provide Landlord
with the certificates of insurance required pursuant to Article 8 above, or (c)
restore or replenish the amount of the Security Deposit following a draw by
Landlord upon, or application by Landlord of all or any portion of, the Security
Deposit, as required by Article 14 below, or (d) provide Landlord with an
estoppel certificate as required by Section 15.04 below within five (5) Business
Days of a second request therefor; or

 

(C)

Tenant shall file a voluntary petition in bankruptcy or shall be adjudicated a
bankrupt or insolvent; or shall file any petition or answer seeking any
reorganization, arrangement, composition, liquidation, dissolution or similar
relief under any present or future federal, state or other statute, law or
regulation relating to bankruptcy, insolvency or other relief for debtors; or
shall seek, or consent to, or

55



--------------------------------------------------------------------------------

 

 

acquiesce in the appointment of any trustee, receiver or liquidator of Tenant;
or shall make any general assignment for the benefit of creditors; or

 

(D)

any court enters an order, judgment or decree approving a petition filed against
Tenant seeking any reorganization, arrangement, composition, liquidation,
dissolution or similar relief under any present or future federal, state or
other statute, law or regulation relating to bankruptcy, insolvency or other
relief for debtors, or for the appointment of a receiver, and such order,
judgment or decree shall remain unvacated or unstayed for an aggregate of ninety
(90) days; or

 

(E)

any representation or warranty made by Tenant herein is untrue in any material
respect when made; or

 

(F)

Tenant shall default in the observance or performance of any of Tenant’s
covenants, agreements or obligations hereunder, other than those referred to in
the foregoing clauses (A)-(E), and such default shall not be corrected within
the cure period expressly provided in this Lease therefor (and if no cure period
is expressly provided, then for thirty (30) days after notice is given,
provided, however that such period shall be reasonably extended in the case of a
non-monetary default that cannot be cured within such 30-day period through the
use of diligent efforts but only if the default can be cured and Tenant begins
such cure within such 30-day period and thereafter diligently prosecutes such
sure continuously to completion);

then, and in any such case, Landlord and its agents lawfully may, in addition to
any remedies for any preceding breach, immediately or at any time thereafter
without demand or notice and with or without process of law, enter upon any part
of the Premises in the name of the whole or mail or deliver a notice of
termination of the Term of this Lease addressed to Tenant at the Premises or any
other address herein, and thereby terminate the Term and repossess the Premises
as of Landlord’s former estate.  Any default by Tenant continuing beyond
applicable notice and cure periods by is referred to herein as an “Event of
Default”.  Tenant waives any statutory notice to quit and equitable rights in
the nature of further cure or redemption, and Tenant agrees that upon Landlord’s
termination of this Lease, Landlord shall be entitled to re-entry and possession
in accordance with the terms hereof.  Tenant agrees that a notice by Landlord
alleging any default shall, at Landlord’s option (the exercise of such option
shall be indicated by the inclusion of the words “notice to quit” in such
notice), constitute a statutory notice to quit.  If Landlord exercises its
option to designate a notice of default hereunder as a statutory notice to quit,
any grace periods provided for herein shall run concurrently with any statutory
notice periods.  Tenant further agrees that it shall not interpose any
counterclaim or set-off in any summary proceeding or in any action based in
whole or in part on non-payment of Rent other than mandatory counterclaims.

Upon such entry or mailing the Term shall terminate, all executory rights of
Tenant and all obligations of Landlord will immediately cease, and Landlord may
expel Tenant and all persons claiming under Tenant and remove their effects
without any trespass and without prejudice to any remedies for arrears of Rent
or prior breach; and Tenant waives all statutory and equitable rights to its
leasehold (including rights in the nature of further cure or redemption, if
any).  If Landlord engages attorneys in connection with any failure to perform
by Tenant hereunder, Tenant shall reimburse Landlord within ten (10) days of
demand, as Additional Rent, for the reasonable fees of

56



--------------------------------------------------------------------------------

 

such attorneys.  Without implying that other provisions do not survive, the
provisions of this Article shall survive the expiration of the Term or the
earlier termination of this Lease.

Rent forgiveness, allowances for (and/or Landlord expenses in designing and
constructing) the Initial Tenant Work to ready the Premises for Tenant’s
occupancy and the like, if any, have been agreed to by Landlord as inducements
for Tenant faithfully to perform all of its obligations hereunder for the entire
Term.  For all purposes, upon the occurrence of any Event of Default, any such
inducements shall be deemed void as of the date hereof as though such had never
been included, and the unamortized amounts (or value) thereof as of the date of
such Event of Default (based on straight line amortization of such amounts (or
value), with interest thereon per annum at the Default Rate, over what would
otherwise have constituted the Term of this Lease) will be deemed to be
Additional Rent then immediately due.  The foregoing will occur automatically
without any further notice by Landlord, whether or not the Term is then or
thereafter terminated.

Subject to the provisions of this Article 13, Tenant shall indemnify Landlord
against all loss of Rent and other costs, expenses, loss and damages that
Landlord may incur during what would otherwise have constituted the balance of
the Term by reason of the termination of this Lease for Tenant’s Event of
Default hereunder.  Without limiting the generality of the foregoing, Tenant
shall reimburse Landlord for all expenses incurred by Landlord arising out of
such termination, including all costs incurred in collecting amounts due from
Tenant under this Lease (including reasonable attorneys’ fees, costs of
litigation and the like); all expenses incurred by Landlord in good faith in
attempting to relet the Premises or parts thereof (including advertisements,
brokerage commissions, tenant allowances, costs of preparing space, and the
like) during the period that would have constituted the Term hereof but for the
termination by Landlord; and all other expenditures by Landlord arising out of
or resulting from the termination.  The reimbursement from Tenant shall be due
and payable immediately from time to time upon notice from Landlord that an
expense has been incurred, without regard to whether the expense was incurred
before or after the termination of this Lease.

13.02.Remedies for Default.

13.02(a) Reletting Expenses Damages.  If this Lease is terminated for Tenant’s
Event of Default, Tenant covenants, as an additional cumulative obligation after
such termination, to pay on demand by Landlord all of Landlord’s reasonable
costs, including reasonable attorneys’ fees and costs, related to Tenant’s
default and in collecting amounts due, and all reasonable expenses in connection
with reletting, including tenant inducements to new tenants, brokerage
commissions, fees for legal services, expenses of preparing the Premises for
reletting and the like, as provided in Section 13.01, together with an
administrative charge of ten (10%) percent of all the foregoing costs
(“Reletting Expenses”).  It is agreed that Landlord may (i) relet the Premises
or part or parts thereof for a term or terms that may be equal to, less than or
exceed the period that would otherwise have constituted the balance of the Term,
and may grant such tenant inducements, including free rent, as Landlord in its
sole discretion considers advisable, and (ii) make such alterations to the
Premises as Landlord in its sole discretion considers advisable, and no failure
to relet or to collect rent under any reletting shall operate to reduce Tenant’s
liability.  Landlord agrees to make commercially reasonable efforts to mitigate
its damages following the termination of this Lease by reason of the occurrence
of an Event of Default hereunder, provided that such efforts shall be

57



--------------------------------------------------------------------------------

 

subject to Landlord’s reasonable objectives of developing its property in a
harmonious manner with appropriate mixes of tenants, uses, floor areas, terms
and the like.

13.02(b) Termination Damages.  If this Lease is terminated for Tenant’s Event of
Default, then unless and until Landlord elects lump sum liquidated damages
described in the next paragraph, Tenant covenants, as an additional, cumulative
obligation after any such termination, to pay punctually to Landlord all the
sums and perform all of its obligations hereunder at the same time and in the
same manner as if this Lease had not been terminated.  In calculating such
amounts, Tenant will be credited with the net proceeds of any rent then actually
received by Landlord from a re-letting of the Premises after deducting all Rent
due as of such date and Reletting Expenses that have not then been paid by
Tenant, provided that Tenant shall never be entitled to receive any portion of
the re-letting proceeds, even if the same exceed the Rent originally due
hereunder.

13.02(c) Lump Sum Liquidated Damages.  If this Lease is terminated for Tenant’s
Event of Default, Tenant covenants, as an additional, cumulative obligation
after any such termination, to pay forthwith to Landlord at Landlord’s election
made by written notice at any time after termination, as liquidated damages, a
single lump sum payment equal to the sum of (i) all sums then due and owing from
Tenant to Landlord at the time of such election, plus (ii) either, as Landlord
elects, (A) the excess of the present value of all of the Rent reserved for the
residue of the Term (with Additional Rent deemed to increase five (5%) percent
in each year on a non-compounding basis) over the present value of the aggregate
Fair Market Rent and Additional Rent payable on account of the Premises during
such period, which Fair Market Rent shall be reduced by reasonable projections
of vacancies and by Landlord’s Reletting Expenses described above to the extent
not theretofore paid to Landlord, or (B) an amount equal to the sum of all of
the Rent and other sums due under the Lease with respect to the 12-month period
next following the date of termination.  The Federal Reserve discount rate (or
equivalent) shall be used in calculating such present values under clause
(ii)(A).  From and after the date on which Tenant pays to Landlord in full the
amount elected by Landlord pursuant to clause (ii) of this subsection (c), no
further damages shall accrue pursuant to the preceding Section 13.02(b), but
Tenant shall nonetheless remain liable for all damages accruing under Section
13.02(b) prior to such date.

13.02(d) Remedies Cumulative; Late Performance.  The remedies to which Landlord
may resort under this Lease, and all other rights and remedies of Landlord, are
cumulative (except as otherwise expressly provided in the preceding subsection
(c)), and any two or more may be exercised at the same time.  Nothing in this
Lease shall limit the right of Landlord to prove and obtain in proceedings for
bankruptcy or insolvency an amount equal to the maximum allowed by any statute
or rule of law in effect at the time; and Tenant agrees that the fair value for
occupancy of all or any part of the Premises at all times shall never be less
than the Base Rent and all Additional Rent payable from time to time.  Tenant
shall also indemnify and hold Landlord harmless in the manner provided elsewhere
herein if Landlord shall become or be made a party to any claim or action (a)
instituted by Tenant against any third party, or by any third party against
Tenant, or by or against any person claiming by, through or under Tenant,
subject to Section 8.03 and Section 9.02; (b) for foreclosure of any lien for
labor or material furnished to or for Tenant or such other person; (c) otherwise
arising out of or resulting from any act or transaction of Tenant constituting
an Event of Default, subject to Section 8.03 and Section 9.02; or (d) necessary
to protect Landlord’s interest under this Lease in a bankruptcy proceeding, or
other proceeding under Title 11 of the United States Code, as amended.

58



--------------------------------------------------------------------------------

 

13.02(e) Landlord’s Curing.  If Tenant fails to perform any covenant within the
applicable cure period (if any), then Landlord at its option may (without
waiving any right or remedy for Tenant’s nonperformance) at any time thereafter
perform the covenant for the account of Tenant.  Tenant shall upon demand
reimburse, as Additional Rent, Landlord’s cost (including reasonable attorneys’
fees) of so performing, together with an administrative charge equal to ten
percent (10%) of such cost (“Administrative Charge”) on demand as Additional
Rent.  Notwithstanding any other provision concerning cure periods, Landlord may
cure any non-performance for the account of Tenant after such notice to Tenant,
if any, as is reasonable under the circumstances if curing prior to the
expiration of the applicable cure period is reasonably necessary to prevent
likely damage to the Premises or the Property or possible injury to persons, or
to protect Landlord’s interest in the Premises or the Property.

ARTICLE 14:

SECURITY DEPOSIT

Upon the execution of this Lease, Tenant shall deposit with Landlord the
Security Deposit, either in the form of cash (“Cash Security”) or in the form of
a Letter of Credit as described in this Section (the “Letter of Credit”), as
security for the punctual performance of each and every obligation of Tenant
under this Lease.  In no event shall the Security Deposit be deemed to be a
prepayment of Rent nor shall it be considered a measure of liquidated
damages.  Landlord may commingle any Cash Security with Landlord’s other funds,
and no interest shall be due thereon.

If Tenant elects to deliver the Security Deposit in the form of a Letter of
Credit, the Letter of Credit shall be an irrevocable standby letter of credit,
which Letter of Credit shall be substantially in the form of Exhibit M attached
hereto or otherwise in form and content satisfactory to Landlord in its sole
discretion, and issued by a commercial bank satisfactory to Landlord in its sole
discretion (Landlord hereby acknowledging that Silicon Valley Bank is
satisfactory).  The Letter of Credit shall provide that it may be drawn upon in
Boston, Massachusetts or via facsimile drawing (i) in part or in whole, upon the
presentation of a sight draft accompanied by a certificate signed by a
representative of Landlord, setting forth the amount due to Landlord by reason
of the occurrence of an Event of Default by Tenant hereunder, or (ii) in whole,
upon the presentation of a sight draft accompanied by a certificate signed by a
representative of Landlord, stating that (a) such Letter of Credit will expire
within thirty (30) days of such certificate, and (b) Tenant has not deposited a
substitute Letter of Credit in the form, amount and issued by a bank as required
by this Section.  Any payment drawn by Landlord under the Letter of Credit
pursuant to clause (ii) of the preceding sentence shall be held by Landlord as
Cash Security pursuant to the provisions of this Article.  Landlord may
commingle any Cash Security with Landlord’s other funds, and no interest shall
be due thereon.  The Letter of Credit shall remain in full force and effect for
a period of at least one hundred twenty (120) days beyond the expiration of the
Term.  Tenant shall deposit the original Letter of Credit with Landlord and
shall keep the Letter of Credit in full force and in compliance with the
provisions of this Lease throughout the Term.

Landlord may apply any Cash Security, or may draw in full or in part upon the
Letter of Credit and apply the cash proceeds thereof, towards remedying any
Event of Default by Tenant and/or damages sustained by Landlord as a result
thereof.  In the event that Landlord so draws upon and applies or retains any
portion or all of the proceeds of the Letter of Credit, or so applies all or any
portion of the Cash Security, Tenant shall pay to Landlord, as Additional Rent,
the amount so expended by Landlord (or shall deliver an amendment to the Letter
of Credit increasing

59



--------------------------------------------------------------------------------

 

the amount of the Letter of Credit by the amount so drawn by Landlord) within
three (3) Business Days of notice given by Landlord so that at all times
(subject to the 3-Business Day grace period herein referenced) Landlord shall be
entitled to draw down upon the full aggregate amount of the Letter of Credit or
hold the full Cash Security, or some combination thereof.  Notwithstanding
anything contained in this Lease to the contrary, any failure of Tenant to
restore any amount drawn under the Letter of Credit or expended from the Cash
Security within the time and manner specified in this Section shall immediately
constitute an Event of Default hereunder (without the necessity of any
additional notice or the passage of any additional time) and entitle Landlord to
immediately draw down the Letter of Credit then in force or effect and Landlord
shall retain such cash amounts as Cash Security pursuant to the provisions of
this Section.  Tenant shall be solely responsible for the payment of all costs
associated with obtaining, replacing (as necessary), transferring, extending and
maintaining the Letter of Credit in accordance with the terms of this
Section.  The drawing upon the Letter of Credit and application of all or any
part of the Cash Security to any Event of Default of Tenant under this Lease
shall not deprive Landlord of any other rights or remedies Landlord may have,
nor shall such application by Landlord constitute a waiver by Landlord.  In
addition, in the event of a termination based upon an Event of Default of Tenant
under this Lease, or a rejection of the Lease pursuant to the provisions of the
Federal Bankruptcy Code, Landlord shall have the right to draw upon the Letter
of Credit or apply the Cash Security (from time to time, if necessary) to cover
up to the full amount of damages and other amounts due from Tenant to Landlord
under the Lease.  Any amounts so applied shall, at Landlord’s election, be
applied first to any unpaid Rent and other charges which were due prior to the
filing of the petition for protection under the Federal Bankruptcy Code.

Landlord shall assign the Security Deposit to any purchaser of the Building, and
thereafter Landlord shall have no further responsibility therefor.  Upon request
of Landlord or any such purchaser of the Building, Tenant shall, at its expense,
cooperate with Landlord in obtaining an amendment to or replacement of any
Letter of Credit which Landlord is then holding so that the amended or new
Letter of Credit reflects the name of the new owner of the Building.

Within one hundred twenty (120) days after the expiration of the Term or the
earlier termination of this Lease, Landlord shall inspect the Premises, make
such draw upon the Letter of Credit or apply all or any portion of the Cash
Security as may be required to cure any Event of Default by Tenant hereunder or
to make payment on account of damages suffered by Landlord, and, if no Event of
Default is then continuing, Landlord shall redeliver the original Letter of
Credit (as may have previously been drawn on by Tenant) or pay the balance of
the Cash Security, as the case may be, to Tenant within such 120-day period.

Notwithstanding the foregoing, provided that no monetary Event of Default on the
part of Tenant has occurred prior to, and no non-monetary Event of Default has
occurred and is continuing as of, the third (3rd) anniversary of the Term
Commencement Date, Landlord agrees to accept a reduction in the amount of the
Security Deposit, effective as of the next Business Day thereafter, to the
amount of Three Hundred Seventy-Eight Thousand Nine Hundred Forty-One
($378,941.00) Dollars.  If Landlord is then holding the Security Deposit in the
form of a Letter of Credit, such reduction in the Letter of Credit shall be
accomplished by Tenant providing Landlord with a substitute Letter of Credit in
the reduced amount in exchange for the existing Letter of Credit which Landlord
is then holding, or by an amendment to the existing Letter of Credit then held
by Landlord, in form and substance reasonably acceptable to Landlord, which is
accepted by Landlord

60



--------------------------------------------------------------------------------

 

in writing.  Landlord agrees to cooperate with Tenant, at no cost or expense to
Landlord, in effectuating such replacement or amended Letter of Credit.  If
Tenant does not satisfy the requirements for a reduction in the amount of the
Security Deposit as specified above, then Tenant shall be deemed to have
irrevocably forfeited its right to any reduction in the amount of the Security
Deposit.

ARTICLE 15:

PROTECTION OF LENDERS/GROUND LANDLORD

15.01.Subordination and Superiority of Lease.  Tenant agrees that this Lease and
the rights of Tenant hereunder will be subject and subordinate to the lien of
the holder of any existing or future mortgage, and to the rights of any lessor
under any ground or improvements lease of the Building (all mortgages and ground
or improvements leases of any priority are collectively referred to in this
Lease as “mortgage”, and the holder or lessor thereof from time to time as a
“mortgagee”), and to all advances and interest thereunder and all modifications,
renewals, extensions, replacements and consolidations thereof, provided that
such mortgagee executes and delivers to Tenant a subordination, non-disturbance
and attornment agreement in the form attached hereto as Exhibit J or in such
other form as such mortgagee may request and as is reasonably acceptable to
Tenant.  Upon such attornment, this Lease shall continue in full force and
effect as a direct lease between the mortgagee and Tenant upon all of the terms,
conditions and covenants as are set forth in this Lease, except that the
mortgagee shall not be (i) liable in any way to Tenant for any act or omission,
neglect or default on the part of Landlord under this Lease except to the extent
to which Tenant previously notified such mortgagee in writing of such default
and such default continues during such mortgagee’s period of ownership; (ii)
responsible for any monies held by or on deposit with Landlord to the credit of
Tenant unless received by the mortgagee (it being agreed that Landlord shall
remain responsible for such monies until delivered to such mortgagee); (iii)
subject to any counterclaim or setoff that theretofore accrued to Tenant against
Landlord; (iv) bound by any amendment or modification of this Lease subsequent
to such mortgage or by any previous prepayment of Rent for more than one (1)
month, either of which was not approved in writing by the mortgagee (except that
such approval shall not be required with respect to any amendment to this Lease
that is ratifying the exercise by Tenant of any rights that Tenant has under
this Lease (e.g., rights of extension and expansion)); (v) liable to Tenant
beyond the mortgagee’s interest in the Property; or (vi) responsible for the
performance of any work to be done by Landlord under this Lease to render the
Premises ready for occupancy by Tenant.  Tenant agrees that any present or
future mortgagee (or any holder of a ground or improvements lease) may at its
option unilaterally elect to subordinate, in whole or in part and by instrument
in form and substance satisfactory to such mortgagee alone, the lien of its
mortgage (or the priority of its lease) to this Lease effective upon either
notice from such holder to Tenant in the same fashion as notices from Landlord
to Tenant are to be given hereunder or by the recording in the appropriate
registry of deeds of an instrument in which such holder subordinates its rights
under such mortgage or lease.

Tenant agrees that this Lease shall survive the merger of estates of ground (or
improvements) lessor and lessee.  Until a mortgagee forecloses Landlord’s equity
of redemption (or terminates or succeeds to a new lease in the case of a ground
or improvements lease), no mortgagee shall be liable for failure to perform any
of Landlord’s obligations (and such mortgagee shall thereafter be liable only
after it succeeds to and holds Landlord’s interest and then only as limited
herein).

61



--------------------------------------------------------------------------------

 

In the event Tenant alleges that Landlord is in default under any of Landlord’s
obligations under this Lease, Tenant agrees to give the holder of any mortgage,
by certified mail, a copy of any notice of default that is served upon Landlord,
provided that prior to such notice, Tenant has been notified in writing (whether
by way of notice of an assignment of lease, request to execute an estoppel
letter, or otherwise) of the address of any such holder.  Tenant further agrees
that if Landlord shall have failed to cure such default within the time provided
in Section 16.02 below or such additional time as may be provided in such notice
to Landlord, such holder shall have thirty (30) days after the last date on
which Landlord could have cured such default within which such holder will be
permitted to cure such default.  If such default cannot be cured within such
30-day period, then such holder shall have such additional time as may be
necessary to cure such default, if within such 30-day period such holder has
commenced and is diligently pursuing the remedies necessary to effect such cure
(including, but not limited to, commencement of foreclosure proceedings, if
necessary, to effect such cure).  The agreements in this Lease with respect to
the rights and powers of a mortgagee constitute a continuing offer to any person
that may be accepted by taking a mortgage (or entering into a ground or
improvements lease) of the Premises.

If, in connection with obtaining financing for the Property or any portion
thereof, a bank, insurance company, pension trust or other institutional lender
shall request reasonable modifications to this Lease as a condition to such
financing, Tenant will not unreasonably withhold, delay or condition its consent
thereto, provided that such modifications do not materially increase the
obligations of Tenant hereunder or materially adversely affect the leasehold
interest hereby created or Tenant’s rights hereunder.

15.02.Rent Assignment.  If at any time and from time to time, Landlord assigns
this Lease or the Rent payable hereunder to the holder of any mortgage on the
Premises or the Property, or to any other party for the purpose of securing
financing (the holder of any such mortgage and any other such financing party
are referred to herein as the “Financing Party”), whether such assignment is
conditional in nature or otherwise, the following provisions shall apply:

 

(A)

Except as set forth in clause (B) below, such assignment to the Financing Party
shall not be deemed an assumption by the Financing Party of any obligations of
Landlord hereunder unless such Financing Party shall, by written notice to
Tenant specifically otherwise, elect;

 

(B)

The Financing Party shall be treated as having assumed Landlord’s obligations
hereunder (subject to Section 15.01) only upon foreclosure of its mortgage (or
voluntary conveyance by deed in lieu thereof); and

 

(C)

Subject to Section 15.01 and Section 15.02, the Financing Party shall be
responsible for only such breaches under the Lease by Landlord that occur during
the period of ownership by the Financing Party after such foreclosure (or by
conveyance by deed in lieu thereof) as aforesaid, except to the extent to which
Tenant previously notified the Financing Party in writing of such breach on the
part of Landlord and such breach continues during such Financing Party’s period
of ownership.

Tenant hereby agrees to enter into such reasonable agreements or instruments as
may, from time to time, be requested by Landlord in confirmation of the
foregoing.

62



--------------------------------------------------------------------------------

 

15.03.Other Instruments.  The provisions of this Article shall be
self-operative; nevertheless, Tenant agrees to execute, acknowledge and deliver
any subordination, attornment or priority agreements or other instruments
conforming to the provisions of this Lease from time to time reasonably
requested by Landlord or any mortgagee or prospective mortgagee.  Tenant hereby
irrevocably constitutes and appoints Landlord or any such mortgagee, acting
singly, Tenant’s attorney-in-fact to execute and deliver any such certificate or
instrument for, on behalf and in the name of Tenant, but only if Tenant fails to
execute, acknowledge and deliver any such certificate or instrument within
fifteen (15) days after Landlord or such mortgagee has made written request
therefor.  Without limitation, where Tenant in this Lease indemnifies or
otherwise covenants for the benefit of mortgagees, such agreements are for the
benefit of mortgagees as third-party beneficiaries; and at the request of
Landlord, Tenant from time to time will confirm such matters directly with such
mortgagee.

15.04.Estoppel Certificates.  Within ten (10) Business Days after the written
request of Landlord, Tenant shall execute, acknowledge and deliver to Landlord a
written statement in the form attached hereto as Exhibit K or in such other form
as may be reasonably requested by Landlord, certifying (i) that none of the
terms or provisions of this Lease have been changed (or if they have been
changed, stating how); (ii) that this Lease has not been canceled or terminated
and is in full force and effect; (iii) the last date of payment of Base Rent and
other charges and the time period covered; (iv) to the best of Tenant’s
knowledge, that Landlord is not in default under this Lease (or if in default,
describing it in reasonable detail); and (v) such other information with respect
to Tenant as Landlord may reasonably request or which any prospective purchaser
or encumbrancer of the Property may reasonably require.  Landlord may deliver
any such statement by Tenant to any prospective purchaser or encumbrancer, which
parties may rely conclusively upon such statement as true and correct.  If
Tenant does not deliver such statement to Landlord within such 10-Business Day
period, Landlord, and any such prospective purchaser or encumbrancer, may
conclusively presume and rely upon the following facts:  (i) that the terms and
provisions of this Lease have not been changed except as represented by
Landlord; (ii) that this Lease has not been canceled or terminated and is in
full force and effect, except as otherwise represented by Landlord; (iii) that
not more than one (1) month’s Base Rent or other charges have been paid in
advance; and (iv) that Landlord is not in default under this Lease.

Within ten (10) Business Days after the written request of Tenant, Landlord
shall execute, acknowledge and deliver to Tenant a written statement in such
form as may be reasonably requested by Tenant, certifying (i) that none of the
terms or provisions of this Lease have been changed (or if they have been
changed, stating how); (ii) that this Lease has not been canceled or terminated
and is in full force and effect; (iii) the last date of payment of Base Rent and
other charges and the time period covered; (iv) to the best of Landlord’s
knowledge, that Tenant is not in default under this Lease (or if in default,
describing it in reasonable detail); and (v) such other information with respect
to Landlord as Tenant may reasonably request or which any prospective
encumbrancer of the Tenant’s equipment or personal property in accordance with
the provisions of Section 12.01 may reasonably require.  Tenant may deliver any
such statement by Landlord to any such prospective encumbrancer, which parties
may rely conclusively upon such statement as true and correct.

15.05.Financial Condition.  Tenant, within ten (10) Business Days after request
from Landlord from time to time, but in no event more than twice per 12-month
period, shall deliver to

63



--------------------------------------------------------------------------------

 

Landlord Tenant’s annual audited financial statements for the latest available
two (2) fiscal years, including the most recent fiscal year prior to Landlord’s
request, and quarterly financial statements certified in writing by Tenant’s
chief financial officer or corporate treasurer.  Landlord may deliver such
financial statements to its mortgagees and lenders and prospective mortgagees,
lenders, and purchasers.  Tenant represents and warrants to Landlord that each
such financial statement shall be true and accurate as of the date of such
statements.  Except for publicly available information, financial statements
shall be kept confidential, and Landlord and any parties to whom Landlord
provides such statements shall enter into reasonable confidentiality agreements
with Tenant, in form reasonably acceptable to both Landlord and Tenant, prior to
Tenant’s delivery of such financial statements.  Notwithstanding anything to the
contrary contained in this Lease, the filing by Tenant of financial statements
with the Securities and Exchange Commission (or a successor agency), which
financial statements are available to the general public, shall be deemed to
satisfy the requirements of this Lease for Tenant to provide financial
statements or make representations with respect thereto.

ARTICLE 16:

MISCELLANEOUS PROVISIONS

16.01.Landlord’s Consent Fees.  In addition to fees and expenses in connection
with Tenant Work as described in Section 10.05 above, Tenant shall pay
Landlord’s reasonable out of pocket fees and expenses, including legal,
engineering and other consultants’ fees and expenses, incurred in connection
with Tenant’s request for Landlord’s consent under Article 12 or in connection
with any other request by Tenant for Landlord’s consent or approval under this
Lease.

16.02.Landlord’s Default.  Landlord shall in no event be in default in the
performance of any of Landlord’s obligations under this Lease unless and until
Landlord shall have failed to perform such obligation within thirty (30) days
after notice by Tenant to Landlord (“Tenant’s Default Notice”) specifying the
manner in which Landlord has failed to perform any such obligation (provided
that if correction of any such matter reasonably requires longer than thirty
(30) days and Landlord so notifies Tenant within thirty (30) days after such
Tenant’s Default Notice is given, Landlord shall be allowed such longer period,
but only if cure is begun within such 30-day period and thereafter diligently
prosecuted to completion).  In the event of any default by Landlord hereunder,
Tenant shall have no right to perform such Landlord obligation and recover from
Landlord any costs so incurred, or (except as expressly otherwise provided in
Section 6.03 above) to abate or withhold Rent, but Tenant shall have the right,
in the event of a default by Landlord hereunder, to commence and to prosecute an
independent proceeding against Landlord for the recovery of damages or for
equitable relief.  This Lease shall be construed as though Landlord’s and
Tenant’s covenants contained herein are independent and not dependent, and
Tenant hereby waives the benefit of any statute or judicial law to the
contrary.  In no event shall Landlord ever be liable to Tenant for any indirect,
special, consequential, or punitive damages.

16.03.Quiet Enjoyment.  Landlord agrees that, so long as no Event of Default has
occurred and is then continuing under this Lease, Tenant shall peaceably and
quietly hold, occupy and enjoy the Premises during the Term of this Lease
without disturbance by Landlord or by any person claiming through or under
Landlord, subject to the terms of this Lease and any encumbrances of record.

64



--------------------------------------------------------------------------------

 

16.04.Interpretation.  In any provision relating to the conduct, acts or
omissions of Tenant, the term “Tenant” includes Tenant’s agents, employees,
contractors, invitees, or successors.  In any provision relating to the conduct,
acts or omissions of Landlord, the term “Landlord” includes Landlord’s agents,
employees, contractors, invitees, or successors; provided, however, that neither
the foregoing nor any reference in this Lease to “invitees” of Landlord shall be
construed so as to include Tenant or any other tenant or occupant of any portion
of the Property or any of their respective employees, agents, contractors or
invitees.

16.05.Notices.  All notices, requests and other communications required under
this Lease shall be in writing, addressed as specified in Article 1, and shall
(unless otherwise expressly provided in this Lease) be (i) personally delivered,
or (ii) sent by certified mail, return receipt requested, postage prepaid, or
(iii) delivered by a national overnight delivery service that maintains delivery
records.  Any notice so addressed shall be effective upon the earlier of (a)
actual receipt, or (b) first tender for delivery by the United States Postal
Service or a national overnight courier (provided that such first tender occurs
on a Business Day), or (c) on the third Business Day following the day of
mailing if so mailed by certified mail, return receipt requested.  Either party
may change its notice address upon written notice to the other party.  Whenever
oral notice is expressly permitted to be provided by either party pursuant to
the provisions of this Lease, such notice shall only be valid and effective if
such party uses all reasonable efforts to provide confirmatory written notice to
the other party within twenty-four (24) hours of the giving of such oral notice.

16.06.No Recordation.  Tenant shall not record this Lease or any portion(s)
hereof, and immediately upon any such recording this Lease shall automatically
(and without the necessity of any notice from or action by Landlord)
terminate.  Notwithstanding the foregoing, Landlord and Tenant agree to execute
herewith a Notice of Lease in the form attached hereto as Exhibit L, which shall
be recorded with the appropriate Registry of Deeds, and agree to execute, upon
termination of this Lease for whatever cause, a Notice of Termination of Lease
in recordable form for recording with said Registry of Deeds.

16.07.Corporate Authority.  Each of Tenant and Landlord warrant and represent to
the other that (a) such party is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which such entity was organized;
(b) such party has the authority to own its property and to carry on its
business as contemplated under this Lease; (c) such party has duly executed and
delivered this Lease; and (d) the execution, delivery and performance by such
party of this Lease (i) are within the powers of such party, (ii) have been duly
authorized by all requisite action, (iii) will not violate any provision of law
or any order of any court or agency of government, or any agreement or other
instrument to which such party is a party or by which it or any of its property
is bound, and (iv) will not result in the imposition of any lien or charge on
any of such party’s property, except by the provisions of this Lease.  Each
party agrees that breach of the foregoing warranties and representations shall
at the other party’s election be a default under this Lease for which there
shall be no cure.  These warranties and representations shall survive the
expiration of the Term or the earlier termination of this Lease.  Upon execution
of this Lease, Tenant shall provide a board resolution or other entity vote
authorizing the execution of this Lease on behalf of Tenant and identifying the
person authorized to execute this Lease on behalf of Tenant, together with a
clerk’s or secretary’s certificate indicating that such authorized person has in
fact executed this Lease.

65



--------------------------------------------------------------------------------

 

16.08.Joint and Several Liability.  If more than one party signs this Lease as
Tenant, they shall be jointly and severally liable for all obligations of
Tenant.

16.09.Force Majeure.  If either party is delayed or hindered in or prevented
from the performance of any act required under this Lease to be performed by
such party by reason of (i) strikes, lockouts, or labor disputes not
attributable to the failure of the party claiming the benefit of a delay due to
“Force Majeure” or any of its contractors (of any tier) to perform their
obligations under any applicable labor contract or law; (ii) inability to obtain
labor or materials, or reasonable substitutes therefor; (iii) acts of God,
governmental action, condemnation, civil commotion, terrorism, riots,
insurrection, war, fire, or other casualty; (iv) trouble in obtaining fuel,
electricity, water, sewer, or telecommunication services or supplies from
sources from which they are usually obtained, provided the party experiencing
such trouble shall have used reasonable efforts to procure alternative sources;
or (v) other conditions similar to those hereinabove enumerated beyond the
reasonable control of the party obligated to perform (collectively, “Force
Majeure”), then performance of such act shall be excused for the period of the
delay, and the period for the performance of any such act shall be extended for
a period equivalent to the period of such delay.  Subject to the provisions of
the last sentence of this Section, in case either party is prevented or delayed
from diligent construction of improvements, making any repairs, alterations or
improvements, or furnishing any services or performing any other covenant or
duty to be performed on the part of such party by reason of any cause reasonably
beyond such party’s control, then notwithstanding any contrary provision of this
Lease, such party shall not be liable to the other party therefor nor shall
Tenant be entitled to any abatement or reduction of Rent by reason thereof
(except as expressly otherwise provided in Section 6.03(b)), nor shall the same
give rise to a claim in Tenant’s favor that such failure constitutes actual or
constructive, total or partial, eviction from the Premises.  In order to claim
the benefit of a delay due to “Force Majeure”, the party experiencing such event
or circumstance must (a) notify the other party within a reasonable time period
after such delay commences, and (b) use all reasonable and diligent efforts to
minimize the duration of such delay and the effect of the delay upon the
progress of construction of its respective work as described in this Work
Letter.  Nothing in this Section 16.09 shall excuse Tenant’s failure to make
payments under this Lease when due.

16.10.No Warranties; Limitation of Liability.

16.10(a) No Warranties.  Landlord and Tenant expressly agree that there are and
shall be no implied warranties of merchantability, habitability, suitability,
fitness for a particular purpose or of any other kind arising out of this Lease,
and there are no warranties which extend beyond those expressly set forth in
this Lease.

16.10(b) Limitation Of Liability.  Tenant agrees that Landlord shall be liable
only for breaches of its covenants occurring while it is owner of the Property;
provided, however, that if Landlord from time to time is lessee of the ground or
improvements constituting the Building, then Landlord’s period of ownership of
the Property shall be deemed to mean only that period while Landlord holds such
leasehold interest.  Upon any sale or transfer of the Building, the transferor
Landlord (including any mortgagee) shall be relieved of any liability or
obligation thereafter arising and Tenant shall look solely to the transferee
Landlord as aforesaid for satisfaction of such liability or obligation except
for defaults by Landlord prior to such transfer (for which the transferor
Landlord shall remain liable).  Tenant and each person acting under Tenant
agrees to

66



--------------------------------------------------------------------------------

 

look solely to Landlord’s interest from time to time in the Property for
satisfaction of any claim against Landlord.  No owner, trustee, beneficiary,
partner, member, manager, officer, director, agent, or employee of Landlord (or
of any mortgagee or any lender or ground or improvements lessor) nor any person
acting under any of them shall ever be personally or individually liable to
Tenant or any person claiming under or through Tenant for or on account of any
default by Landlord or failure by Landlord to perform any of its obligations
hereunder, or for or on account of any amount or obligations that may be or
become due under or in connection with this Lease or the Premises; nor shall it
or they ever be answerable or liable in any equitable judicial proceeding or
order beyond the extent of their interest in the Property.  No deficit capital
account of any member or partner of Landlord shall be deemed to be a liability
of such member or partner or an asset of Landlord.  Any lien obtained to enforce
any judgment against Landlord shall be subject and subordinate to any mortgage
encumbering the Property.  In no event shall Landlord or Tenant (or any such
persons) ever be liable to the other party, or anyone claiming through or on
behalf of such party, for any special, indirect, punitive or consequential
damages, including lost profits or revenues, except as otherwise provided in
Section 3.02 with respect to a holdover by Tenant.

No owner, trustee, beneficiary, partner, member, manager, officer, director,
shareholder, agent, or employee of Tenant nor any person acting under any of
them shall ever be personally or individually liable to Landlord or any person
claiming under or through Landlord for or on account of any default by Tenant or
failure by Tenant to perform any of its obligations hereunder, or for or on
account of any amount or obligations that may be or become due under or in
connection with this Lease or the Premises.

16.11.Brokers.  Landlord and Tenant represent and warrant to each other that the
parties named in Article 1 are the only agents, brokers, finders or other
parties with whom such party has dealt who may be entitled to any commission or
fee with respect to this Lease or the Premises or the Property.  Landlord shall
compensate Landlord’s Broker and Tenant’s Broker pursuant to a separate
agreement between Landlord and such Brokers.  Landlord and Tenant agree to
indemnify and hold the other harmless from any claim, demand, cost or liability,
including reasonable attorneys’ fees and expenses, asserted by any party other
than the parties named in Article 1 based upon dealings of that party with the
indemnifying party.  The provisions of this Section shall survive the expiration
of the Term or the earlier termination of this Lease.

16.12.No Waiver; Accord and Satisfaction.  No consent by Landlord or Tenant to
any act or omission that otherwise would be a default shall be construed to
permit other similar acts or omissions.  Neither party’s failure to seek redress
for violation or to insist upon the strict performance of any covenant, nor the
receipt by Landlord of Rent with knowledge of any breach of covenant, shall be
deemed a consent to or waiver of such breach.  No breach of covenant shall be
implied to have been waived unless such is in writing, signed by the party
benefiting from such covenant and delivered to the other party.  No acceptance
by Landlord of a lesser sum than the Rent due shall be deemed to be other than
on account of the earliest installment of such Rent; nor shall any endorsement
or statement on any check or in any letter accompanying any check or payment be
deemed an accord and satisfaction; and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such installment
or pursue any other right or remedy.  The acceptance by Landlord of any Rent
following the giving of any default and/or termination notice shall not be
deemed a waiver of such notice.  Tenant shall not interpose any counterclaim or
counterclaims in a summary proceeding or in any action based on nonpayment

67



--------------------------------------------------------------------------------

 

of Rent except to the extent that by failing to do so, Tenant will irrevocably
lose the right to assert such claim in an independent action.

16.13.Applicable Law and Construction.  This Lease may be executed in
counterparts, shall be construed as a sealed instrument, and shall be governed
exclusively by the provisions hereof and by the laws of The Commonwealth of
Massachusetts without regard to principles of choice of law or conflicts of
law.  A facsimile or electronic signature affixed to this Lease shall be
sufficient to prove the execution by a party.  The covenants of Landlord and
Tenant are independent, and such covenants shall be construed as such in
accordance with the laws of The Commonwealth of Massachusetts.  If any provision
of this Lease or the application thereof to any person or circumstance is for
any reason held to be invalid, the remainder of this Lease (or the remainder of
such provision) and the application thereof to other persons or circumstances
shall not be affected thereby.  Other than contemporaneous instruments executed
and delivered of even date, if any, this Lease contains all of the agreements
between Landlord and Tenant relating in any way to the Premises and supersedes
all prior agreements and dealings between them.  There are no oral agreements
between Landlord and Tenant relating to this Lease or the Premises.  This Lease
may be amended only by instrument in writing executed and delivered by both
Landlord and Tenant.  The provisions of this Lease shall bind Landlord and
Tenant and their respective successors and assigns, and shall inure to the
benefit of Landlord and its successors and assigns and of Tenant and its
permitted successors and assigns, subject to Article 12.  The titles are for
convenience only and shall not be considered a part of this Lease.  This Lease
shall not be construed more strictly against one party than against the other
merely by virtue of the fact that it may have been prepared primarily by counsel
for one of the parties, it being recognized that both Landlord and Tenant have
contributed substantially and materially to the preparation of this Lease.  If
Tenant is granted any extension or other option, to be effective the exercise
(and notice thereof) shall be unconditional; and if Tenant purports to condition
the exercise of any option or to vary its terms in any manner, then the option
granted shall be void and the purported exercise shall be ineffective.  Time is
of the essence of this Lease and each of its provisions.  The enumeration of
specific examples of a general provision shall not be construed as a limitation
of the general provision, and the term “including” shall be deemed to mean
“including, without limitation”.  As used in this Lease, the term “Business Day”
shall mean any day other than a Saturday, Sunday, or day on which commercial
banks in Boston, Massachusetts are authorized or required by law to remain
closed.  Unless a party’s approval or consent is required by the express terms
of this Lease to not be unreasonably withheld, conditioned or delayed, such
approval or consent may be withheld in the party’s sole discretion.  The
submission of a form of this Lease or any summary of its terms shall not
constitute an offer by Landlord to Tenant; but a leasehold shall only be created
and the parties bound when this Lease is executed and delivered by both Landlord
and Tenant and approved by the holder of any mortgage of the Premises having the
right to approve this Lease.  Nothing herein shall be construed as creating the
relationship between Landlord and Tenant of principal and agent or of partners
or joint venturers or any relationship other than landlord and tenant.  This
Lease and all consents, notices, approvals and all other related documents may
be reproduced by any party by any electronic means or by facsimile,
photographic, microfilm, microfiche or other reproduction process and the
originals may be destroyed; and each party agrees that any reproductions shall
be as admissible in evidence in any judicial or administrative proceeding as the
original itself (whether or not the original is in existence and whether or not
reproduction was made in the regular course of business), and that any further
reproduction of such reproduction shall likewise be admissible.  If any payment
in the nature of interest provided for in

68



--------------------------------------------------------------------------------

 

this Lease shall exceed the maximum interest permitted under controlling law, as
established by final judgment of a court, then such interest shall instead be at
the maximum permitted interest rate as established by such judgment.

16.14.Waiver of Trial by Jury; Venue; Prevailing Party.

(a)LANDLORD AND TENANT EACH HEREBY WAIVES TRIAL BY JURY IN ANY ACTION TO WHICH
THEY ARE PARTIES ARISING OUT OF OR RELATING TO THIS LEASE, THE PREMISES OR THE
PROPERTY.

(b)Landlord and Tenant agree that the sole venue for any litigation arising out
of or relating to this Lease, the Premises or the Property shall be in the State
or Federal courts of Massachusetts.

(c)In the event of any litigation, arbitration, or other dispute resolution
proceeding between Landlord and Tenant arising out of or relating to this Lease,
the Premises or the Property, the unsuccessful party as determined by such
court, arbitrator or other fact finder shall reimburse the successful party for
its reasonable attorneys’ and consultants’ fees and expenses and court costs
incurred in connection with such proceeding.

16.15.No Representations or Inducements.  In entering into this Lease Tenant
acknowledges that Tenant is not relying on any representations, agreements, or
promises of Landlord, or any inducements offered by Landlord to Tenant, not
expressly set forth in this Lease.

16.16.No Surrender.  No act or thing done by Landlord shall be deemed an
acceptance of a surrender of the Premises, and no agreement to accept such
surrender shall be valid, unless in writing signed by Landlord.  No employee of
Landlord or of Landlord’s agents shall have any power to accept the keys of the
Premises prior to the termination of this Lease.  The delivery of keys to any
employee of Landlord or of Landlord’s agents shall not operate as a termination
of the Lease or a surrender of the Premises.  In the event that Tenant at any
time desires to have Landlord underlet the Premises for Tenant’s account,
Landlord or Landlord’s agents are authorized to receive the keys or other access
devices for such purposes upon written notice from Tenant without releasing
Tenant from any of the obligations under this Lease, and Tenant hereby relieves
Landlord of any liability for loss of or damage to any of Tenant’s effects in
connection with such underletting.

16.17.Arbitration.  All disputes between the parties specifically referencing
this Section 16.17 shall be resolved in accordance with this Section 16.17
except (i) each party shall have all of its rights and remedies at law or in
equity in the event of a default by the other party, except as expressly limited
hereunder, (ii) Landlord shall have the right to obtain possession of the
Premises by any lawful means following a valid termination of this Lease, and
(iii) any arbitration decision under this Section 16.17 shall be enforceable in
accordance with applicable law in any court of proper jurisdiction.

16.l7(a) Initial Construction Disputes.  If the dispute is with respect to
matters relating to the Base Building Work or Initial Tenant Work (“Initial
Construction Disputes”), the dispute shall initially be submitted by either
party to the Landlord Representative and the Tenant Representative

69



--------------------------------------------------------------------------------

 

for resolution.  The initial representatives of the parties shall be as follows,
until a party gives written notice to the other parties that it is replacing its
Representative:

Landlord Representative:Tenant Representative:

Mark A. DeschenesDon Dougherty

The Landlord and Tenant Representatives shall meet one or more times to attempt
to resolve such dispute within the 5-Business Day period following the date that
such dispute is submitted to them.  If, after such meeting(s), the parties have
been unable to resolve such dispute, then such dispute shall be resolved as set
forth in Section 16.17(b).

16.17(b) Arbitration Procedures.  Either party may give written notice of the
dispute requesting resolution under this Section and submit a reasonably
detailed written statement of the position and reasons therefor with such
notice.  The other party will, within ten (10) days ((five (5) days if an
Initial Construction Dispute) of receiving such written statement, submit to the
party initiating the dispute resolution its own detailed written statement of
the position and reasons therefor.  The president of Tenant and Mark
A.  Deschenes, on behalf of Landlord (or such other persons as Landlord or
Tenant may designate by written notice to the other), shall meet at the earliest
mutually acceptable time and place, but in any case within thirty (30) days (ten
(10) days if an Initial Construction Dispute) of the date of the response
statement to attempt to resolve the dispute.  If the matter has not been
resolved within thirty (30) days (ten (10) days if an Initial Construction
Dispute) of the date of the response statement, then either party may initiate
arbitration of such controversy by written notice to the other (the “Arbitration
Notice”).  The arbitration shall be held before a single arbitrator.  The
parties shall endeavor to agree upon and name the arbitrator within the 15-day
period following the giving of the Arbitration Notice.  If the parties fail
timely to agree upon and name the arbitrator, then unless the parties agree in
writing to another procedure for designating the arbitrator, either party may by
written notice given to the other and to the Boston office of the American
Arbitration Association request that the arbitrator be promptly chosen by the
Boston office of the American Arbitration Association.  The arbitrator shall
commence the arbitration hearing within ten (10) days after appointment, shall
complete the arbitration hearing within thirty (30) days after the date the
arbitration hearing commenced, and shall render a written arbitration decision
within forty (40) days after the arbitration hearing commenced, which time
periods may be extended by written agreement of the parties or by the arbitrator
for good cause, except that any arbitration of Initial Construction Disputes
shall be conducted on an expedited basis and shall be concluded, with a decision
issued, no later than two (2) weeks after the date that such dispute was
submitted for arbitration.  The arbitration shall be conducted in accordance
with then existing expedited procedures under the commercial arbitration rules
of the American Arbitration Association; however, to the extent any provision of
this paragraph is inconsistent with such procedures, the provisions of this
paragraph shall govern.  The decision of the arbitrator shall be final and
binding upon the parties and judgment upon the decision rendered by the
arbitrator may be entered in any court having jurisdiction thereof.  The parties
shall equally share and pay the costs of the arbitrator.  Each party shall be
afforded a reasonable opportunity to take discovery of the other prior to the
commencement of such arbitration consistent with the expedited dispute
resolution timetable set forth in this Section 16.17(b); provided, however, that
each party shall be limited to a maximum of twelve (12) deposition hours
each.  Notwithstanding the foregoing or anything herein to the contrary, the
dispute resolution provisions of this Section shall not apply to a dispute,
claim or controversy in which:  (i) a party claiming in

70



--------------------------------------------------------------------------------

 

good faith a breach of any provision of this Lease by the other party seeks
immediate equitable relief from a court of competent jurisdiction to enable the
instituting party to prevent irreparable harm (alleged to arise from the alleged
breach) pending agreed resolution or a grant of arbitral relief; or (ii) any
claim by one party against the other party arises out of the subject matter of
any court litigation or proceeding commenced by any third party against one
party in which the other party is an indispensable party or third party
defendant; or (iii) any claim is asserted with respect to which a third party,
which is not bound and will not upon request of a party, agree to arbitrate, is
an indispensable or necessary party.

16.18.Patriot Act.  Notwithstanding any other provision contained in this Lease
to the contrary, Tenant shall not knowingly transfer or permit the transfer of
any legal or beneficial interest in Tenant to, or assign, sublease or otherwise
Transfer all or any portion of its interest under this Lease or in all or any
portion of the Premises to, or enter into any sublease to, any of the following
(except that nothing in this Section 16.18 shall apply to the offer or transfer
of shares in Tenant or shares in any shareholder of Tenant on a national stock
exchange):

(a)any person or entity (or any person or entity whose operations are directed
or controlled by a person or entity) that has been convicted of or has pleaded
guilty in a criminal proceeding to a felony or that is an on-going target of a
grand jury investigation convened pursuant to applicable statutes concerning
organized crime;

(b)any entity organized in or controlled from a country, the activities with
respect to which are regulated or controlled pursuant to the following United
States laws and the regulations or executive orders promulgated thereunder:  (1)
the Trading with the Enemy Act of 1917, 50 U.S.C. App. §1, et seq., as amended;
(2) the International Emergency Economic Powers Act of 1976, 50 U.S.C. §1701, et
seq., as amended; or (3) the Anti-Terrorism and Arms Export Amendments Act of
1989, codified at Section 6(j) of the Export Administration Act of 1979, 50
U.S.C. App. §2405W, as amended; or

(c)any person or entity with whom Landlord is restricted from doing business
under either (1) Executive Order No. 13224 on Terrorist Financing (effective
September 24, 2001 (as amended or supplemented from time to time, the “Executive
Order”), or (2) the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law
10756; as amended, from time to time, the “Patriot Act”), or (3) the regulations
of the United States Department of the Treasury Office of Foreign Assets Control
(including those Persons named on the list of “Specially Designated Nationals
and Blocked Persons” as modified from time to time), or other governmental
action; or

(d)any Affiliate of any of the persons or entities described in the preceding
paragraphs (a), (b) or (c).

Tenant shall, simultaneously with its execution and delivery of this Lease upon
request of Landlord, deliver to Landlord a certification stating that, to the
best of Tenant’s knowledge, except for the shareholders of Tenant, with respect
to which Tenant makes no representation, neither Tenant nor any of its
constituent partners, beneficiaries or Affiliates, are in violation of any Legal
Requirements relating to terrorism or money laundering, including the Executive
Order and the Patriot Act and that neither Tenant, nor its constituent partners,
beneficiaries or Affiliates, are

71



--------------------------------------------------------------------------------

 

listed on the United States Department of the Treasury Office of Foreign Assets
Control list of “Specially Designated Nationals and Blocked Persons” as modified
from time to time, and that none of them is otherwise subject to the provisions
of the Executive Order or the Patriot Act, or any rules or regulations
promulgated thereunder.  Thereafter, Tenant shall from time to time, within ten
(10) days after request by Landlord, deliver to Landlord a certification stating
that, to the best of Tenant’s knowledge, except for the shareholders of Tenant,
with respect to which Tenant makes no representation, neither Tenant nor any of
its constituent partners, beneficiaries or Affiliates, are in violation of any
Legal Requirements relating to terrorism or money laundering, including the
Executive Order and the Patriot Act and that neither Tenant nor any of its
constituent partners, beneficiaries or Affiliates, are listed on the United
States Department of the Treasury Office of Foreign Assets Control list of
“Specially Designated Nationals and Blocked Persons” as modified from time to
time, and that none of them is otherwise subject to the provisions of the
Executive Order or the Patriot Act, or any rules or regulations promulgated
thereunder.  In addition, following any Transfer, Tenant shall from time to
time, within ten (10) days after request by Landlord, make diligent efforts to
obtain a comparable certification from each Transferee and deliver the same to
Landlord.  As used in this Lease, the term “Affiliate” shall mean, with respect
to any specific person or entity, any other person or entity which, directly or
indirectly, controls or is controlled by or is under common control with such
first-mentioned person or entity.  For the purposes of this definition,
“control” (including, with correlative meanings, the terms “controlled by” and
“under common control with”), as used with respect to any entity, shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting stock or by contract or otherwise.

16.19.Confidentiality.  Landlord and Tenant each agrees to keep the terms and
provisions of this Lease confidential, and further agrees that neither it nor
its partners, members, shareholders, officers, directors, employees, brokers, or
attorneys shall disclose such matters or information to any other person or
entity; provided, however:  (i) either party may provide a copy of this Lease
and/or disclose any of its terms and provisions, including but not limited to
the Work Letter, to its architect, contractors, construction manager,
consultants attorneys, accountants, auditors, advisors and lenders in connection
with the conduct of such party’s business; and (ii) disclosure of such matters
or information shall be permitted (x) subject to the provisions of this Section
set forth below, to the extent to which it is required by applicable laws
(including, without limitation, in connection with any required governmental
filings by or on behalf of Landlord or Tenant); (y) in connection with any
litigation or other proceeding between Landlord and Tenant relating to this
Lease and/or the Premises; and (z) by Tenant to prospective subtenants or
assignees under this Lease, or by Landlord to prospective lenders, investors or
purchasers of the Building.  Subject to the terms and conditions of this
Section, Tenant hereby acknowledges that disclosure of the terms hereof could
adversely affect the ability of Landlord to negotiate other leases with respect
to the Building and may impair Landlord’s relationship with other tenants of the
Building, and agrees that damages alone would be an inadequate remedy for the
breach of this provision by Tenant, so that Landlord shall also have the right
to seek specific performance of this provision and to seek injunctive relief to
prevent its breach or continued breach.

(the next page is the signature page)




72



--------------------------------------------------------------------------------

 

Executed to take effect as a sealed instrument on the Date of Lease first set
forth above.

LANDLORD:

480 ARSENAL GROUP LLC,
a Massachusetts limited liability company

By:    /s/ William McQuillan

Name: William McQuillan

Title: Manager

TENANT:

AILERON THERAPEUTICS, INC.,
a Delaware corporation

By:     /s/ Donald Dougherty

Name: Donald Dougherty

Title: Chief Financial Officer

73



--------------------------------------------------------------------------------

 

Schedule 1

INDEX OF DEFINED TERMS

TERM

SECTION

Additional Rent

Section 4.02(a)

Administrative Charge

Section 13.02©

Affiliate

Section 16.18

Agreements

Section 2.01(g)

Annual Operating Statement

Section 4.02(a)

Base Building Plans and Specifications

Exhibit C

Base Building Work

Exhibit C

Base Rent

Article 1

Building

Article 1

Building Holidays

Exhibit E

Building Systems

Section 10.05(a)

Business Day

Section 16.13

Cash Security

Article 14

Construction Documents

Section 10.05(b)

Cosmetic Work

Section 10.05(a)

Date of Lease

Article 1

Default Rate

Section 4.04

Environmental Incidents

Section 9.04

Environmental Law

Section 9.04

Event of Default

Section 13.01

Extension Notice

Section 3.03(a)

Extension Term

Section 3.03(a)

Fair Market Rent

Section 3.03(d)

Financing Party

Section 15.02

Force Majeure

Section 16.09

Generator

Section 9.11

Hazardous Materials

Section 9.04

HVAC

Section 6.02(c)

Indemnitees

Section 9.02

Initial Tenant Work

Exhibit C

Initial Term

Article 1

Insurance Requirements

Section 9.08

Landlord

Article 1

Landlord’s Allowance

Exhibit C

Landlord’s Broker

Article 1

Landlord’s Fair Market Rent Notice

Section 3.03(d)

Late Penalty Date

Exhibit C

Lease Year

Article 1

Legal Requirement

Section 9.03

Letter of Credit

Article 14

Measurement Standard

Section 2.01(d)

74



--------------------------------------------------------------------------------

 

Mortgage

Section 15.01

Mortgagee

Section 15.01

Normal Business Hours

Exhibit E

Operating Costs

Section 4.02(a)


Operating Expenses

Section 8.01

Original Address of Landlord

Article 1

Original Address of Tenant

Article 1

Parking Allotment

Section 2.01(f)

Parking Facilities

Section 2.01(f)

Parking Garage

Section 2.01(f)

Permitted Uses

Article 1

Premises

Article 1

Prime Rate

Section 4.04

Property

Article 1

Real Estate Professional

Section 3.03(d)

Regular Elevator Service Hours

Exhibit E

Related Party Transfer

Section 12.03

Related Party Transferee

Section 12.03

Reletting Expenses

Section 13.02(a)

Rent

Section 4.02(a)

Restoration Areas

Section 11.01

Rooftop Communications Equipment

Section 9.12(a)

Rooftop Equipment

Section 9.12(a)

Rules and Regulations

Section 9.07

Security Deposit

Article 1

Sublease

Section 12.05

Substantial Completion

Exhibit C

Substantial Completion Date

Exhibit C

Taxes

Section 5.02

Tenant

Article 1

Tenant Contractor

Section 10.05©

Tenant Delays

Exhibit C

Tenant Parties

Section 9.02

Tenant Work

Section 10.05(a)

Tenant Work Threshold Amount

Section 10.05(a)

Tenant’s Architect

Section 10.05(b)

Tenant’s Broker

Article 1

Tenant’s Default Notice

Section 16.02

Tenant’s Expenses

Section 12.05

Tenant’s Plans

Exhibit C

Tenant’s Pro Rata Share

Section 4.06

Tenant’s Property

Section 10.06

Term

Article 1

Term Commencement Date

Article 1

Term Expiration Date

Article 1

Transfer

Section 12.01

 



--------------------------------------------------------------------------------

 

Transferee

Section 12.01

Utility Service Provider

Section 6.01

Utility Services

Section 6.01

Work Letter

Section 3.01

 

 

